Exhibit 10
 
CREDIT AGREEMENT
Dated as of September 26, 2011
by and among
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
as Borrower,
ASHFORD HOSPITALITY TRUST, INC.,
as Parent,
KEYBANC CAPITAL MARKETS,
as Arranger,
KEYBANK NATIONAL ASSOCIATION,
as Agent,
and
THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,
as Lenders
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I. DEFINITIONS
    1    
Section 1.1. Definitions
    1  
Section 1.2. General; References to Times
    25  
Section 1.3. Financial Attributes of Non-Wholly Owned Joint Venture Subsidiaries
    26    
ARTICLE II. CREDIT FACILITY
    26    
Section 2.1. Revolving Loans
    26  
Section 2.2. [Intentionally Omitted.]
    27  
Section 2.3. Letters of Credit
    27  
Section 2.4. Rates and Payment of Interest on Loans
    31  
Section 2.5. Number of Interest Periods
    32  
Section 2.6. Repayment of Loans
    32  
Section 2.7. Prepayments
    32  
Section 2.8. Continuation
    33  
Section 2.9. Conversion
    33  
Section 2.10. Notes
    34  
Section 2.11. Voluntary Reductions of the Revolving Commitment
    34  
Section 2.12. Extension of Revolving Termination Date
    35  
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Revolving
Termination Date
    35  
Section 2.14. Amount Limitations
    35  
Section 2.15. Increase of Revolving Commitments
    36    
ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
    37    
Section 3.1. Payments
    37  
Section 3.2. Pro Rata Treatment
    37  
Section 3.3. Sharing of Payments, Etc.
    38  
Section 3.4. Several Obligations
    38  
Section 3.5. Minimum Amounts
    38  
Section 3.6. Fees
    39  
Section 3.7. Computations
    40  
Section 3.8. Usury
    40  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 3.9. Agreement Regarding Interest and Charges
    40  
Section 3.10. Statements of Account
    41  
Section 3.11. Defaulting Lenders
    41  
Section 3.12. Taxes
    44    
ARTICLE IV. YIELD PROTECTION, ETC.
    46    
Section 4.1. Additional Costs; Capital Adequacy
    46  
Section 4.2. Suspension of LIBOR Loans
    47  
Section 4.3. Illegality
    48  
Section 4.4. Compensation
    48  
Section 4.5. Affected Lenders
    49  
Section 4.6. Treatment of Affected Loans
    49  
Section 4.7. Change of Lending Office
    50  
Section 4.8. Assumptions Concerning Funding of LIBOR Loans
    50    
ARTICLE V. CONDITIONS PRECEDENT
    50    
Section 5.1. Initial Conditions Precedent
    50  
Section 5.2. Conditions Precedent to All Loans and Letters of Credit
    53  
Section 5.3. Post-Closing Deliveries
    53    
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    54    
Section 6.1. Representations and Warranties
    54  
Section 6.2. Survival of Representations and Warranties, Etc.
    59    
ARTICLE VII. AFFIRMATIVE COVENANTS
    60    
Section 7.1. Preservation of Existence and Similar Matters
    60  
Section 7.2. Compliance with Applicable Law
    60  
Section 7.3. Maintenance of Property
    60  
Section 7.4. Conduct of Business
    61  
Section 7.5. Insurance
    61  
Section 7.6. Payment of Taxes and Claims
    61  
Section 7.7. Visits and Inspections
    61  
Section 7.8. Use of Proceeds; Letters of Credit
    62  
Section 7.9. Environmental Matters
    62  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 7.10. Books and Records
    63  
Section 7.11. Further Assurances
    63  
Section 7.12. Additional Guarantors and Pledges
    63  
Section 7.13. Release of Guarantors and Pledges
    64  
Section 7.14. REIT Status
    66  
Section 7.15. Exchange Listing
    66  
Section 7.16. Compliance With Material Contracts
    66    
ARTICLE VIII. INFORMATION
    66    
Section 8.1. Quarterly Financial Statements
    66  
Section 8.2. Year-End Statements
    67  
Section 8.3. Compliance Certificate
    67  
Section 8.4. Other Information
    67  
Section 8.5. Electronic Delivery of Certain Information
    69  
Section 8.6. Public/Private Information
    70    
ARTICLE IX. NEGATIVE COVENANTS
    70    
Section 9.1. Financial Covenants
    71  
Section 9.2. Restricted Payments
    72  
Section 9.3. Indebtedness
    72  
Section 9.4. Certain Permitted Investments
    73  
Section 9.5. Investments Generally
    74  
Section 9.6. Liens; Negative Pledges; Other Matters
    74  
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements
    75  
Section 9.8. Fiscal Year
    77  
Section 9.9. Modifications of Organizational Documents
    77  
Section 9.10. Transactions with Affiliates
    77  
Section 9.11. ERISA Exemptions
    77    
ARTICLE X. DEFAULT
    77    
Section 10.1. Events of Default
    77  
Section 10.2. Remedies Upon Event of Default
    82  
Section 10.3. Remedies Upon Default
    83  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 10.4. Allocation of Proceeds
    83  
Section 10.5. Collateral Account
    84  
Section 10.6. Performance by Agent
    85  
Section 10.7. Rights Cumulative
    85    
ARTICLE XI. THE AGENT
    85    
Section 11.1. Authorization and Action
    85  
Section 11.2. Agent’s Reliance, Etc.
    86  
Section 11.3. Notice of Defaults
    87  
Section 11.4. KeyBank as Lender
    87  
Section 11.5. Approvals of Lenders
    88  
Section 11.6. Lender Credit Decision, Etc.
    88  
Section 11.7. Indemnification of Agent
    89  
Section 11.8. Successor Agent
    90  
Section 11.9. Titled Agents
    90    
ARTICLE XII. MISCELLANEOUS
    91    
Section 12.1. Notices
    91  
Section 12.2. Expenses
    92  
Section 12.3. Setoff
    92  
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
    93  
Section 12.5. Successors and Assigns
    94  
Section 12.6. Amendments
    98  
Section 12.7. Nonliability of Agent and Lenders
    99  
Section 12.8. Confidentiality
    100  
Section 12.9. Indemnification
    101  
Section 12.10. Termination; Survival
    103  
Section 12.11. Severability of Provisions
    104    
Section 12.12. GOVERNING LAW
    104    
Section 12.13. Patriot Act
    104  
Section 12.14. Counterparts
    104  
Section 12.15. Obligations with Respect to Loan Parties
    104  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
Section 12.16. Limitation of Liability
    104  
Section 12.17. Entire Agreement
    105  
Section 12.18. Construction
    105  

     
SCHEDULE I
  Revolving Commitments
SCHEDULE 1.1.(A)
  Reserved
SCHEDULE 1.1.(B)
  List of Grantors
SCHEDULE 1.1.(C)
  List of Loan Parties
SCHEDULE 1.1.(D)
  List of Pledgors
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(f)
  Title to Properties
SCHEDULE 6.1.(g)
  Existing Indebtedness; Liens
SCHEDULE 6.1.(l)
  ERISA Non-Payments or Amendment
SCHEDULE 9.10.
  Transactions with Affiliates
 
   
EXHIBIT A
  Form of Assignment and Assumption
EXHIBIT B
  Form of Notice of Borrowing
EXHIBIT C
  Form of Notice of Continuation
EXHIBIT D
  Form of Notice of Conversion
EXHIBIT E
  Form of Pledge Agreement
EXHIBIT F
  Form of Security Agreement
EXHIBIT G
  Form of Note
EXHIBIT H
  Reserved
EXHIBIT I
  Reserved
EXHIBIT J
  Form of Compliance Certificate
EXHIBIT K
  Form of Guaranty

v



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 26, 2011 by
and among ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), ASHFORD HOSPITALITY
TRUST, INC. a corporation formed under the laws of the State of Maryland (the
“Parent”), KEYBANC CAPITAL MARKETS, as Arranger (the “Arranger”), KEYBANK
NATIONAL ASSOCIATION, as Agent, and each of the financial institutions initially
a signatory hereto together with their assignees pursuant to Section 12.5.(b).
     WHEREAS, Borrower has requested that the Lenders provide a revolving credit
facility to Borrower; and
     WHEREAS, the Agent and the Lenders are willing to make such credit facility
available to the Borrower on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
ARTICLE I. Definitions
Section 1.1. Definitions.
     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Acquired Mezzanine Debt Entity” means a Person that has become a
Subsidiary or a Joint Venture Subsidiary of the Borrower (including, without
limitation, any Person the beneficial interest of which is held by a lender,
servicer or trust on behalf of the Borrower, any of its Subsidiaries any of its
Joint Venture Subsidiaries) as a result of the exercise by the Borrower, any of
its Subsidiaries or any of its Joint Venture Subsidiaries (or any such lender,
servicer or trustee) of remedies (or settlement in lieu of the exercise of
remedies) in respect of a defaulted Mezzanine Debt Interest held, in whole or in
part, by or on behalf of the Borrower, any such Subsidiary or any such Joint
Venture Subsidiary.
     “Additional Costs” has the meaning given that term in Section 4.1.(a).
     “Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
and its Subsidiaries for such period, minus (b) Capital Reserves.
     “Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR
Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of

1



--------------------------------------------------------------------------------



 



credit or other assets which includes loans by an office of any Lender outside
of the United States of America to residents of the United States of America).
Any change in such maximum rate shall result in a change in Adjusted LIBOR on
the date on which such change in such maximum rate becomes effective.
     “Adjusted Total Asset Value” means Total Asset Value determined exclusive
of assets that are owned by Excluded Subsidiaries or by Joint Venture
Subsidiaries that are not Controlled Joint Venture Subsidiaries.
     “Administrative Details Form” means an Administrative Details Reply Form in
a form supplied by the Agent to the Lenders from time to time.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
     “Agent” means KeyBank National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.
     “Aggregate Exposure” means, with respect to any Lender at any time, an
amount equal to the amount of the Revolving Commitment, if any, of such Lender
then in effect or, if at the time of determination the Revolving Commitments
have terminated or been reduced to zero, the principal amount of the aggregate
outstanding Revolving Loans and Letter of Credit Liabilities, if any, of such
Lender.
     “Aggregate Exposure Percentage” means, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the sum of the Aggregate Exposures of all Lenders at such time.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Applicable Law” means all applicable provisions of constitutions,
statutes, laws, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means with respect to the Revolving Loans, the
percentage set forth below corresponding to the ratio of Total Net Indebtedness
to Total Asset Value (excluding cash and cash equivalents) as determined in
accordance with Section 9.1. in effect at such time:

                                  Total Net Indebtedness to   Applicable Margin
for   Applicable Margin for Level   Total Asset Value   LIBOR Loans   Base Rate
Loans   1    
< 0.50 to 1.00
    2.75 %     1.75 %   2    
> 0.50 to 1.00 and < 0.60 to 1.00
    3.00 %     2.00 %   3    
> 0.60 to 1.00
    3.50 %     2.50 %

The Applicable Margin for Revolving Loans shall be determined by the Agent from
time to time as provided above, based on the ratio of Total Net Indebtedness to
Total Asset Value (excluding

2



--------------------------------------------------------------------------------



 



cash and cash equivalents) as set forth in the Compliance Certificate most
recently delivered by the Parent pursuant to Section 8.3. Any necessary
adjustment to the Applicable Margin for Revolving Loans shall be effective
(a) in the case of a Compliance Certificate delivered in connection with
quarterly financial statements of the Parent delivered pursuant to Section 8.1.,
as of the date 50 days following the end of the last day of the applicable
fiscal quarter covered by such Compliance Certificate, and (b) in the case of a
Compliance Certificate delivered in connection with annual financial statements
of the Parent delivered pursuant to Section 8.2., as of the date 100 days
following the end of the last day of the applicable fiscal year covered by such
Compliance Certificate. As of the Agreement Date, and thereafter until changed
as provided above, the Applicable Margin for Revolving Loans shall be determined
based on Level 3 of the above table. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 8.3., the Applicable Margin for
Revolving Loans shall equal the percentages corresponding to Level 3 in the
above table until the date of the delivery of the required Compliance
Certificate.
The provisions of this definition are subject to Section 2.4.(c).
     “Approved Fund” means any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
     “Arranger” means KeyBanc Capital Markets, together with its successors and
permitted assigns.
     “Assignee” has the meaning given that term in Section 12.5.(b).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.), substantially in the form of Exhibit A or
any other form approved by the Agent.
     “Base Rate” means, on any date of determination, the per annum rate of
interest equal to the greater of (a) the Prime Rate on such date, (b) the
Federal Funds Rate on such date plus one-half of one percent (0.50%) or
(c) LIBOR for a one-month Interest Period commencing on such date (or if such
date is not a Business Day, on the immediately preceding Business Day) plus the
amount by which the Applicable Margin for LIBOR Loans exceeds the Applicable
Margin for Base Rate Loans. Any change in the Base Rate resulting from a change
in the Prime Rate, the Federal Funds Rate or LIBOR shall become effective as of
12:01 a.m. on the Business Day on which each such change occurs. The Base Rate
is a reference rate used by the Lender acting as the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Agent or any other Lender on any
extension of credit to any debtor.
     “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on
the Base Rate.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

3



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which banks in Dallas, Texas, Cleveland, Ohio or New York, New York are
authorized or required to close and (b) with reference to a LIBOR Loan, any such
day that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market.
     “Capital Reserves” means, for any period and with respect to a Property, an
amount equal to 4.0% of the gross revenues of such Property for such period. If
the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Borrower and its Subsidiaries and a proportionate share of all
Properties of all Joint Venture Subsidiaries.
     “Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP in effect as of the date of this Agreement. The amount of a Capitalized
Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the date of this Agreement.
     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) certificates of deposit with
maturities of not more than one year from the date acquired issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds which invest primarily in
assets of the type described in clauses (a) through (d) above.
     “Closely Held Joint Venture Subsidiary” means a Joint Venture Subsidiary of
the Borrower for which the Equity Interests in such Person are Controlled by no
more than three Persons, and each of such Persons intends to hold its investment
without any intention of reselling to others. For the avoidance of doubt,
neither the Parent nor the Borrower shall be a Closely Held Joint Venture
Subsidiary.
     “Collateral” means any personal property of any of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and

4



--------------------------------------------------------------------------------



 



includes, without limitation, all “Collateral” under and as defined in the
Pledge Agreement and under and as defined in the Security Agreement.
     “Collateral Account” means a special non-interest bearing deposit account
or securities account maintained by, or on behalf of, the Agent and under its
sole dominion and control.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Joint Venture Subsidiary” means, for any Person, any
corporation, partnership or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries or Controlled Joint
Venture Subsidiaries of such Person or by such Person and one or more
Subsidiaries or Controlled Joint Venture Subsidiaries of such Person, and shall
include all Persons the accounts of which are consolidated with those of such
Person pursuant to GAAP.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.9.
     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan,
and (c) the issuance of a Letter of Credit.
     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both.
     “Defaulting Lender” means any Lender that, as reasonably determined by the
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit, within three (3) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent and
either such Lender or the Agent has provided written notice to the Borrower of
such dispute, (b) has notified the Borrower, the Agent or any Lender that it
does not intend to comply with its funding obligations hereunder or has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure is subject to a good faith dispute,
(c) has failed, within three (3) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that,

5



--------------------------------------------------------------------------------



 



notwithstanding the provisions of Section 3.11., such Lender shall cease to be a
Defaulting Lender upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy, insolvency, reorganization, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, receivership, rearrangement
or similar debtor relief law of the United States or other applicable
jurisdictions from time to time in effect, including any law for the appointment
of the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority as receiver, conservator, trustee, administrator or any
similar capacity, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such capacity, charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority (including any agency, instrumentality, regulatory body,
central bank or other authority) so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
of the United States or from the enforcement of judgments or writs of attachment
of its assets or permit such Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow, or disaffirm any contracts or
agreements made with such Person). Any determination by the Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.11(g)) upon delivery of
written notice of such determination to the Borrower and each Lender.
     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other netting agreement, including any such
obligations or liabilities under any such netting agreement.
     “Derivatives Contracts Beneficiary” means (a) in respect of any Derivatives
Contract with the Borrower, a Person who is or was a Lender (or any Affiliate of
any Lender) at the time such Derivatives Contract was executed with the
Borrower, (b) in the case of Derivatives Contracts entered into prior to the
date of this Agreement among Borrower and any Lender initially a party to this
Agreement as a Lender (or any Affiliate of such a Lender) only, a Person

6



--------------------------------------------------------------------------------



 



who was a Lender (or any Affiliate of such Lender) on the date of this
Agreement, and (c) in respect of any Derivatives Contract with a Subsidiary of
Borrower that is a Guarantor, a Person who is or was a Lender (or an Affiliate
of any Lender) at the time such Derivatives Contract was executed with such
Subsidiary, provided that at all times such Subsidiary is and remains a
Guarantor.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include any Lender).
     “Disposition” has the meaning set forth in Section 9.7(d).
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary or Joint Venture Subsidiary that
is incorporated or organized under the laws of any state of the United States or
the District of Columbia.
     “EBITDA” means, with respect to a Person for any period (without
duplication): (a) net income (loss) of such Person for such period determined on
a consolidated basis, in accordance with GAAP (but excluding any Joint Venture
Subsidiary consolidated with such Person in accordance with GAAP), exclusive of
the following (but only to the extent included in determination of such net
income (loss)): (i) depreciation and amortization (but as to capital leases
included as an asset, only depreciation in accordance with GAAP in effect as of
the date of this Agreement); (ii) Interest Expense; (iii) income tax expense;
(iv) extraordinary or non-recurring gains and losses and unrealized gains and
losses; and (v) other non-cash items, including without limitation, non-cash
impairment charges, any changes in the Fair Market Value of any Derivatives
Contracts and deferred compensation expense for officers and employees and
amortization of stock grants; plus (b) such Person’s pro rata share of EBITDA of
its Joint Venture Subsidiaries. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.
     “Effective Date” means the later of: (a) the Agreement Date; and (b) the
date on which all of the conditions precedent set forth in Section 5.1. shall
have been fulfilled or waived in writing by the Requisite Lenders.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Agent and (ii) unless a Default or Event of Default shall
exist, the Borrower (each such approval by the Agent or the Borrower not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the

7



--------------------------------------------------------------------------------



 



Borrower’s Affiliates or Subsidiaries or Joint Venture Subsidiaries. Neither a
Defaulting Lender nor any Affiliate of a Defaulting Lender shall qualify as an
Eligible Assignee.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any Applicable Law relating primarily to the environment
or Hazardous Materials.
     “Equity Interest” means, with respect to any Person, any share of capital
stock in (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock in (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock in (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
     “Equity Issuance” means any issuance by a Person of any Equity Interest in
such Person and shall in any event include the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Group” means the Borrower, any Subsidiary, any Controlled Joint
Venture Subsidiary and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary or Controlled Joint Venture
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Excluded Subsidiary” means (a) any Subsidiary or Joint Venture Subsidiary
(i) holding title to or beneficially owning assets which are or are intended to
become collateral for any Secured Indebtedness of such Subsidiary or Joint
Venture Subsidiary, or being a beneficial owner of a Subsidiary or Joint Venture
Subsidiary holding title to or beneficially owning such assets (but having no
material assets other than such beneficial ownership interests) and (ii) which
(x) is, or is expected to be, prohibited from Guarantying the Indebtedness of
any other Person pursuant to any document, instrument or agreement evidencing
such Secured

8



--------------------------------------------------------------------------------



 



Indebtedness or (y) is prohibited from Guarantying the Indebtedness of any other
Person pursuant to a provision of such Subsidiary’s or Joint Venture
Subsidiary’s organizational documents which provision was included in such
Subsidiary’s or Joint Venture Subsidiary’s organizational documents as a
condition or anticipated condition to the extension of such Secured
Indebtedness, (b) any Joint Venture Subsidiary (i) of which more than 5.0% of
the outstanding Equity Interests in such joint Venture Subsidiary are owned by
Minority Holders and (ii) that is prohibited from Guarantying the Indebtedness
of any other Person without the consent of such Minority Holders, and (c) any
Subsidiary of any entity described in clause (a) or (b) above. A Subsidiary or
Joint Venture Subsidiary shall no longer be considered an Excluded Subsidiary
when it ceases to be subject to the circumstances or restrictions which caused
it to be an Excluded Subsidiary.
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
April 10, 2007 by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wachovia Bank, National Association, as Administrative
Agent, and the other parties thereto, as amended.
     “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.
     “Fixed Charges” means, for any period, the sum of (a) Interest Expense of
the Parent and its Subsidiaries determined on a consolidated basis for such
period (but excluding any Joint Venture Subsidiary consolidated with such Person
in accordance with GAAP), (b) all regularly scheduled principal payments made
with respect to Indebtedness of the Parent and its Subsidiaries during such
period (but excluding any Joint Venture Subsidiary consolidated with such Person
in accordance with GAAP), other than (i) any balloon, bullet or similar
principal payment which repays such Indebtedness in full and (ii) any amounts
paid under a cash flow mortgage applied to principal, and (c) all Preferred
Dividends paid during such period. The Parent’s pro rata share of the Fixed
Charges of Joint Venture Subsidiaries of the Parent shall be included in
determinations of Fixed Charges.

9



--------------------------------------------------------------------------------



 



     “Floating Rate Indebtedness” means such portion of Total Indebtedness
which, after giving effect to any Derivatives Contracts, at the time of
calculation bears current interest at a variable rate that is not then subject
to a “cap,” “collar” or other similar arrangement; provided, that Indebtedness
shall be deemed subject to a “cap,” “collar” or similar arrangement if (i) with
respect to any Secured Indebtedness secured by a Mortgage which is then subject
to a “cap,” “collar” or similar arrangement, the terms of which are specified by
the documents relating to such Secured Indebtedness, such “cap”, “collar” or
similar arrangement with respect to such Secured Indebtedness complies with the
specific terms and conditions of such Secured Indebtedness with respect thereto,
and (ii) with respect to any other Indebtedness (including any Indebtedness
secured by a Mortgage which does not satisfy the terms of clause (i) above), any
“cap”, “collar” or similar arrangement with respect to such Indebtedness results
in the variable rate being less than or equal to the sum of (x) the rate (as
reasonably determined by the Agent) borne by United States Treasury notes with a
maturity of 10 years at the time the applicable Derivatives Contract became
effective and (y) 3.0% per annum.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Foreign Subsidiary” means a Subsidiary or a Joint Venture Subsidiary that
(a) is not a Domestic Subsidiary and (b) is not a “disregarded entity” under
Treas. Reg. Section 301.7701-2(a).
     “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Agent, such Defaulting Lender’s Revolving Commitment Percentage
of the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Agent shall have been provided in accordance with the terms
hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

10



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency, the Federal Reserve Board, any central bank and any
comparable authority) or any arbitrator with authority to bind a party at law.
     “Grantor” means the Borrower and each of the Subsidiaries and Joint Venture
Subsidiaries set forth on Schedule 1.1.(B) and any other Person that becomes a
“Grantor” under the Security Agreement, in each case, which has not been
released as a “Grantor” in accordance with the terms of this Agreement.
     “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor” and in any event shall include the Parent and each Material
Subsidiary (other than a Foreign Subsidiary).
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
Indebtedness means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
Indebtedness, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit K.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; and (e) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

11



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 90 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) obligations
(which will increase Indebtedness) and assets (which will decrease Indebtedness)
under any Derivatives Contract, other than a Derivatives Contract with respect
to any Indebtedness permitted hereunder, in an amount equal to the Derivatives
Termination Value thereof (net of any cash or Cash Equivalents posted as
collateral for such Derivatives Contracts); (i) all Indebtedness of other
Persons which such Person has Guaranteed or is otherwise recourse to such Person
(except for guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy, completion of capital replacements or repairs, and other similar
exceptions to nonrecourse liability until a claim is made with respect thereto,
and then shall be included only to the extent of such claim required to be
recorded by such Person for such claim in accordance with GAAP and approved by
such Person’s independent auditors (and with respect to claims with respect to
environmental indemnities, reduced by the amount of such claim covered by an
insurance policy of such Person which is in full force and effect and as to
which the insurer has acknowledged coverage in writing), and, for the avoidance
of doubt, excluding any Guaranty of the payment or performance of a management
agreement or franchise agreement relating to a Property); (j) all Indebtedness
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation; and (k) such Person’s pro rata share of the Indebtedness of any
Joint Venture Subsidiary of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s pro rata
share of the ownership of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s pro rata portion of such Indebtedness or the amount of
the recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.
     “Intellectual Property” has the meaning given that term in Section 6.1.(s).

12



--------------------------------------------------------------------------------



 



     “Interest Expense” means, for any period, without duplication, total
interest expense, including capitalized interest not funded under a construction
loan interest reserve account, for such period; provided, that Interest Expense
with respect to Capital Lease Obligations will only include interest expense
recorded in accordance with GAAP in effect as of the date of this Agreement.
     “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending 1, 2, 3, 6 or 12 months (if available from all Lenders)
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month, or
on a day for which there is no corresponding day in the appropriate subsequent
calendar month, shall end on the last Business Day of the appropriate subsequent
calendar month. Notwithstanding the foregoing: (a) if any Interest Period for a
Revolving Loan would otherwise end after the Revolving Termination Date, such
Interest Period shall end on the Revolving Termination Date, and (b) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any binding commitment of a Person (the “Subject Person”) to
make an Investment in any other Person, as well as any option of another Person
to require an Investment by the Subject Person, shall constitute an Investment
by the Subject Person. Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested or required to be
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “Investment Subsidiary” means individually, Ashford Investment Management
LP and Ashford TRS Investment Management LP, and collectively both of them.
     “Joint Venture Subsidiary” means any corporation, partnership or other
entity in respect of which less than 100% of the percentage Equity Interests
therein (other than, in the case of a corporation, directors’ qualifying shares)
are at the time directly or indirectly owned or controlled by Borrower or one or
more Subsidiaries of Borrower, and any Subsidiary or Joint Venture Subsidiary of
a Joint Venture Subsidiary. Notwithstanding the foregoing, an Investment by the
Investment Subsidiaries in publicly traded marketable Equity Interests in a
Publicly Traded Company shall not cause such Publicly Traded Company to be a
Joint Venture

13



--------------------------------------------------------------------------------



 



Subsidiary of Borrower, or any other Subsidiary or Joint Venture Subsidiary of
Borrower, provided that with respect to each such Publicly Traded Company the
Investment Subsidiaries’ aggregate direct or indirect ownership interest therein
is less than the lesser of (1) five percent (5%) of the class of stock issued by
such Publicly Traded Company, or (2) such threshold as would otherwise require
the Investment Subsidiary or Investment Subsidiaries (as if treated as a single
Person) to report its ownership position therein to the Securities and Exchange
Commission pursuant to applicable federal securities laws.
     “KeyBank” means KeyBank National Association, together with its successors
and assigns.
     “L/C Commitment Amount” equals $10,000,000.
     “Lender” means each financial institution from time to time party hereto as
a “Lender”, together with its successors and permitted assigns.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such in such Lender’s Administrative Details
Form, or such other office of such Lender of which such Lender may notify the
Agent in writing from time to time.
     “Letter of Credit” has the meaning given that term in Section 2.3.(a).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.
     “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of such LIBOR Loan would be offered by the
Agent to major banks in the London interbank Eurodollar

14



--------------------------------------------------------------------------------



 



market at their request at or about 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.
     “LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
     “Loan” means a Revolving Loan.
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty, each Security Document and each other document or
instrument (other than a Derivatives Contract) now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.
     “Loan Party” means each of the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(A) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest in such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the
Revolving Termination Date.

15



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Parent and its Subsidiaries and
Controlled Joint Venture Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.
     “Material Contract” means any contract or other arrangement (other than
Loan Documents), whether written or oral, to which the Borrower, any Subsidiary
or Joint Venture Subsidiary or any other Loan Party is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.
     “Material Indebtedness” has the meaning set forth in Section 10.1(e)(i).
     “Material Subsidiary” means, other than any Excluded Subsidiary, (a) any
Subsidiary or Joint Venture Subsidiary to which more than 5.0% of the assets
constituting the Adjusted Total Asset Value is attributable on an individual
basis, (b) any Subsidiary or Joint Venture Subsidiary which is obligated
(whether as a principal or a guarantor) with respect to any Recourse
Indebtedness permitted under Section 9.3.(a)(i), and (c) the Investment
Subsidiaries.
     “Mezzanine Debt Interest” means a promissory note evidencing a mezzanine
financing or similar transaction, secured by a mortgage or a security interest
in an Equity Interest and of which the Borrower or any Subsidiary or Joint
Venture Subsidiary is the holder and retains the rights of collection of all
payments thereunder.
     “Minority Holder” means any Person (other than the Borrower, any Subsidiary
or any Controlled Joint Venture Subsidiary of the Borrower or any other
Affiliate of the Borrower) that is the holder of an Equity Interest in a Joint
Venture Subsidiary of the Borrower.
     “MIP Loan” means that certain non-recourse mortgage loan dated December 7,
2006, in the original principal amount of $212 million, made by Countrywide
Commercial Real Estate Finance, Inc. to certain Subsidiaries of Borrower and
currently secured by a Lien against five (5) Properties, which matures
December 11, 2011.
     “Moody’s” means Moody’s Investors Service, Inc., and its successors.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
     “Mortgage Receivable” means a promissory note secured by a Mortgage of
which the Parent or any Subsidiary or Joint Venture Subsidiary is the holder and
retains the rights of collection of all payments thereunder.

16



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
     “Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
     “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender at such time.
     “Nonrecourse Indebtedness” means, with respect to a Person,
(a) Indebtedness to the extent recourse for payment (except for liability for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, completion
of capital replacements or repairs and other similar exceptions to nonrecourse
liability (collectively, “Nonrecourse Exceptions”)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
or (b) if such Person is a Single Asset Entity, any Indebtedness of such Person.
A Guaranty of Nonrecourse Exceptions by a Person shall not be considered to give
rise to Indebtedness of such Person.
     “Note” has the meaning given that term in Section 2.10.(a).
     “Notice of Borrowing” means a notice in the form of Exhibit B to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
     “Notice of Continuation” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

17



--------------------------------------------------------------------------------



 



     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Off-Balance Sheet Obligations” means liabilities and obligations of the
Parent, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
     “Other Net Assets” means (a) all assets (other than cash, cash equivalents,
marketable securities, Properties and intangible assets) of the Parent and its
Subsidiaries that would be set forth on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP (but excluding any
Joint Venture Subsidiary consolidated with such Parent in accordance with GAAP),
minus (b) all liabilities (other than Indebtedness and intangible liabilities)
of the Parent and its Subsidiaries determined on a consolidated basis (but
excluding any Joint Venture Subsidiary consolidated with such Parent in
accordance with GAAP).
     “Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s permitted successors and assigns.
     “Participant” has the meaning given that term in Section 12.5.(d).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.
     “Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or materially and adversely impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary

18



--------------------------------------------------------------------------------



 



conduct of business of such Person; (e) Liens in favor of the Agent for the
benefit of the Lenders; (f) Liens in existence as of the Agreement Date and set
forth in Schedule 6.1(g); and (g) in the case of any Property owned by the
Borrower or any Subsidiary or Joint Venture Subsidiary, exceptions to coverage
under any owner’s title policy of insurance insuring the interest of the
Borrower or such Subsidiary or Joint Venture Subsidiary, as applicable, in such
Property.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Pledge Agreement” means the Pledge Agreement to which the Pledgors are
parties substantially in the form of Exhibit E.
     “Pledgor” means the Borrower and each of the Persons set forth on
Schedule 1.1.(D), together with any other Person that becomes a “Pledgor” under
the Pledge Agreement and, in each case, which has not been released as a
“Pledgor” in accordance with this Agreement.
     “Post-Default Rate” means a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full. Preferred Dividends shall not include dividends or
distributions paid or payable in respect of (i) Preferred Equity Interests that
are convertible into common Equity Interests in the Parent or the Borrower,
(ii) Class B Operating Partnership units issued by the Borrower in connection
with the acquisition of the Marriott Crystal Gateway in Arlington, Virginia and
other operating partnership units issued by the Borrower having similar terms as
such Class B Operating Partnership units or (iii) Preferred Equity Interests in
PIM Highland Holding LLC pursuant to the operating agreement thereof as of the
date of this Agreement.
     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both, provided, that Preferred Equity
Interests shall not include any Equity Interests in a Closely Held

19



--------------------------------------------------------------------------------



 



Joint Venture Subsidiary which entitle the holder of such Equity Interests to
distributions in certain instances of cash or other property solely in respect
of such Equity Interest in such Closely Held Joint Venture Subsidiary in
priority over other Equity Interests in such Closely Held Joint Venture
Subsidiary in accordance with any waterfall provision, priority distribution
provision, sequential distribution provision or other similar provision as set
forth in any limited liability company agreement, operating agreement,
partnership agreement or similar agreement of such Closely Held Joint Venture
Subsidiary, but which priority is not effective in all cases for all
distributions (for example, a holder of Equity Interests in a Closely Held Joint
Venture Subsidiary may receive a priority return prior to a split of further
distributions among all holders of Equity Interests in such Closely Held Joint
Venture Subsidiary in accordance with their percentage ownership interests).
     “Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.
     “Principal Office” means the address of the Agent specified in
Section 12.1., or any subsequent office which the Agent shall have specified by
written notice to the Borrower and Lenders as the Principal Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
     “Property” means any parcel of real property owned or leased (in whole or
in part) or operated by the Parent, any Subsidiary or any Joint Venture
Subsidiary of the Parent and which is located in a state of the United States of
America or the District of Columbia.
     “Publicly Traded Company” means any corporation whose common stock is
listed for trading and is traded on the New York Stock Exchange or another
recognized global exchange.
     “Recourse Indebtedness” means Total Indebtedness (other than the Loans and
Letter of Credit Liabilities) which does not constitute Nonrecourse
Indebtedness. Notwithstanding the foregoing, Recourse Indebtedness shall not
include the MIP Loan and the Wachovia Loan to the extent resulting from
liability under any Nonrecourse Exceptions given with respect to the MIP Loan
and the Wachovia Loan, as applicable.
     “Register” has the meaning given that term in Section 12.5.(c).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. The Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
publications, orders, guidelines and directives thereunder or issued in
connection therewith and all requests, rules, guidelines or directives

20



--------------------------------------------------------------------------------



 



promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the Agreement Date
regardless of when adopted, enacted or issued.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Requisite Lenders” means, as of any date, (a) Lenders having more than
50.0% of the aggregate amount of the Revolving Commitments (not held by
Defaulting Lenders who are not entitled to vote) or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding more than
50.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities (not held by Defaulting Lenders who are not entitled to
vote). Revolving Commitments, Loans and Letter of Credit Liabilities held by
Defaulting Lenders shall be disregarded when determining the Revolving Requisite
Lenders.
     “Responsible Officer” means with respect to the Parent or any Subsidiary or
Joint Venture Subsidiary, the chief executive officer, the chief operating
officer or the chief financial officer of the Parent or such Subsidiary or Joint
Venture Subsidiary.
     “Restricted Payment” means: (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest in the Parent or any Subsidiary
or Joint Venture Subsidiary now or hereafter outstanding, except a dividend
payable solely in Equity Interests; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest in the Parent or any
Subsidiary or Joint Venture Subsidiary now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests in the Parent or any
Subsidiary or Joint Venture Subsidiary now or hereafter outstanding.
     “Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1. and
(b) to issue (in the case of the Revolving Lender then acting as Agent) or
participate in (in the case of the other Revolving Lenders) Letters of Credit
pursuant to Section 2.3.(a) and 2.3.(i), respectively (but in the case of the
Revolving Lender acting as the Agent excluding the aggregate amount of
participations in the Letters of Credit held by the other Revolving Lenders), in
each case, in an amount up to, but not exceeding, the amount set forth for such
Revolving Lender on Schedule I as such Lender’s “Revolving Commitment” or as set
forth in the applicable Assignment and Assumption, as the same may be reduced
from time to time pursuant to Section 2.11., increased pursuant to Section 2.15.
or increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.5.

21



--------------------------------------------------------------------------------



 



     “Revolving Commitment Percentage” means, as to each Revolving Lender, the
ratio, expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Revolving
Commitment Percentage” of each Revolving Lender shall be the Revolving
Commitment Percentage of such Revolving Lender in effect immediately prior to
such termination or reduction.
     “Revolving Lender” means each Lender that has a Revolving Commitment or is
the holder of a Revolving Loan.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
     “Revolving Termination Date” means September 26, 2014, or such later date
to which the Revolving Termination Date may be extended pursuant to
Section 2.12.
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
     “Secured Indebtedness” means Indebtedness of a Person secured in any manner
by any Lien.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Security Agreement” means the Security Agreement to which various Loan
Parties are parties substantially in the form of Exhibit F.
     “Security Document” means the Pledge Agreement, the Security Agreement and
any other security agreement, financing statement, or other document, instrument
or agreement creating, evidencing or perfecting the Agent’s Liens in any of the
Collateral.
     “Single Asset Entity” means a Person (other than an individual) that
(a) only owns one or more Properties or Mezzanine Debt Interests; (b) is engaged
only in the business of owning, developing and/or leasing such Properties or
Mezzanine Debt Interests; and (c) receives substantially all of its gross
revenues from such Properties or Mezzanine Debt Interests. In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more Single
Asset Entities and (ii) cash and other assets of nominal value incidental to
such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement.

22



--------------------------------------------------------------------------------



 



     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any Affiliate of such Person that is not itself Solvent) are each in excess
of the fair valuation of its total liabilities (including all contingent
liabilities computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that could reasonably
be expected to become an actual and matured liability); (b) such Person is able
to pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership or other
entity in respect of which 100% of the percentage equity interests therein
(other than, in the case of a corporation, directors’ qualifying shares) are at
the time directly or indirectly owned or controlled by such Person or one or
more other Subsidiaries of such Person. For all purposes, the Borrower shall be
deemed a Subsidiary of Parent.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Parent and its Subsidiaries and Joint Venture Subsidiaries
determined on a consolidated basis in accordance with GAAP, plus (b) accumulated
depreciation and amortization, minus (c) the following (to the extent reflected
in the stockholders’ equity of the Parent and its Subsidiaries and Joint Venture
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis. In addition, when determining Tangible Net Worth, non-cash impairment
charges relating to loans, goodwill and other intangibles or long-lived assets
reflected in determining stockholders’ equity of the Parent and its Subsidiaries
in accordance with Statement of Financial Accounting Standards number 114, 118,
142 or 144, as applicable, may be excluded in an aggregate amount not to exceed
$150,000,000; provided, however, any such impairment charges attributable to a
Mezzanine Debt Interest associated with an Acquired Mezzanine Debt Entity whose
Indebtedness and assets are excluded from calculations of the ratio contained in
Section 9.1.(a) pursuant to the second sentence of such Section may not be
excluded from Tangible Net Worth under this sentence.
     “Taxes” has the meaning given that term in Section 3.12.
     “Titled Agents” means each of the Arranger, any syndication agent, any
documentation agent and any other Person awarded a similar honorific title in
connection with this Agreement, and shall include their respective successors
and permitted assigns.

23



--------------------------------------------------------------------------------



 



     “Total Asset Value” means the sum of all of the following (without
duplication) of the Parent and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis (but excluding
any Joint Venture Subsidiary consolidated with Parent in accordance with GAAP):
(a) cash, cash equivalents and marketable securities, plus (b) the undepreciated
GAAP book value of all Properties, plus (c) Other Net Assets. The Parent’s pro
rata share of Total Asset Value held by its Joint Venture Subsidiaries
(excluding assets of the type described in the immediately preceding clause
(a) for any Joint Venture Subsidiary that is not a Controlled Joint Venture
Subsidiary) will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets. In addition, when
determining Total Asset Value the following may be excluded: non-cash impairment
charges relating to loans, goodwill and other intangibles or long-lived assets,
in each case, reflected in book value of Properties or Other Net Assets in
accordance with Statement of Financial Accounting Standards number 114, 118, 142
or 144, as applicable, in an aggregate amount not to exceed $150,000,000;
provided, however, any such impairment charges attributable to a Mezzanine Debt
Interest associated with an Acquired Mezzanine Debt Entity whose Indebtedness
and assets are excluded from calculations of the ratio contained in
Section 9.1.(a) pursuant to the second sentence of such Section may not be
excluded from Total Asset Value under this sentence. Capitalized lease assets
will be accounted for in accordance with GAAP in effect as of the date of this
Agreement.
     “Total Indebtedness” means, the sum of (without duplication) all
(a) Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis (but excluding any Joint Venture Subsidiary consolidated with Parent in
accordance with GAAP), plus (b) the pro rata share of the Indebtedness of any
Joint Venture Subsidiary.
     “Total Net Indebtedness” means (a) Total Indebtedness minus (b) all cash
and cash equivalents of the Parent and all Subsidiaries (but specifically
excluding any cash posted as collateral or otherwise for or with respect to any
Derivatives Contract) and its pro rata share thereof of Joint Venture
Subsidiaries determined on a consolidated basis (including any cash held by
Marriott in its capacity as a property management company for the benefit Parent
and its Subsidiaries and Joint Venture Subsidiaries).
     “Type” with respect to any Revolving Loan refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unpledgeable Subsidiary” means (a) any Subsidiary or Joint Venture
Subsidiary (i) holding title to or beneficially owning assets which are or are
intended to become collateral for any Secured Indebtedness of such Subsidiary or
Joint Venture Subsidiary, or being a

24



--------------------------------------------------------------------------------



 



beneficial owner of a Subsidiary or Joint Venture Subsidiary holding title to or
beneficially owning such assets (but having no material assets other than such
beneficial ownership interests) and (ii) the Equity Interests of which may not
be pledged as security to any Person pursuant to restrictions contained in
(x) any document, instrument or agreement evidencing such Secured Indebtedness
or (y) such Subsidiary’s or Joint Venture Subsidiary’s organizational documents
included as a condition or anticipated condition to the extension of such
Secured Indebtedness, (b) any Joint Venture Subsidiary (i) more than 5.0% of the
outstanding Equity Interest of which is owned by Minority Holders and (ii) the
Equity Interests of which may not be pledged as security to any Person without
the consent of such Minority Holders, and (c) any Subsidiary of an entity
described in clause (a) or (b) above.
     “Unsecured Indebtedness” means with respect to any Person, all Indebtedness
of such Person that does not constitute Secured Indebtedness.
     “Wachovia Loan” means, collectively, (i) that certain non-recourse mortgage
loan dated April 11, 2007, in the original principal amount of $315 million,
made by Wachovia Bank, National Association to certain Subsidiaries of Borrower
and currently secured by a Lien against ten (10) Properties, (ii) that certain
non-recourse senior mezzanine loan dated April 11, 2007, in the original
principal amount of $80,122,000, made by Wachovia Bank, National Association to
certain Subsidiaries of Borrower and currently secured by a Lien against the
equity in the mortgage borrowers, (iii) that certain non-recourse intermediate
mezzanine loan dated April 11, 2007, in the original principal amount of
$80 million, made by Wachovia Bank, National Association to certain Subsidiaries
of Borrower and currently secured by a Lien against the equity in the senior
mezzanine borrowers, and (iv) that certain non-recourse junior mezzanine loan
dated April 11, 2007, in the original principal amount of $80 million, made by
Wachovia Bank, National Association to certain Subsidiaries of Borrower and
currently secured by a Lien against the equity in the intermediate mezzanine
borrowers, each of which matures May 9, 2012.
     “Westin Mezz Portfolio” means the Westin La Paloma hotel located in Tucson,
Arizona and the Westin Hilton Head hotel located in Hilton Head, South Carolina.
Section 1.2. General; References to Times.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect from
time to time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any

25



--------------------------------------------------------------------------------



 



document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary”, “Joint
Venture Subsidiary” or “Controlled Joint Venture Subsidiary” means a Subsidiary,
Joint Venture Subsidiary or Controlled Joint Venture Subsidiary of the Parent
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Cleveland, Ohio time.
Section 1.3. Financial Attributes of Non-Wholly Owned Joint Venture
Subsidiaries.
     Notwithstanding anything contained in this Agreement to the contrary, when
determining the Parent’s compliance with any financial covenant contained in any
of the Loan Documents, only the Parent’s pro rata share of the financial
attributes of a Joint Venture Subsidiary shall be included.
ARTICLE II. Credit Facility
Section 2.1. Revolving Loans.
     (a) Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Revolving Termination Date,
each Revolving Lender severally and not jointly agrees to make Revolving Loans
in Dollars to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Revolving Lender’s
Revolving Commitment. Subject to the terms and conditions of this Agreement,
during the period from the Effective Date to but excluding the Revolving
Termination Date, the Borrower may borrow, repay and reborrow Revolving Loans
hereunder.
     (b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the date one Business Day prior to the proposed date of such borrowing. Any
such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Revolving Lender promptly upon receipt by the Agent. Each
Notice of Borrowing or telephonic notice of each borrowing shall be irrevocable
once given and binding on the Borrower.

26



--------------------------------------------------------------------------------



 



     (c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on
the date specified in the Notice of Borrowing, each Revolving Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the amount of the Revolving
Loan to be made by such Revolving Lender. Unless the Agent shall have been
notified by any Revolving Lender prior to the specified date of borrowing that
such Revolving Lender does not intend to make available to the Agent the
Revolving Loan to be made by such Revolving Lender on such date, the Agent may
assume that such Revolving Lender will make the amount of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Revolving Lender. Subject to satisfaction
of the applicable conditions set forth in Article V. for such borrowing, the
Agent will make the proceeds of such borrowing available to the Borrower no
later than 2:00 p.m. on the date and at the account specified by the Borrower in
such Notice of Borrowing.
Section 2.2. [Intentionally Omitted.]
Section 2.3. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Revolving Lenders, agrees to issue for
the account of the Borrower during the period from and including the Effective
Date to, but excluding, the date 30 days prior to the Revolving Termination Date
one or more letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed the L/C
Commitment Amount. Notwithstanding anything to the contrary contained in this
Section 2.3. and without limiting any available remedies to Borrower contained
in this Agreement or available at law or in equity against a Defaulting Lender,
the Agent shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
the Agent is satisfied that the participation therein will otherwise be fully
allocated to the Non-Defaulting Lenders consistent with Section 3.11.(c) and the
Defaulting Lender shall have no participation therein, except to the extent the
Agent has entered into arrangements with the Borrower or such Defaulting Lender
which are satisfactory to the Agent in it good faith determination to eliminate
the Agent’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral.
     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date of any Letter
of Credit extend beyond the earlier of (i) the date one year from its date of
issuance or (ii) the Revolving Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Revolving Termination Date.
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior

27



--------------------------------------------------------------------------------



 



to the requested date of issuance of a Letter of Credit, such notice to describe
in reasonable detail the proposed terms of such Letter of Credit and the nature
of the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Borrower shall also execute and deliver such customary letter of credit
application forms as requested from time to time by the Agent. Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article V. and delivery to the Agent of all items required to be delivered in
connection with the issuance of such Letter of Credit, the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary. The Agent shall not at any time be obligated to
issue any Letter of Credit if such issuance would conflict with, or cause the
Agent or any Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
the Borrower, the Agent shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. To
the extent any term of a Letter of Credit Document is inconsistent with a term
of any Loan Document, the term of such Loan Document shall control.
     (d) Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall, in accordance with Sections 3.1. and 3.2., pay to each
Revolving Lender that has acquired a participation therein under the second
sentence of Section 2.3.(i) such Revolving Lender’s Revolving Commitment
Percentage of such payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to the Agent and (ii) if such conditions would not permit the
making of Revolving

28



--------------------------------------------------------------------------------



 



Loans, the provisions of subsection (j) of this Section shall apply. The
limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.
     (f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.
     (g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit,
and to repay any Revolving Loan made pursuant to the second sentence of
subsection (e) of this Section, shall be absolute, unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement and
any other applicable Letter of Credit Document under all circumstances
whatsoever, including without limitation, the following circumstances: (A) any
lack of validity or enforceability of any Letter of Credit Document or any term
or provisions therein; (B) any amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents; (C) the existence
of any claim,

29



--------------------------------------------------------------------------------



 



setoff, defense or other right which the Borrower may have at any time against
the Agent, any Lender, any beneficiary of a Letter of Credit or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or in the Letter of Credit Documents or any unrelated transaction;
(D) any breach of contract or dispute between the Borrower, the Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Agent under any Letter of Credit against presentation of a draft or certificate
which does not strictly comply with the terms of such Letter of Credit; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of the Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 12.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the Agent for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of subsection
(e) of this Section, the Borrower shall have no obligation to indemnify the
Agent or any Lender in respect of any liability incurred by the Agent or such
Lender arising solely out of the gross negligence or willful misconduct of the
Agent or such Lender in respect of a Letter of Credit as determined by a court
of competent jurisdiction in a final, non-appealable judgment. Except as
otherwise provided in this Section, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Agent or any Lender with respect to any Letter of Credit.
     (h) Amendments, Etc. The issuance by the Agent of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Revolving Lenders if required by Section 12.6.) shall have consented
thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).
     (i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Agent of any Letter of Credit each Revolving Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Lender’s Revolving Commitment Percentage of the
liability of the Agent with respect to such Letter of Credit, and each Revolving
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Agent to pay and discharge when due, such Revolving Lender’s Revolving
Commitment Percentage of the Agent’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the Agent in
respect of any Letter of Credit pursuant to the immediately following subsection
(j), such Revolving Lender shall, automatically and without any further action
on the part of the Agent or such Revolving Lender, acquire (i) a participation

30



--------------------------------------------------------------------------------



 



in an amount equal to such payment in the Reimbursement Obligation owing to the
Agent by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Revolving Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees and other
amounts payable to the Agent pursuant to the third and last sentences of
Section 3.6.(b)).
     (j) Payment Obligation of Revolving Lenders. Each Revolving Lender
severally agrees to pay to the Agent in immediately available funds in Dollars
the amount of such Revolving Lender’s Revolving Commitment Percentage of each
drawing paid by the Agent under each Letter of Credit to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.3.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Revolving Lender’s
Revolving Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.3.(e) is received by a Revolving Lender not later
than 11:00 a.m., then such Revolving Lender shall make such payment available to
the Agent not later than 2:00 p.m. on the date of demand therefor; otherwise,
such payment shall be made available to the Agent not later than 1:00 p.m. on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Agent under this subsection, and the Agent’s right to
receive the same, shall be absolute, irrevocable and unconditional and shall not
be affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Revolving Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or 10.1.(g) or (iv) the
termination of the Revolving Commitments. Each such payment to the Agent shall
be made without any offset, abatement, withholding or deduction whatsoever.
     (k) Information to Lenders. The Agent shall periodically deliver to the
Lenders information setting forth the Stated Amount of all outstanding Letters
of Credit. Other than as set forth in this Section, the Agent shall have no duty
to notify the Lenders regarding the issuance or other matters regarding Letters
of Credit issued hereunder. The failure of the Agent to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under Section 2.3.(j).
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Agent for the account of
each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan (it
being understood that a Revolving Loan referred to in Section 2.1 shall be
deemed to have been made when the applicable Lender makes the proceeds of such
Loan available to the Agent (or the Agent makes the proceeds of such Loan
available to the Borrower on behalf of such Lender) whichever occurs first) to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and

31



--------------------------------------------------------------------------------



 



     (ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).
     (b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, and (ii) in the case of a LIBOR Loan, in arrears on
first day of each calendar month. Interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the Agent shall
give notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.
     (c) Inaccurate Financial Statements or Compliance Certificates. If any
financial statement or Compliance Certificate delivered pursuant to Section 8.3.
is shown to be inaccurate (regardless of whether this Agreement or the Revolving
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Agent a corrected Compliance
Certificate for such Applicable Period, (ii) determine the Applicable Margin for
such Applicable Period based on the corrected Compliance Certificate, and
(iii) pay to the Agent for the account of the Lenders the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be paid to the Lenders by the Agent in
accordance with Section 3.1. and 3.2. This subsection shall not in any way limit
the rights of the Agent and Lenders (x) with respect to the last sentence of
subsection (a) of this Section or (y) under Article X.
Section 2.5. Number of Interest Periods.
     There may be no more than 6 different Interest Periods for LIBOR Loans that
are Revolving Loans outstanding at the same time, unless the Requisite Lenders
otherwise agree.
Section 2.6. Repayment of Loans.
     The Borrower shall repay the entire outstanding principal balance of, and
all accrued but unpaid interest on, the Revolving Loans on the Revolving
Termination Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Agent at least
one Business Day’s prior written notice of the prepayment of any Revolving Loan.

32



--------------------------------------------------------------------------------



 



     (b) Mandatory.
     (i) Commitment Overadvance. If at any time the aggregate principal amount
of all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments in effect at such time, the Borrower shall immediately pay to the
Agent for the account of the Revolving Lenders the amount of such excess.
Payments under this clause shall be applied to repay the outstanding principal
amount of the Revolving Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations.
     (ii) [Intentionally Omitted.]
     (iii) [Intentionally Omitted.]
     (c) Derivatives Contracts. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Derivatives
Contract between the Borrower and any Lender (or any Affiliate of any Lender).
Section 2.8. Continuation.
     So long as no Default or Event of Default shall exist, the Borrower may on
any Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender holding
any such Loan being Continued by telecopy, or other similar form of
transmission, of the proposed Continuation. If a Default or Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section. If Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Loan in accordance with this Section, and
provided no Default or Event of Default shall exist, the LIBOR Loan shall
automatically be renewed and maintained as a LIBOR Loan with an Interest Period
of 1 month.
Section 2.9. Conversion.
     The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another

33



--------------------------------------------------------------------------------



 



Type; provided, however, a Base Rate Loan may not be Converted to a LIBOR Loan
if a Default or Event of Default shall exist. Any Conversion of a LIBOR Loan
into a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender holding a Loan being Converted
by telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.10. Notes.
     (a) Note. The Revolving Loans made by each Revolving Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit G (each a “Note”), payable to the
order of such Revolving Lender in a principal amount equal to the amount of its
Revolving Commitment as originally in effect and otherwise duly completed.
     (b) [Intentionally Omitted.]
     (c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
     (d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.11. Voluntary Reductions of the Revolving Commitment.
     The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Revolving Commitments (for which purpose use of the
Revolving Commitments shall be deemed to include the aggregate amount of Letter
of Credit Liabilities) at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date

34



--------------------------------------------------------------------------------



 



thereof and the amount of any such reduction and shall be irrevocable once given
and effective only upon receipt by the Agent; provided, however, if the Borrower
seeks to reduce the aggregate amount of the Revolving Commitments below
$50,000,000, then the Revolving Commitments shall all automatically and
permanently be reduced to zero. The Agent will promptly transmit such notice to
each Revolving Lender. The Revolving Commitments, once terminated or reduced may
not be increased or reinstated.
Section 2.12. Extension of Revolving Termination Date.
     The Borrower shall have the one-time right to extend the Revolving
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 60 days but not more than
120 days prior to the current Revolving Termination Date, a written request for
such extension. The Agent shall forward to each Lender a copy of such a request
delivered to the Agent promptly upon receipt thereof. Subject to delivery to the
Agent of such a request and satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective on the date
which, but for such extension, would have been the Revolving Termination Date so
long as: (i) immediately prior to such extension and immediately after giving
effect thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents and (ii) the Borrower shall have paid the Fees payable
under Section 3.6.(c).
Section 2.13. Expiration or Maturity Date of Letters of Credit Past Revolving
Termination Date.
     If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent for deposit into the Collateral Account an
amount of money sufficient to cause the balance of available funds on deposit in
the Collateral Account to equal the Stated Amount of such Letter(s) of Credit.
Section 2.14. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Revolving Lender shall be required to make a Revolving Loan, the
Agent shall not be required to issue a Letter of Credit and no reduction of the
Revolving Commitments pursuant to Section 2.11. shall take effect, if
immediately after the making of such Revolving Loan, the issuance of such Letter
of Credit or such reduction in the Revolving Commitments the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, would exceed the aggregate amount of the
Revolving Commitments at such time.

35



--------------------------------------------------------------------------------



 



Section 2.15. Increase of Revolving Commitments.
     The Borrower shall have the right at any time and from time to time during
the term of this Agreement to request increases in the aggregate amount of the
Revolving Commitments by not more than $45,000,000 in the aggregate (provided
that after giving effect to any increases in the Revolving Commitments pursuant
to this Section, the aggregate amount of the Revolving Commitments may not
exceed $150,000,000) by providing written notice to the Agent, which notice
shall be irrevocable once given. Each such increase in the Revolving Commitments
must be in an aggregate minimum amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof. No Lender shall be required to increase its
Revolving Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee. If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Revolving Commitment, such Lender shall on the date it becomes a
Lender hereunder (or increases its Revolving Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Revolving Commitment Percentage (as determined after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Agent for the account of such other Lenders at the Principal
Office, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender plus (B) the aggregate amount of payments previously made by the other
Lenders under Section 2.3.(j) which have not been repaid plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans. The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 4.4. as a result of the
prepayment of any such Revolving Loans. No increase of the Revolving Commitments
may be effected under this Section if (x) a Default or Event of Default shall be
in existence on the effective date of such increase or (y) any representation or
warranty made or deemed made by the Borrower or any other Loan Party in any Loan
Document to which any such Loan Party is a party is not (or would not be) true
or correct in all material respects on the effective date of such increase
(except for representations or warranties which expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents). In connection with any increase in the aggregate amount of the
Revolving Commitments pursuant to this subsection, (a) any Lender becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrower shall, if requested by the affected
Lender, make appropriate arrangements so that each new Lender, and any existing
Lender increasing its Revolving Commitment, receives a new or replacement Note,
as appropriate, in the amount of such Lender’s Revolving Commitment upon the
effectiveness of the applicable increase in the aggregate amount of Revolving
Commitments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any increase of Revolving Commitments under this Section 2.15.,
the Agent may (without the consent of any Lender) amend this Agreement to the
extent (but only to the extent) necessary to reflect the increase of Revolving
Commitments.

36



--------------------------------------------------------------------------------



 



ARTICLE III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender. If the Agent fails to
pay such amount to a Lender within one (1) Business Day of receipt, the Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect, provided that, any payment
timely received by the Agent for the account of a Lender under this Agreement
shall be deemed to be payment to such Lender by the Borrower at the time of such
receipt by the Agent. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1.(a) and 2.3.(e) shall be made from the
Revolving Lenders, each payment of the Fees under Section 3.6.(a), the first
sentence of Section 3.6.(b) and Section 3.6.(c) shall be made for the account of
the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.11. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account of the
Revolving Lenders pro rata in accordance with the amounts of interest on the
Revolving Loans then due and payable to the Revolving Lenders; (d) the
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Section 4.6.) shall be made pro rata among the
Lenders holding such Loans according to the amounts of their respective
Revolving Loans, and the then current Interest Period for each Lender’s portion
of each Loan of such Type shall be

37



--------------------------------------------------------------------------------



 



coterminous; and (e) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be pro
rata in accordance with their respective Revolving Commitments. Notwithstanding
anything to the contrary contained in this Section 3.2., if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, each payment by the Borrower hereunder shall be applied in
accordance with Section 3.11.(d).
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement, or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
     (a) Borrowings and Conversions. Except as otherwise provided in
Section 2.3.(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof. Each borrowing, Conversion and Continuation of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount.

38



--------------------------------------------------------------------------------



 



     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).
     (c) Reductions of Revolving Commitments. Each reduction of the Revolving
Commitments under Section 2.11. shall be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.
     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000.
Section 3.6. Fees.
     (a) Unused Fee. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Agent for the
account of the Non-Defaulting Lenders an unused facility fee with respect to the
average daily difference between the (i) aggregate amount of the Revolving
Commitments and (ii) the aggregate principal amount of all outstanding Revolving
Loans plus the aggregate amount of all Letter of Credit Liabilities (the “Unused
Amount”) in each case for the calendar quarter, or portion thereof, prior to the
payment date. Such fee shall be computed by multiplying the Unused Amount with
respect to such quarter by 0.35% per annum.
Such fee shall be payable in arrears on the last day of each March, June,
September and December of each calendar year. Any such accrued and unpaid fee
shall also be payable on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.
     (b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Non-Defaulting Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for Revolving Loans that are LIBOR Loans (or
while an Event of Default exists, at a per annum rate equal to four percent
(4.0%) times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit
(x) through and including the date such Letter of Credit expires or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full and is not subject to reinstatement, as the case may be. The fees provided
for in the immediately preceding sentence shall be nonrefundable and payable in
arrears on (i) the last day of each March, June, September and December in each
year, (ii) the Revolving Termination Date, (iii) the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Agent. In addition, the Borrower shall pay to the Agent
for its own account and not the account of any Lender, an issuance fee in
respect of each Letter of Credit equal to the greater of (i) $1,500 or
(ii) one-eighth of one percent (0.125%) per annum on the initial Stated Amount
of such Letter of Credit payable (A) for the period from and including the date
of issuance of such Letter of Credit through and including the expiration date
of such Letter of Credit and (B) if the expiration date of any Letter of Credit
is extended (whether as a result of the operation of an automatic extension
clause or otherwise), for the period from but excluding the previous expiration
date to and including the extended expiration date. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date,

39



--------------------------------------------------------------------------------



 



on the previous expiration date). The Borrower shall pay directly to the Agent
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.
     (c) Revolving Extension Fee. If the Borrower exercises its right to extend
the Revolving Termination Date in accordance with Section 2.12., the Borrower
agrees to pay to the Agent for the account of each Revolving Lender a fee equal
to one-quarter of one percent (0.25%) of the amount of such Revolving Lender’s
Revolving Commitment (whether or not utilized) at the time of such extension.
Such fee shall be due and payable in full on the date which, but for such
extension, would have been the Revolving Termination Date.
     (d) [Intentionally Omitted.]
     (e) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.
Section 3.7. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, interest on LIBOR Loans shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.
Section 3.8. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.
Section 3.9. Agreement Regarding Interest and Charges.
     The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.4.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto agree and stipulate that all
agency fees, syndication fees, facility fees, closing fees, letter of credit
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Agent or any Lender to third parties or for damages
incurred by the Agent or any Lender, in each case in connection with the
transactions contemplated by this Agreement and the other Loan

40



--------------------------------------------------------------------------------



 



Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.
Section 3.10. Statements of Account.
     The Agent will invoice or bill the Borrower monthly with respect to the
Loans, Letters of Credit, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and any such invoice or
bill rendered by the Agent shall be deemed conclusive upon Borrower absent
manifest error. The failure of the Agent to deliver such an invoice or bill
shall not relieve or discharge the Borrower from any of its obligations
hereunder.
Section 3.11. Defaulting Lenders.
     (a) Generally. If for any reason any Lender shall be a Defaulting Lender,
then, in addition to the rights and remedies that may be available to the Agent
or the Borrower under this Agreement or Applicable Law, such Defaulting Lender’s
right to participate in the administration of the Loans, this Agreement and the
other Loan Documents, including without limitation, any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of the Requisite Lenders or all of the
Lenders, shall be suspended during the pendency of such failure or refusal
except as provided in Section 12.6.(d). If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Agent of any amount required
to be paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrower may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall be
applied as set forth in Section 3.11(d).
     (b) Purchase or Cancellation of Defaulting Lender’s Commitments. Any
Non-Defaulting Lender may, but shall not be obligated, in its sole discretion,
to acquire all or a portion of a Defaulting Lender’s Revolving Commitments. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Revolving Commitments in
proportion to the Revolving Commitments of the other Lenders exercising such
right. If after such 5th Business Day, the Lenders have not elected to purchase
all of the Revolving Commitments of such Defaulting Lender, then the Borrower
may, by giving written notice thereof to the Agent, such Defaulting Lender and
the other Lenders, either (i) demand that

41



--------------------------------------------------------------------------------



 



such Defaulting Lender assign its Revolving Commitments to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5.(b) for the
purchase price provided for below or (ii) terminate the Revolving Commitments of
such Defaulting Lender. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. Upon
any such purchase or assignment, and any such demand with respect to which the
conditions specified in Section 12.5(b)(iii) and (iv) have been satisfied, the
Defaulting Lender’s interest in the Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption. The purchase price for the Revolving
Commitments of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon, accrued but unpaid fees and
any other amounts due and payable to such Defaulting Lender. Prior to payment of
such purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to Section 3.11(d).
     (c) Reallocation of Revolving Commitment Percentage to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.3.(i) shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages (computed without giving effect to the
Revolving Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, (ii) the
conditions set forth in Sections 5.1. and 5.2, are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
set forth in Article VI hereof shall be true and correct in all material
respects on and as of the date of such reallocation with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date), and (iv) the aggregate obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (A) the
Revolving Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (2) such Lender’s pro rata portion in accordance with its Revolving
Commitment of outstanding Letter of Credit Liabilities. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
     (d) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether

42



--------------------------------------------------------------------------------



 



voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent for the account of such Defaulting Lender pursuant
to Section 12.3.), shall be applied at such time or times as may be determined
by the Agent as follows: first, to the payment of any amounts owing by such
Defaulting Lender to the Agent (other than with respect to Letter of Credit
Liabilities) hereunder; second, to the payment of any amounts owing by such
Defaulting Lender to the Agent (with respect to Letter of Credit Liabilities)
hereunder; third, if so determined by the Agent, to be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit; sixth, to the payment of any amounts owing to the Agent or
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any Revolving Loans or funded participations in
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Loans or funded
participations in Letters of Credit were made at a time when the conditions set
forth in Sections 5.1. and 5.2., as applicable, were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Letters of Credit owed to, all Non-Defaulting Lenders on a pro
rata basis until such time as all Revolving Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with their Revolving Commitment Percentages without regard to
Section 3.11.(c), prior to being applied to the payment of any Revolving Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 3.11.(d) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.
     (e) Cash Collateral for Letters of Credit. Within five (5) Business Days of
demand by the Agent from time to time, the Borrower shall deliver to the Agent
for the benefit of the Agent cash collateral in an amount sufficient to cover
all Fronting Exposure with respect to the Agent (after giving effect to
Sections 2.3.(a) and 3.11.(c)) on terms satisfactory to the Agent in its good
faith determination (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in the Collateral Account as collateral
(solely for the benefit of the Agent) for the payment and performance of each
Defaulting

43



--------------------------------------------------------------------------------



 



Lender’s pro rata portion in accordance with their respective Revolving
Commitments of outstanding Letter of Credit Liabilities. Moneys in the
Collateral Account deposited pursuant to this section shall be applied by the
Agent to reimburse the Agent immediately for each Defaulting Lender’s pro rata
portion in accordance with their respective Revolving Commitments of any funding
obligation with respect to a Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.
     (f) Certain Fees.
     (i) Each Defaulting Lender shall not be entitled to receive any Unused Fee
pursuant to Section 3.6.(a) for any period during which that Lender is a
Defaulting Lender.
     (ii) Each Defaulting Lender shall not be entitled to receive Letter of
Credit fees pursuant to Section 3.6.(b) for any period during which that Lender
is a Defaulting Lender.
     (iii) With respect to any Unused Fee or Letter of Credit fees not required
to be paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to Section 3.11.(c), (y) pay to the Agent
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Agent’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay any remaining amount of any such fee.
     (g) Defaulting Lender Cure. If the Borrower and the Agent agree in writing
in their reasonable determination that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Revolving Commitments (without giving effect to
Section 3.11.(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
Section 3.12. Taxes.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any

44



--------------------------------------------------------------------------------



 



present or future excise, stamp or other taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding (i) franchise taxes, (ii) any
taxes imposed on or measured by any Lender’s assets, net income, receipts or
branch profits, (iii) any taxes (other than withholding taxes) with respect to
the Agent or a Lender that would not be imposed but for a connection between the
Agent or such Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Agent or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
and (iv) any taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges to the extent imposed as a result of the failure
of the Agent or a Lender, as applicable, to provide and keep current (to the
extent legally able) any certificates, documents or other evidence required to
qualify for an exemption from, or reduced rate of, any such taxes fees, duties,
levies, imposts, charges, deductions, withholdings or other charges or required
by the immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by the
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue Code.
Each such Foreign Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete

45



--------------------------------------------------------------------------------



 



and after the occurrence of any event requiring a change in the most recent form
delivered to the Borrower or the Agent and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Agent. The Borrower shall not be
required to pay any amount pursuant to the last sentence of subsection (a) above
to any Foreign Lender or the Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Foreign Lender or
the Agent, as applicable, fails to comply with the requirements of this
subsection. If any such Foreign Lender, to the extent it may lawfully do so,
fails to deliver the above forms or other documentation, then the Borrower or
the Agent may withhold from any payments to be made to such Foreign Lender under
any of the Loan Documents such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Borrower or the Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Borrower or the Agent, as the case may be, therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Borrower or the Agent under this Section, and costs and expenses
(including all reasonable fees and disbursements of any law firm or other
external counsel and the reasonable allocated cost of internal legal services
and all disbursements of internal counsel) of the Borrower or the Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Revolving Commitments, repayment of all Obligations and the resignation or
replacement of the Agent.
ARTICLE IV. Yield Protection, etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Additional Costs. The Borrower shall promptly, and in any event within
3 Business Days of demand by the Agent, pay to the Agent for the account of each
affected Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Revolving Commitments
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), to the extent resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or its Revolving Commitments (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of
Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of Adjusted LIBOR for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Revolving Commitments of such Lender hereunder); or (iii) has or would have the
effect of reducing the rate of return on capital of such Lender to a level below
that which such Lender could have

46



--------------------------------------------------------------------------------



 



achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).
     (b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).
     (c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.
     (d) Notification and Determination of Additional Costs. Each of the Agent
and each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent). The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
in reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

47



--------------------------------------------------------------------------------



 



     (a) the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
     (b) the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).
Section 4.4. Compensation.
     The Borrower shall pay to the Agent for the account of each Lender, upon
the request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

48



--------------------------------------------------------------------------------



 



Section 4.5. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1.,
and the Requisite Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Revolving
Commitments to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b) pursuant to an Assignment and Assumption for a
purchase price equal to the aggregate principal balance of all Loans then owing
to the Affected Lender plus any accrued but unpaid interest thereon, accrued but
unpaid fees owing to the Affected Lender and any other amounts due and payable
to such Affected Lender, or any other amount as may be mutually agreed upon by
such Affected Lender and Eligible Assignee. Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12., 4.1. or
4.4. or any other applicable provision hereto with respect to periods up to the
date of replacement.
Section 4.6. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1.(b) or 4.3., on such earlier date as such Lender may specify to the Borrower
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1. or 4.3. that
gave rise to such Conversion no longer exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (b) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first

49



--------------------------------------------------------------------------------



 



day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments.
Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Section 3.12., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article IV. shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.
ARTICLE V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, is subject to the following conditions precedent:
     (a) The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
     (i) counterparts of this Agreement executed by each of the parties hereto;
     (ii) Notes executed by the Borrower, payable to each Lender and complying
with the applicable provisions of Section 2.10.;
     (iii) the Guaranty executed by each Guarantor existing as of the Effective
Date;
     (iv) the Pledge Agreement executed by each Pledgor existing as of the
Effective Date;
     (v) all existing certificates representing any shares of Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
Pledgor thereof, together with an Acknowledgment and Consent, substantially in
the form of Schedule 2 to the

50



--------------------------------------------------------------------------------



 



Pledge Agreement, duly executed by any issuer of any Equity Interest pledged
pursuant to the Pledge Agreement that is not itself a party to the Pledge
Agreement;
     (vi) the Security Agreement executed by the Parent, the Borrower and/or any
Domestic Subsidiary (other than an Excluded Subsidiary) having rights in any
Mortgage Receivable, any other Investment (other than an Equity Interest subject
to the Pledge Agreement) and any deposit account or securities account in which
reserves for furniture, fixtures and equipment are deposited, subjecting all
such property to the Lien of the Security Agreement, except to the extent
prohibited pursuant to the terms of any existing document, instrument or
agreement to which the Borrower or any such Domestic Subsidiary a party;
     (vii) except as otherwise provided in Section 5.3. each document
(including, without limitation, any UCC financing statement and any control
agreement) required by the Pledge Agreement, Security Agreement or under
Applicable Law or reasonably deemed necessary or appropriate by the Agent to be
entered into, filed, registered or recorded in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected first-priority Lien in the
Collateral granted under the Pledge Agreement and the Security Agreement, shall
have been entered into, filed, registered or recorded or shall have been
delivered to the Agent and be in proper form for filing, registration or
recordation, as appropriate;
     (viii) results of a recent lien search in each of the jurisdictions in
which UCC financing statements or other filings or recordations should be made
to evidence or perfect security interests in Collateral, and such search shall
reveal no Liens of record with respect to any of the Collateral other than
Permitted Liens of the type described in clause (a) of the definition of
Permitted Liens or Liens to be terminated prior to the Effective Date;
     (ix) an opinion of counsel to the Loan Parties, addressed to the Agent and
the Lenders, in such form as the Agent may reasonably request;
     (x) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
the Borrower and each other Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Loan Party;
     (xi) a certificate of good standing or certificate of similar meaning with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (xii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each

51



--------------------------------------------------------------------------------



 



of the officers of such Loan Party authorized to execute and deliver the Loan
Documents to which such Loan Party is a party, and in the case of the Borrower,
and the officers of the Borrower then authorized to deliver Notices of
Borrowing, Notices of Continuation and Notices of Conversion and to request the
issuance of Letters of Credit;
     (xiii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (B) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
     (xiv) [Intentionally Omitted];
     (xv) [Intentionally Omitted];
     (xvi) a certificate of the chief executive officer, chief financial officer
or other senior officer of the Borrower certifying that all representations and
warranties of the Loan Parties contained in the Loan Documents are true, correct
and complete in all material respects (excluding any representation or warranty
regarding the nonexistence of any Default or Event of Default);
     (xvii) the Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;
     (xviii) a Compliance Certificate calculated as of June 30, 2011 (giving pro
forma effect to the use of the proceeds of the Loans to be funded on the
Effective Date);
     (xix) a letter from the Administrative Agent under the Existing Credit
Agreement providing information regarding the payment in full of amounts
outstanding under the Existing Credit Agreement and providing for the
termination thereof and the release of all Liens securing any obligations owing
thereunder and the delivery to the Agent of any collateral held pursuant
thereto;
     (xx) the Notice of Borrowing for the Revolving Loans to be made available
to the Borrower as contemplated by Section 2.1.(c);
     (xxi) [Intentionally Omitted]; and
     (xxii) such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and
     (b) In the good faith judgment of the Agent and the Lenders:
     (i) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to

52



--------------------------------------------------------------------------------



 



materially and adversely affect the credit facilities being provided pursuant to
the Loan Documents; and
     (ii) The Borrower and its Subsidiaries and Joint Venture Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices, as shall be required to consummate the
transactions contemplated by the Loan Documents without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower or any other Loan Party
is a party or by which any of them or their respective properties is bound,
except for such approvals, consents, waivers, filings and notices the receipt,
making or giving of which would not reasonably be likely to (A) have a Material
Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
     The obligations of the Lenders to make the proceeds of any Loans available
to the Borrower or its order and of the Agent to issue Letters of Credit are
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, if such Credit Event
is the making of a Loan or the issuance of a Letter of Credit, the Borrower
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article V. have been
satisfied.
Section 5.3. Post-Closing Deliveries.
     With respect to any Mortgage Receivable or other Investment evidencing
Indebtedness secured directly or indirectly by an interest in real property,
notwithstanding Section 5.1.(a)(vii), the Borrower shall (a) only be required to
deliver to the Agent on or before the Effective Date the original certificates
and Instruments representing or evidencing any such Investments, in suitable
form for transfer by delivery or, as applicable, accompanied by the applicable
Loan Party’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Agent and (b) deliver, or cause to be

53



--------------------------------------------------------------------------------



 



delivered, to the Agent not later than five (5) Business Days after the date of
this Agreement, all other items required by Section 5.1.(a)(vii) with respect to
all such Investments, including without limitation, such agreements as the Agent
may reasonably request to establish control over any such Investments.
ARTICLE VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Agent and each Lender to enter into this Agreement
and to make Loans and issue Letters of Credit, the Parent and the Borrower
represent and warrant to the Agent and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Parent, its
Subsidiaries, Joint Venture Subsidiaries and the other Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.
     (b) Ownership Structure. As of the Agreement Date, Schedule 6.1.(b) is a
complete and correct list of all Subsidiaries and Joint Venture Subsidiaries of
the Parent setting forth for each such Subsidiary and Joint Venture Subsidiary,
(i) the jurisdiction of organization of such Subsidiary and Joint Venture
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary and
Joint Venture Subsidiary, (iii) the nature of the Equity Interests held by each
such Person, (iv) the percentage of ownership of such Subsidiary and Joint
Venture Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary or Joint Venture Subsidiary is a Controlled Joint Venture Subsidiary,
a Material Subsidiary, an Excluded Subsidiary and/or a Foreign Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Parent and its Subsidiaries and Joint Venture Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.
     (c) Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent and each other Loan Party has the
right and power, and has taken all

54



--------------------------------------------------------------------------------



 



necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. Each of the
Loan Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.
     (d) Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any other Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of the Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, except to the extent the
exercise of remedies with respect to Equity Interests subject to the Lien of the
Pledge Agreement may require compliance with a “change of control” provision or
other similar change in ownership provision contained in an indenture, agreement
or other instrument to which the issuer of such Equity Interest is a party; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party.
     (e) Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, each Subsidiary, each Joint Venture Subsidiary and each other Loan
Party is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws (including without limitation,
Environmental Laws) relating to the Parent, the Borrower, a Subsidiary, a Joint
Venture Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
     (f) Title to Properties; Liens. As of the Agreement Date, Schedule 6.1.(f)
is a complete and correct listing of all of the real property owned or leased by
the Borrower, each other Loan Party and each other Subsidiary and Joint Venture
Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets. As of the Agreement Date, there
are no Liens against any assets of the Borrower, any Subsidiary, any Joint
Venture Subsidiary or any other Loan Party except for Permitted Liens.
     (g) Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries and Joint Venture Subsidiaries having an outstanding principal
balance of $1,000,000 or more, including without limitation, Guarantees of the
Parent and its Subsidiaries and Joint Venture Subsidiaries.

55



--------------------------------------------------------------------------------



 



     (h) Litigation. There are no actions, suits or proceedings pending (nor, to
the knowledge of the Parent, are there any actions, suits or proceedings
threatened or investigations pending) against or in any other way relating
adversely to or affecting the Parent, any Subsidiary, any Joint Venture
Subsidiary or any other Loan Party or any of its respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect. There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to the Parent, any
Subsidiary, any Joint Venture Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.
     (i) Taxes. All federal, state and other tax returns of the Parent, any
Subsidiary, any Joint Venture Subsidiary or any other Loan Party required by
Applicable Law to be filed have been duly filed, and all federal, state and
other taxes, assessments and other governmental charges or levies upon the
Parent, any Subsidiary, any Joint Venture Subsidiary and each other Loan Party
and its respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. Except as listed on Schedule 6.1(i), as of the
Agreement Date, none of the United States income tax returns of the Parent, its
Subsidiaries, its Joint Venture Subsidiaries or any other Loan Party is under
audit. All charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries, its Joint Venture Subsidiaries and each other Loan Party in
respect of any taxes or other governmental charges are in accordance with GAAP.
     (j) Financial Statements. The Borrower has furnished to each Lender copies
of the audited consolidated balance sheets of the Parent and its Controlled
Joint Venture Subsidiaries for the fiscal years ending December 31, 2009 and
December 31, 2010, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal years ending on
such dates, with the opinions thereon of Ernst & Young LLP, and the consolidated
balance sheet of the Parent and its Controlled Joint Venture Subsidiaries for
the six-month period ended June 30, 2011 and the related consolidated statements
of operations, cash flows and shareholders’ equity for such period, subject only
to normal year-end audit adjustments and the absence of footnotes. Such
financial statements (including in each case related schedules and notes)
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its Subsidiaries and Controlled Joint Venture
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither the Parent nor any of its Subsidiaries and
Joint Venture Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or in the notes thereto, except as referred to or reflected or provided for in
said financial statements.
     (k) No Material Adverse Change. Since June 30, 2011, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Parent and its
Subsidiaries and Joint Venture Subsidiaries, taken as a whole. Each of the
Parent, its Subsidiaries, its Joint Venture Subsidiaries and the other Loan
Parties is Solvent; provided, however, Parent and Borrower make no
representation on whether

56



--------------------------------------------------------------------------------



 



the Subsidiaries that constitute the borrowers and/or operating lessees of the
Properties subject to the MIP Loan and Wachovia Loan are Solvent.
     (l) ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) except as
set forth in Schedule 6.1(l), failed to make any contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
     (m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, any Subsidiary, any Joint Venture Subsidiary or any other Loan Party
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.
     (n) Absence of Defaults. Neither the Parent, any Subsidiary, any Joint
Venture Subsidiary nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case: (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or with the passage of time, the giving of notice,
or both, would constitute, a default or event of default by the Parent, any
Subsidiary, any Joint Venture Subsidiary or any other Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which the
Borrower or any Subsidiary, any Joint Venture Subsidiary or other Loan Party is
a party or by which the Borrower or any Subsidiary, any Joint Venture Subsidiary
or other Loan Party or any of their respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (o) Environmental Laws. Each of the Parent, its Subsidiaries, its Joint
Venture Subsidiaries and the other Loan Parties has obtained all Governmental
Approvals which are required of them under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals except
for those the failure to obtain or to comply with could not reasonably be
expected to have a Material Adverse Effect. Except for any of the following
matters that could not be reasonably expected to have a Material Adverse Effect,
(i) the Parent is not aware of, and has not received notice of, any past,
present, or future events, conditions, circumstances, activities, practices,
incidents, actions, or plans which, with respect to the Parent, its
Subsidiaries, its Joint Venture Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any

57



--------------------------------------------------------------------------------



 



common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, or study, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s knowledge, threatened, against the Parent, its Subsidiaries, its
Joint Venture Subsidiaries and each other Loan Party relating in any way to
Environmental Laws.
     (p) Investment Company; Etc. None of the Parent, any Subsidiary, any Joint
Venture Subsidiary or any other Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
     (q) Margin Stock. None of the Parent, any Subsidiary, any Joint Venture
Subsidiary or any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
     (r) Affiliate Transactions. Except as permitted by Section 9.10., none of
the Parent, any Subsidiary, any Joint Venture Subsidiary or any other Loan Party
is a party to any transaction with an Affiliate.
     (s) Intellectual Property. Each of the Parent, each other Loan Party and
each other Subsidiary and Joint Venture Subsidiary owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses as now
conducted and as contemplated by the Loan Documents, without known conflict with
any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright or other proprietary
right of any other Person. The Parent, each other Loan Party and each other
Subsidiary and Joint Venture Subsidiary have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.
     (t) Business. As of the Agreement Date, the Parent and its Subsidiaries and
Joint Venture Subsidiaries are engaged in the business of acquiring, disposing,
financing and owning hotel properties together with other business activities
incidental thereto.
     (u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated by
the Loan Documents. No other similar fees or commissions will be payable by any
Loan Party for any other services rendered to the Parent or any of its
Subsidiaries and Joint Venture Subsidiaries ancillary to the transactions
contemplated hereby.

58



--------------------------------------------------------------------------------



 



     (v) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, any Subsidiary, any Joint Venture
Subsidiary or any other Loan Party in connection with, pursuant to or relating
in any way to this Agreement, contained any untrue statement of a fact regarding
the Parent, any Subsidiary, any Joint Venture Subsidiary or any other Loan Party
or omitted to state a material fact necessary in order to make such statements
contained therein, in light of the circumstances under which they were made, not
misleading. All financial statements (including in each case all related
schedules and notes) furnished to the Agent or any Lender by, on behalf of, or
at the direction of, the Parent, any Subsidiary, any Joint Venture Subsidiary or
any other Loan Party in connection with, pursuant to or relating in any way to
this Agreement, present fairly, in all material respects and in accordance with
GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). All financial projections and
other forward looking statements prepared by or on behalf of the Borrower, any
Subsidiary, any Joint Venture Subsidiary or any other Loan Party that have been
or may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on assumptions believed in good faith by the
Borrower, such Subsidiary, any Joint Venture Subsidiary or such other Loan
Party, as applicable, to be reasonable at the time of preparation. As of the
Effective Date, no fact is known to the Parent which has had, or may in the
future reasonably be expected to have (so far as the Parent can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 6.1.(j) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders.
     (w) REIT Status. The Parent qualifies as a REIT and is in compliance with
all requirements and conditions imposed under the Internal Revenue Code to allow
the Parent to maintain its status as a REIT. The Parent has elected to be
treated as a REIT.
     (x) Foreign Assets Control. None of the Parent, any Subsidiary, any Joint
Venture Subsidiary or any Affiliate of the Parent: (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Entities, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement, request
for extension of the Revolving Termination Date pursuant to Section 2.12.,
request for increase of the Revolving Commitments pursuant to Section 2.15.,
request for confirmation pursuant to Section 7.13.(d), request for a waiver or
amendment, items delivered pursuant to Section 8.4, or a notice pursuant to
Exhibit B, Exhibit C or Exhibit D delivered by or on behalf of the Parent, any
Subsidiary, any Joint Venture Subsidiary or any other Loan Party to the Agent or
any Lender pursuant to or in connection with this Agreement or any of the other
Loan Documents (including, but not limited to, any such statement made in or in
connection with any amendment hereto or thereto or any statement contained in
any certificate or financial statement delivered by or on behalf of the Parent
prior to the Agreement Date and delivered to the Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute

59



--------------------------------------------------------------------------------



 



representations and warranties made by the Parent to the Agent and the Lenders
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, the date on which any extension of the
Revolving Termination Date is effectuated pursuant to Section 2.12. and the date
of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.
ARTICLE VII. Affirmative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner provided for in Section 12.6., the Parent and the Borrower
(as applicable) shall comply with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.7., the Parent and the
Borrower shall, and shall cause each other Subsidiary, Controlled Joint Venture
Subsidiary and each other Loan Party to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to be so authorized and qualified could reasonably be expected
to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
Controlled Joint Venture Subsidiary and each other Loan Party to, comply with
all Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Subsidiary, Controlled
Joint Venture Subsidiary and other Loan Party to, (a) protect and preserve all
of its respective material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

60



--------------------------------------------------------------------------------



 



Section 7.4. Conduct of Business.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
Controlled Joint Venture Subsidiary and the other Loan Parties to, carry on,
their respective businesses as described in Section 6.1.(t).
Section 7.5. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Parent and the Borrower shall, and shall cause each other Subsidiary, Controlled
Joint Venture Subsidiary and other Loan Party to, maintain insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law, and from
time to time deliver to the Agent upon its request a detailed list, together
with copies of all certificates describing the policies of the insurance then in
effect (or copies of such policies if requested by the Agent), stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby; in any
event the Borrower shall, and shall cause each of its Subsidiaries and
Controlled Joint Venture Subsidiaries to, maintain insurance in such amounts as
required by any document evidencing Indebtedness to which any Borrower or its
Subsidiaries or Controlled Joint Venture Subsidiaries are a party.
Section 7.6. Payment of Taxes and Claims.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
each other Controlled Joint Venture Subsidiary and other Loan Party to, pay and
discharge when due (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower, such other Subsidiary, such other Controlled Joint Venture Subsidiary
or such other Loan Party, as applicable, in accordance with GAAP.
Section 7.7. Visits and Inspections.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
each other Controlled Joint Venture Subsidiary and other Loan Party to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, as often
as may be reasonably requested, but only during normal business hours and at the
expense of such Lender or the Agent (unless a Default or Event of Default shall
exist, in which case the exercise by the Agent or such Lender of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and visually inspect all properties of the Parent, the Borrower,
such other Subsidiary, such other Controlled Joint Venture Subsidiary or such
other Loan Party to the extent any such right to visit or inspect is

61



--------------------------------------------------------------------------------



 



within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Agent, the Parent shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Parent, the Borrower, any other Subsidiary, any other Controlled Joint
Venture Subsidiary and any other Loan Party with its accountants.
Section 7.8. Use of Proceeds; Letters of Credit.
     The Borrower shall use the proceeds of the Revolving Loans and the Letters
of Credit for acquisitions, development, debt repayment and other general
corporate purposes. No part of the proceeds of any Loan or Letter of Credit will
be used (a) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, to finance any investments or
activities in, or to make any payments to, a Sanctioned Person or Sanctioned
Entity.
Section 7.9. Environmental Matters.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
Controlled Joint Venture Subsidiary and each other Loan Party to, comply with
all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. If the Parent, the Borrower, any
other Subsidiary, any other Joint Venture Subsidiary or any other Loan Party
shall (a) receive notice that any violation of any Environmental Law may have
been committed or is about to be committed by such Person, (b) receive notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against the Parent, the Borrower, any other Subsidiary, any
other Joint Venture Subsidiary or any other Loan Party alleging violations of
any Environmental Law or requiring the Parent, the Borrower, any other
Subsidiary, any other Joint Venture Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Parent, the Borrower, any other Subsidiary, any other Joint Venture Subsidiary
or any other Loan Party may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and the matters referred to in such notices, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, the
Parent shall provide the Agent with a copy of such notice promptly, and in any
event within 10 Business Days, after the receipt thereof by the Parent, the
Borrower, any other Subsidiary, any other Joint Venture Subsidiary or any other
Loan Party. Except for matters that are being challenged or disputed in good
faith, the Parent and the Borrower shall, and shall cause each other Subsidiary,
any other Controlled Joint Venture Subsidiary and each other Loan Party to, take
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.

62



--------------------------------------------------------------------------------



 



Section 7.10. Books and Records.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
Controlled Joint Venture Subsidiary and the other Loan Parties to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.
Section 7.11. Further Assurances.
     The Parent and the Borrower shall, at the sole cost and expense of the
Parent and the Borrower and upon request of the Agent, execute and deliver or
cause to be executed and delivered, to the Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the Agent
to carry out more effectively the provisions and purposes of this Agreement and
the other Loan Documents or to perfect more fully or to renew the rights of the
Agent and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Loan Party which may be
deemed to be part of the Collateral) pursuant to any of the Loan Documents.
Section 7.12. Additional Guarantors and Pledges.
     (a) Requirement to Become Guarantor. Within 30 days of (i) any Person
(other than a Foreign Subsidiary) becoming a Material Subsidiary after the
Effective Date, (ii) any Excluded Subsidiary ceasing to be subject to the
restriction or circumstances which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, or
(iii) any Person which at any time has been a Guarantor but was released
pursuant to Section 7.13.(a) because it had less than $10,000 in assets,
thereafter having at least $10,000 in assets in the aggregate, as the case may
be, the Parent shall cause to be delivered to the Agent each of the following in
form and substance satisfactory to the Agent: (w) an Accession Agreement
executed by such Person, (x) the items that would have been delivered under
Sections 5.1.(a)(ix) through (xiii) and (xxii) if such Subsidiary or Joint
Venture Subsidiary had been a Guarantor on the Effective Date and (y) if such
Person would have been required to become party to the Security Agreement
pursuant to Section 5.1(a)(vi) had such Person been a Material Subsidiary as of
the Effective Date or if such Person had previously been a party to the Security
Agreement (directly or by virtue of a supplement thereto) and was released
pursuant to Section 7.13.(a) because it had less than $10,000 in assets, and
thereafter has at least $10,000 in assets in the aggregate, a supplement to the
Security Agreement substantially in the form of Annex 1 to the Security
Agreement set forth in Exhibit F hereto executed by such Person to the extent
such Person is not already a Grantor and the items that would have been
delivered under Sections 5.1.(a)(vii) (excluding any reference to the Pledge
Agreement set forth in Section 5.1(a)(vii)), (viii), (ix), (x) through
(xiii) and (xxii). The Borrower shall send to each Lender copies of each of the
foregoing items once the Agent has received all such items with respect to a
Subsidiary or Joint Venture Subsidiary.
     (b) Additional Pledges. Within 30 days of the Borrower or any Domestic
Subsidiary (other than an Excluded Subsidiary) not already a Pledgor acquiring,
forming,

63



--------------------------------------------------------------------------------



 



holding or otherwise receiving or owning after the Effective Date any Equity
Interest in a Subsidiary or Joint Venture Subsidiary (other than an Unpledgeable
Subsidiary or a Subsidiary or Joint Venture Subsidiary with less than $10,000 in
assets in the aggregate), the Parent shall cause to be delivered to the Agent
each of the following in form and substance satisfactory to the Agent: (i) a
supplement to the Pledge Agreement executed by the Borrower or such Domestic
Subsidiary, as applicable, subjecting such Equity Interests to the Lien of the
Pledge Agreement, (ii) the items that would have been delivered under
Sections 5.1.(a)(v) and (vii) (excluding any reference to the Security Agreement
set forth in Section 5.1.(a)(vii)), and if such Subsidiary or Joint Venture
Subsidiary is a Material Subsidiary or is a Person described in
Section 7.12.(a)(iii), Sections 5.1.(a)(viii), (ix) and (xxii), if such
Subsidiary or Joint Venture Subsidiary Equity Interests would have been
Collateral under the Pledge Agreement on the Effective Date and (iii) if such
Equity Interests are owned by a Domestic Subsidiary that is a Material
Subsidiary or is a Person described in Section 7.12.(a)(iii) and is not already
a Guarantor and is not an Excluded Subsidiary, the items referred to in
Section 7.12.(a)(x). Notwithstanding the immediately preceding sentence of this
subsection, (x) in no event shall the Borrower and its Domestic Subsidiaries be
required to subject to the Lien of the Pledge Agreement or any other Loan
Document more than 65% (or such greater percentage that, due to a change in an
Applicable Law after the Agreement Date, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interest in a Foreign Subsidiary entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) determined on a collective basis,
but (y) the Borrower and its Domestic Subsidiaries shall be required to subject
to the Lien of the Pledge Agreement 100% of the issued and outstanding Equity
Interest in a Foreign Subsidiary not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)).
Section 7.13. Release of Guarantors and Pledges.
     (a) Releases Generally. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, any Person
from any of the Guaranty and the Security Agreement so long as: (i) such Person
qualifies, or will qualify simultaneously with its release from the Guaranty and
the Security Agreement, as applicable, as an Excluded Subsidiary or has ceased
to be, or simultaneously with its release from the Guaranty and the Security
Agreement, as applicable, will cease to be a Subsidiary or a Joint Venture
Subsidiary with at least $10,000 in assets in the aggregate; (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; (iii) such Person is not a party to any Derivatives Contract by virtue
of which any other Person is a Derivatives Contracts Beneficiary; and (iv) the
Agent shall have received such written request at least 5 Business Days prior to
the requested date of release. Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

64



--------------------------------------------------------------------------------



 



     (b) Release of Pledge. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release the Equity
Interests in a Subsidiary or a Joint Venture Subsidiary from the Lien of the
applicable Security Documents so long as: (i) such Subsidiary or Joint Venture
Subsidiary qualifies, or will qualify simultaneously with the release of its
Equity Interests from such Security Documents, as an Unpledgeable Subsidiary or
has ceased to be, or simultaneously with the release of its Equity Interests
from such Security Documents will cease to be, a Subsidiary of Borrower or a
Joint Venture Subsidiary with at least $10,000 in assets in the aggregate;
(ii) no Default or Event of Default shall then be in existence or would occur as
a result of such release; and (iii) the Agent shall have received such written
request at least 7 Business Days prior to the requested date of release.
Delivery by the Borrower to the Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.
     (c) Release of Mezzanine Debt Interests. The Borrower may request in
writing that the Agent release, and upon receipt of such request the Agent shall
release the Mezzanine Debt Interests held by a Subsidiary or a Joint Venture
Subsidiary from the Lien of the applicable Security Documents so long as: (i)
(A) such Subsidiary or Joint Venture Subsidiary qualifies, or will qualify
simultaneously with the release of its Mezzanine Debt Interests from such
Security Documents, as an Unpledgeable Subsidiary or has ceased to be, or
simultaneously with the release of its Mezzanine Debt Interests from such
Security Documents will cease to be, a Subsidiary or Joint Venture Subsidiary or
(B) simultaneously with the release of its Mezzanine Debt Interests from such
Security Documents, such Mezzanine Debt Interests will be conveyed, sold,
transferred or otherwise disposed of as permitted by this Credit Agreement to a
Subsidiary or Joint Venture Subsidiary that qualifies as an Unpledgeable
Subsidiary or a Person that is not a Subsidiary or Joint Venture Subsidiary, or
has ceased to be a Subsidiary or Joint Venture Subsidiary; (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release; and (iii) the Agent shall have received such written request at least 7
Business Days prior to the requested date of release. Delivery by the Borrower
to the Agent of any such request shall constitute a representation by the
Borrower that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request.
     (d) Confirmation. Promptly after written request from Borrower and receipt
of such back-up information as Agent may request, Agent will confirm (subject to
the terms hereof) in writing that a specified Subsidiary or Joint Venture
Subsidiary is at that time (but not necessarily thereafter) (i) an Unpledgeable
Subsidiary and that its Equity Interests are not then subject to the Lien of the
Security Documents and/or (b) an Excluded Subsidiary, so long as such Subsidiary
or Joint Venture Subsidiary then qualifies as an Unpledgeable Subsidiary or
Excluded Subsidiary, as the case may be, but subject to such Subsidiary or Joint
Venture Subsidiary thereafter being subject to the lien of the Security
Documents if it is no longer an Excluded Subsidiary or an Unpledgeable
Subsidiary. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. Agent may rely solely on the representations of Borrower.
Notwithstanding the foregoing, if such representations of Borrower

65



--------------------------------------------------------------------------------



 



are not true and correct, then to the full extent possible under applicable law,
such confirmation by Agent shall not release, diminish or impair any Lien
pursuant to the Security Documents or other rights under the Loan Documents and
provided further that no such confirmation shall release, diminish or impair any
provision of the Loan Documents if the specified Person is no longer an Excluded
Subsidiary or an Unpledgeable Subsidiary.
Section 7.14. REIT Status.
     The Parent shall at all times maintain its status as a REIT and will not
revoke its election to be treated as a REIT.
Section 7.15. Exchange Listing.
     The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.
Section 7.16. Compliance With Material Contracts.
     The Parent and the Borrower shall, and shall cause each other Subsidiary,
Controlled Joint Venture Subsidiary and each other Loan Party to, perform and
observe all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, and enforce each such Material Contract in accordance with its terms, in
each case except where the failure to do so does not and could not reasonably be
expected to have a Material Adverse Effect.
ARTICLE VIII. Information
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.6., the Borrower shall furnish to
each Lender (or to the Agent if so provided below) at its Lending Office:
Section 8.1. Quarterly Financial Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Parent), a copy of the quarterly Form 10-Q of the Parent
filed with the Securities and Exchange Commission, which shall be certified by
the chief executive officer or chief financial officer of the Parent, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
and Controlled Joint Venture Subsidiaries as at the date thereof and the results
of operations for such period (subject to normal year-end audit adjustments).

66



--------------------------------------------------------------------------------



 



Section 8.2. Year-End Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 100 days after the end of each fiscal year of the Parent), the
audited annual Form 10-K of the Parent filed with the Securities and Exchange
Commission, which shall be (a) certified by the chief executive officer or chief
financial officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries and Controlled Joint Venture
Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon of independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders.
Section 8.3. Compliance Certificate.
     At the time financial statements are furnished pursuant to Sections 8.1.
and 8.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed by the chief financial officer, chief executive officer,
president, chief operating officer, chief accounting officer or vice
present-finance of the Parent: (a) setting forth in reasonable detail as at the
end of such quarterly accounting period, fiscal year, or other fiscal period, as
the case may be, the calculations required to establish whether or not the
Parent was in compliance with the covenants contained in Sections 9.1., 9.4. and
9.7 and (b) stating that, to his or her knowledge, after due inquiry, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default and its nature, when it occurred, whether it is continuing
and the steps being taken by the Parent and the Borrower with respect to such
event, condition or failure. Together with the delivery of each Compliance
Certificate, the Parent shall deliver (i) a statement of funds from operations
(determined in accordance with NAREIT standards) for such period then ending;
(ii) a statement of cash and Cash Equivalents posted as collateral for any
Derivatives Contracts (specifying the amount of cash and Cash Equivalents posted
for each Derivatives Contract); and (iii) a report, in form and detail
reasonably satisfactory to the Agent, setting forth a list of all Properties
acquired by the Parent and its Subsidiaries and Joint Venture Subsidiaries since
the date of the delivery of the previous such report, such list to identify such
Property’s name, location, cost of acquisition, amount of related mortgage
Indebtedness, if any, and the maturity of such mortgage Indebtedness, and the
net operating income for such Property for the immediately preceding period of
12 consecutive months; provided, the item set forth in clause (i) above shall be
deemed delivered if such item is specifically and separately included in the
publicly announced earnings release issued in connection with the financial
statements furnished pursuant to Sections 8.1 and 8.2.
Section 8.4. Other Information.
     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its Board of Directors by
its independent public accountants, with respect to the internal audit and
financial controls of the Parent;
     (b) Securities Filings. Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any

67



--------------------------------------------------------------------------------



 



registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Parent, any Subsidiary, any Joint Venture Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;
     (c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, any Subsidiary, any
Controlled Joint Venture Subsidiary or any other Loan Party;
     (d) ERISA. If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;
     (e) Litigation. To the extent the Parent or any Subsidiary, any Joint
Venture Subsidiary is aware of the same, prompt notice of the commencement of
any proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent or any Subsidiary, any Joint Venture Subsidiary or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect, and prompt notice of the receipt of notice
that any United States income tax returns of the Parent or any of its
Subsidiaries or Joint Venture Subsidiaries are being audited;
     (f) Change of Financial Condition. Prompt notice of any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any other Subsidiary, any other
Joint Venture Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

68



--------------------------------------------------------------------------------



 



     (g) Default. Notice of the occurrence of any of the following promptly upon
a Responsible Officer of the Parent obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Parent, any Subsidiary, any Joint Venture Subsidiary
or any other Loan Party under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;
     (h) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Parent, any Subsidiary, any Joint
Venture Subsidiary or any other Loan Party or any of their respective properties
or assets;
     (i) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets of the Parent, any Subsidiary, any Joint Venture
Subsidiary or any other Loan Party having a book value in excess of $20,000,000
to any Person other than the Parent, any Subsidiary, any Joint Venture
Subsidiary or any other Loan Party;
     (j) Patriot Act Information. From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and
     (k) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries or Joint Venture Subsidiaries as the Agent or any Lender may
reasonably request.
Section 8.5. Electronic Delivery of Certain Information.
     (a) The Parent and the Borrower may deliver documents, materials and other
information required to be delivered pursuant to Article VIII. (collectively,
“Information”) in an electronic format acceptable to the Agent by e-mailing any
such Information to an e-mail address of the Agent as specified by the Agent
from time to time. Any Information provided in such manner shall only be deemed
to have been delivered to the Agent and the Lenders on the date on which the
Agent posts such Information on the Borrower’s behalf (which the Agent shall do
promptly upon receipt) on an internet or intranet website to which each Lender
and the Agent has access, whether a commercial, third-party website (such as
Intralinks or SyndTrak) or a website sponsored by the Agent (the “Platform”).
     (b) In addition, the Borrower and the Parent may deliver Information
required to be delivered pursuant to Sections 8.1., 8.2., and 8.4.(b) and (c) by
posting any such Information to the Parent’s internet website (as of the
Agreement Date, www.ahtreit.com). Any such Information provided in such manner
shall only be deemed to have been delivered to the Agent or a Lender (i) on the
date on which the Agent or such Lender, as applicable, receives written notice
from the Borrower, the Parent or any agent of the Borrower or Parent that such
Information has been posted to the Parent’s internet website and (ii) only if
such Information is publicly available without charge on such website. If for
any reason, the Agent or a Lender

69



--------------------------------------------------------------------------------



 



either did not receive such notice or after reasonable efforts was unable to
access such website, then the Agent or such Lender, as applicable, shall not be
deemed to have received such Information. In addition to any manner permitted by
Section 12.1., the Borrower and the Parent may notify the Agent or a Lender that
Information has been posted to such a website by causing an e-mail notification
to be sent to an e-mail address specified from time to time by the Agent or such
Lender, as applicable.
     (c) Notwithstanding anything in this Section to the contrary (i) the
Borrower and the Parent shall deliver paper copies of Information to the Agent
or any Lender that requests the Borrower and the Parent to deliver such paper
copies until a written request to cease delivering paper copies is given to the
Borrower by the Agent or such Lender and (ii) in every instance the Parent shall
be required to provide to the Agent a paper original of the Compliance
Certificate required by Section 8.3.
     (d) The Parent and the Borrower each acknowledges and agrees that the Agent
may make Information, as well as any other written information, reports, data,
certificates, documents, instruments, agreements and other materials relating to
the Parent, the Borrower, any other Subsidiary, any other Joint Venture
Subsidiary or any other Loan Party or any other materials or matters relating to
this Agreement, any of the other Loan Documents or any of the transactions
contemplated by the Loan Documents, in each case to the extent that the Agent’s
communication thereof to the Lenders is otherwise permitted hereunder
(collectively, the “Communications”) available to the Lenders by posting the
same on the Platform. The Parent and the Borrower each acknowledges that (i) the
distribution of material through an electronic medium, such as the Platform, is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.
     (e) The Agent shall have no obligation to request the delivery or to
maintain copies of any of the Information or other materials referred to above,
and in no event shall have any responsibility to monitor compliance by the
Parent or the Borrower with any such requests.
Section 8.6. Public/Private Information.
     The Parent and the Borrower will cooperate with the Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Parent or the Borrower to the Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and will designate Information
Materials (a) that are either available to the public or not material with
respect to the Parent and its Subsidiaries and Joint Venture Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information”.
ARTICLE IX. Negative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.6., all of the Lenders) shall otherwise
consent in the manner set forth in

70



--------------------------------------------------------------------------------



 



Section 12.6., the Parent and the Borrower (as applicable) shall comply with the
following covenants:
Section 9.1. Financial Covenants. The Parent shall not permit:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Net Indebtedness to
(ii) Total Asset Value (excluding cash and cash equivalents), to exceed 0.650 to
1.00 at any time. For purposes of this subsection (a), Indebtedness and assets
of a given Acquired Mezzanine Debt Entity shall be excluded from Total Net
Indebtedness and Total Asset Value if the Requisite Lenders have given their
prior written consent to such exclusion. Lender hereby approves the exclusion of
the Indebtedness and assets of the Westin Mezz Portfolio from Total Net
Indebtedness and Total Asset Value to the extent acquired by Borrower or any
Subsidiary or Joint Venture Subsidiary (including, without limitation,
acquisition by means of a foreclosure action of a Mezz Debt Interest or through
an acquisition through a confirmation of a plan in any bankruptcy, insolvency,
reorganization, winding-up, or similar proceeding affecting such assets);
provided that such exclusion shall no longer be effective (and the Indebtedness
and assets of the Westin Mezz Portfolio shall be included in Total Net
Indebtedness and Total Asset Value) in the event that after the date of this
Agreement Borrower or Parent directly or indirectly makes an Investment, pays or
incurs any Indebtedness (whether principal, interest or otherwise), pays or
contributes toward the payment of operating expenses or capital expenditures, or
otherwise pays or contributes toward any other costs of owning or operating the
Westin Mezz Portfolio, in the amount of $5,000,000 or greater (except from cash
generated solely from the operation of the Westin Mezz Portfolio).
     (b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA
for the period of four consecutive fiscal quarters of the Parent most recently
ending to (ii) Fixed Charges for such period, to be less than 1.350 to 1.00. For
purposes of this subsection (b) only, cash gains or other income (losses) in
respect of Derivatives Contracts realized during any applicable period shall be
(i) deducted from (added to) Adjusted EBITDA for such period but only to the
extent included in net income when determining Adjusted EBITDA and (ii) deducted
from (added to) Fixed Charges for such period.
     (c) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than (i) $1,300,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Parent or any Subsidiary or Controlled Joint Venture
Subsidiary after the Effective Date (other than any Equity Issuances to the
Parent or any Subsidiary or Controlled Venture Subsidiary) (provided that, for
the avoidance of doubt, the contribution by Borrower of an asset to a Joint
Venture Subsidiary in exchange for an Equity Interest therein, and the
contemporaneous contribution or payment of cash in an amount equivalent to the
value thereof by a Minority Holder to such Joint Venture Subsidiary and
distribution thereof to Borrower or Parent, or another transaction which,
subject to Agent’s reasonable approval, constitutes a sale of an asset to a
Joint Venture Subsidiary and not an Equity Issuance, shall not constitute Net
Proceeds of an Equity Issuance).
     (d) Floating Rate Indebtedness. The ratio of (i) Floating Rate Indebtedness
to (ii) Total Indebtedness, to exceed 0.50 to 1.00 at any time.

71



--------------------------------------------------------------------------------



 



     (e) Assets Owned by Borrower and Guarantors. The amount of Adjusted Total
Asset Value attributable to assets directly owned by the Borrower and the
Guarantors to be less than 95.0% of Adjusted Total Asset Value at any time
Section 9.2. Restricted Payments.
     (a) Intentionally Omitted.
     (b) If a Default or Event of Default exists, the Parent shall not, and
shall not permit any of its Subsidiaries or Controlled Joint Venture
Subsidiaries to, declare or make any Restricted Payment except (x) to the Parent
or any Subsidiary, (y) any Controlled Joint Venture Subsidiary of the Borrower
may make Restricted Payments to the extent required by the organizational
documents of such Controlled Joint Venture Subsidiary and (z) the Borrower may
pay cash dividends to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.14.
     (c) Notwithstanding the immediately preceding subsection, if a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(b),
Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Parent shall not, and shall not
permit any Subsidiary or Controlled Joint Venture Subsidiary to, make any
Restricted Payments to any Person other than to the Parent or any Subsidiary or
any Controlled Joint Venture Subsidiary.
Section 9.3. Indebtedness.
The Parent shall not permit:
     (a) Recourse Indebtedness. The amount of Recourse Indebtedness that is
either (i) Unsecured Indebtedness or (ii) also Secured Indebtedness (excluding
the Obligations) to the extent not satisfying the loan to value limit in
Section 9.3.(b) below, to exceed $50,000,000 in the aggregate at any time. For
purposes of this subsection (a)(ii) and to be permitted as Recourse Indebtedness
under this Section 9.3.(a), (x) such Secured Indebtedness must be secured by a
first priority mortgage on assets securing such Indebtedness, but such
Indebtedness may exceed seventy percent (70%) of the as-is appraised value of
the real property securing such Indebtedness, and (y) such Indebtedness shall
only constitute Recourse Indebtedness of Parent and/or Borrower and not any
other Subsidiary or Joint Venture Subsidiary.
     (b) Secured Recourse Indebtedness. The amount of Recourse Indebtedness that
is also Secured Indebtedness (excluding the Obligations) to exceed $50,000,000
at any time. For purposes of this subsection (b) and to be permitted as Recourse
Indebtedness under this Section 9.3.(b), (i) such Secured Indebtedness must be
secured by a first priority mortgage on assets securing such Indebtedness, and
such Indebtedness shall not exceed seventy percent (70%) of the as-is appraised
value of the real property securing such Indebtedness as determined by the
appraisal obtained by the lender at the time such Indebtedness is incurred, and
(ii) such

72



--------------------------------------------------------------------------------



 



Indebtedness shall only constitute Recourse Indebtedness of Parent and/or
Borrower and not any other Subsidiary or Joint Venture Subsidiary.
     (c) For the avoidance of doubt, Recourse Indebtedness with respect to
(i) Derivatives Contracts shall not constitute Recourse Indebtedness that is
Secured Indebtedness if the sole collateral for such Indebtedness is the
Collateral pursuant to the Security Documents and/or cash posted as collateral,
(ii) any securities investments made by an Investment Subsidiary shall not
constitute Recourse Indebtedness that is Secured Indebtedness if the sole
collateral for such Indebtedness are the securities investment assets and/or
cash held by such Investment Subsidiary and such indebtedness is solely recourse
to such Investment Subsidiary, and (iii) Capitalized Lease Obligations shall not
constitute Recourse Indebtedness that is Secured Indebtedness to the extent that
the only Lien securing such Indebtedness is pursuant to the lease which creates
such Capitalized Lease Obligation, but in all of the foregoing cases, such
Indebtedness shall be deemed to be Recourse Indebtedness that is Unsecured
Indebtedness. For the further avoidance of doubt, no Recourse Indebtedness that
is also Secured Indebtedness shall be permitted except for such Secured
Indebtedness as is expressly permitted by this Section 9.3.
     (d) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, Controlled Joint Venture Subsidiary or any other Loan Party to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.
Section 9.4. Certain Permitted Investments.
     (a) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or Controlled Joint Venture Subsidiary to, make or otherwise own
Investments in Joint Venture Subsidiaries that are not Controlled Joint Venture
Subsidiaries or other Persons that are not Subsidiaries or Controlled Joint
Venture Subsidiaries, such that the aggregate value of such Investments
(determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, as determined in
accordance with GAAP) of the Parent, its Subsidiaries and Controlled Joint
Venture Subsidiaries exceeds 30.0% of Total Asset Value at any time. For the
avoidance of doubt, the percentage of Total Asset Value which the Investment of
Borrower in PIM Highland Holding LLC constitutes shall equal the Total Asset
Value of Borrower attributable to the assets of PIM Highland Holding LLC divided
by the Total Asset Value.
     (b) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary or Controlled Joint Venture Subsidiary to, make or otherwise own
Investments in Investment Subsidiaries such that the aggregate value of such
Investments (determined based upon invested capital) of the Parent, its
Subsidiaries and Controlled Joint Venture Subsidiaries exceeds five percent
(5.0%) of Total Asset Value at any time.

73



--------------------------------------------------------------------------------



 



Section 9.5. Investments Generally
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, any Controlled Joint Venture Subsidiary or other Loan Party to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
     (a) Investments in Subsidiaries and Controlled Joint Venture Subsidiaries
in existence on the Agreement Date and disclosed on Part I of Schedule 6.1.(b);
     (b) Investments to (x) acquire Equity Interests in a Subsidiary or
Controlled Joint Venture Subsidiary or any other Person who after giving effect
to such acquisition would be a Subsidiary or a Controlled Joint Venture
Subsidiary, or (y) form a Subsidiary or a Controlled Joint Venture Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) the applicable terms and conditions set forth in
Section 7.12. are satisfied;
     (c) Investments in Joint Venture Subsidiaries that are not Controlled Joint
Venture Subsidiaries or other Persons that are not Subsidiaries or Controlled
Joint Venture Subsidiaries described in Section 9.4.(a) to the extent permitted
under Section 9.4.(a);
     (d) Investments in Cash Equivalents;
     (e) intercompany Indebtedness among the Parent and its Subsidiaries
provided that such Indebtedness is permitted by the terms of Section 9.3.;
     (f) loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices;
     (g) Investments in the Investment Subsidiaries to the extent permitted by
Section 9.4.(b); and
     (h) any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.
Section 9.6. Liens; Negative Pledges; Other Matters.
     (a) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, any other Controlled Joint Venture Subsidiary or other Loan Party
to, create, assume, or incur any Lien (other than Permitted Liens) upon any of
its properties, assets, income or profits of any character whether now owned or
hereafter acquired if immediately prior to the creation, assumption or incurring
of such Lien, or immediately thereafter, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.
     (b) The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, any other Controlled Joint Venture Subsidiary or other Loan Party
to, enter into, assume or

74



--------------------------------------------------------------------------------



 



otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, the Borrower
or such other Subsidiary or Controlled Joint Venture Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 9.3., (y) which
Indebtedness is secured by a Lien permitted to exist under the Loan Documents,
and (z) which prohibits the creation of any other Lien on (A) only the property
securing such Indebtedness as of the date such agreement was entered into or
(B) if such property is owned by an Excluded Subsidiary, the Equity Interests
issued by such Excluded Subsidiary or any Excluded Subsidiary that directly or
indirectly owns Equity Interests in such Excluded Subsidiary; or (ii) an
agreement relating to the sale of a Subsidiary or a Joint Venture Subsidiary or
assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or Joint Venture Subsidiary or the assets that
are the subject of such sale.
     (c) Except pursuant to Section 9.2, the Parent and the Borrower shall not,
and shall not permit any other Subsidiary, any other Controlled Joint Venture
Subsidiary (other than an Excluded Subsidiary) or other Loan Party to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary or Joint
Venture Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or
make any other distribution on any of such Subsidiary’s or Joint Venture
Subsidiary’s capital stock or other equity interests owned by the Parent, the
Borrower or any other Subsidiary or Joint Venture Subsidiary; (ii) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary or Joint
Venture Subsidiary; (iii) make loans or advances to the Parent, the Borrower or
any other Subsidiary or Joint Venture Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary or Joint
Venture Subsidiary.
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, any other Controlled Joint Venture Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:
     (a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary, any Controlled
Joint Venture Subsidiary or any other Loan Party (other than the Parent and the
Borrower) so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; notwithstanding the foregoing, any such
Loan Party (other than the Parent and the Borrower) may enter into a transaction
of merger pursuant to which such Loan Party is not the survivor of such merger
only if (i) the Parent shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence; (ii) if
the survivor entity is a Subsidiary or a Controlled Joint Venture Subsidiary,
all applicable terms and conditions of Section 7.12. are complied with within
30 days of consummation of such merger; and (iii) such Loan Party and the
survivor entity each takes such other action and delivers such other

75



--------------------------------------------------------------------------------



 



documents, instruments, opinions and agreements as the Agent may reasonably
request consistent with Section 7.11.;
     (b) the Parent, the Borrower, the other Subsidiaries, the other Controlled
Joint Venture Subsidiaries and the other Loan Parties may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business;
     (c) the Parent, the Borrower and each other Subsidiary and Controlled Joint
Venture Subsidiary may sell, transfer or dispose of assets among themselves; and
     (d) the Parent, the Borrower and each other Subsidiary and Joint Venture
Subsidiary may convey, sell, transfer or dispose of assets not constituting all
or substantially all of its business or assets; provided, however,
notwithstanding anything in this Section 9.7. to the contrary, the Parent and
the Borrower shall not, and shall not permit any Subsidiary, Joint Venture
Subsidiary or other Loan Party to, convey, sell, transfer, contribute or
otherwise dispose of (each a “Disposition”) any assets to any Person that is not
(or will not be immediately following such transaction) a Subsidiary (or with
respect to a Disposition by a Joint Venture Subsidiary, a Subsidiary of such
Joint Venture Subsidiary), including, without limitation, a Disposition of
assets pursuant to a merger or consolidation, if (x) the aggregate value
attributable to such assets plus the value attributable to any other assets
subject to a Disposition that occurred during the current fiscal quarter and the
previous three (3) fiscal quarters (with such value calculated consistently with
the calculation of Total Asset Value, or if such assets are not included in the
calculation of Total Asset Value, then in accordance with GAAP), would exceed
25% of Total Asset Value as of the commencement or the expiration (whichever is
greater) of such four (4) quarter period (provided that until four (4) full
calendar quarters have elapsed from the date of this Agreement, the limit on
Dispositions in this clause (x) of Section 9.7.(d) shall be measured as follows:
for the period from the date of this Agreement until the end of the first (1st)
full calendar quarter thereafter, such test shall be measured based upon the
aggregate value of Dispositions made during such period as compared to Total
Asset Value as of the commencement or the expiration (whichever is greater) of
such period; for the period from the date of this Agreement through the end of
the second (2nd) full calendar quarter after the date of this Agreement, such
test shall be measured based upon the aggregate value of Dispositions occurring
during such period as compared to Total Asset Value as of the commencement or
the expiration (whichever is greater) of such period; and with respect to the
period from the date of this Agreement through the end of the third (3rd) full
calendar quarter after the date of this Agreement, such test shall be measured
based upon the aggregate value of Dispositions occurring during such period as
compared to Total Asset Value as of the commencement or the expiration
(whichever is greater) of such period), or (y) such conveyance would cause any
Default or Event of Default to occur hereunder. For the purposes hereof, if the
Borrower or Parent retains a direct or indirect Equity Interest in the Person to
whom the Disposition was made after such Disposition (for example, following a
Disposition into a Joint Venture Subsidiary), only the pro rata value
attributable to the interest no longer retained by Parent or Borrower shall be
counted toward such 25% threshold. The foregoing shall not prohibit a Joint
Venture Subsidiary which is not a Controlled Joint Venture Subsidiary from a
Disposition, provided that the Parent’s and the Borrower’s direct or indirect
pro rata interest in the assets subject to such Disposition shall count toward
the 25% threshold above. For the avoidance of doubt, the value attributable to
any assets in any Disposition in connection with any deed-in-lieu

76



--------------------------------------------------------------------------------



 



or foreclosure of the MIP Loan and the Wachovia Loan, shall not be included in
any calculation of Total Asset Value for purposes of clause (x) of this
Section 9.7.(d).
Section 9.8. Fiscal Year.
     The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 9.9. Modifications of Organizational Documents.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, other Controlled Joint Venture Subsidiary or other Loan Party to,
amend, supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
have a Material Adverse Effect.
Section 9.10. Transactions with Affiliates.
     The Borrower shall not, and shall not permit any of its Subsidiaries,
Controlled Joint Venture Subsidiaries or any other Loan Party to, permit to
exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Guarantor), except (x) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries or Controlled Joint Venture Subsidiaries and upon fair and
reasonable terms which are no less favorable to the Borrower or such Subsidiary
or Controlled Joint Venture Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate and (y)
transactions described on Schedule 9.10.
Section 9.11. ERISA Exemptions.
     The Parent and the Borrower shall not, and shall not permit any other
Subsidiary, Controlled Joint Venture Subsidiary or any other Loan Party to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.
ARTICLE X. Default
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. The Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.

77



--------------------------------------------------------------------------------



 



     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due (i) any interest on any of the Loans and in the case
of this clause (i) only such failure shall continue for a period of 5 Business
Days, or (ii) any of the other payment Obligations (other than Obligations
referred to in Section 10.1.(a) and 10.1(b)(i)) owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and in the case of this clause (ii) only such
failure shall continue, with respect to any Fees, for a period of 10 Business
Days, and with respect to any other Obligations referred to in
Section 10.1.(b)(ii) (but not Fees), for a period of 5 Business Days.
     (c) Default in Performance. (i) The Parent or the Borrower shall fail to
perform or observe any term, covenant, condition or agreement contained in
Section 5.3.(b), Section 8.4.(g) or in Article IX. or (ii) the Borrower or any
other Loan Party shall fail to perform or observe any term, covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Parent or such
other Loan Party obtains knowledge of such failure or (y) the date upon which
the Parent has received written notice of such failure from the Agent.
     (d) Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower or
any other Loan Party to the Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in light of the circumstances in which made or
deemed made, in any material respect when furnished or made or deemed made.
     (e) Indebtedness Cross-Default; Derivatives Contracts.
     (i) The Parent, the Borrower, any other Subsidiary or Controlled Joint
Venture Subsidiary or any other Loan Party shall fail to pay when due and
payable, within any applicable grace or cure period, the principal of, or
interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations, Indebtedness in respect of Derivatives Contracts and Nonrecourse
Indebtedness of any Subsidiary or Controlled Joint Venture Subsidiary that is an
Acquired Mezzanine Debt Entity) having an aggregate outstanding principal amount
of $25,000,000 or more (or $150,000,000 or more in the case of Nonrecourse
Indebtedness) (all such Indebtedness being referred to as “Material
Indebtedness”); provided that for the purposes of this Section 10.1.(e)(i),
(ii) and (iii), if an event described in such subsections occurs with respect to
the MIP Loan and/or the Wachovia Loan at or at any time after their respective
maturity dates as of the date of this Agreement, and provided Borrower gives
prompt written notice to the Agent of the occurrence of such events and its
election to invoke the provisions of this Section 10.1.(e)(i), then, subject to
the terms of the last sentence of this Section 10.1.(e)(i), (A) neither such
event, nor any such event under the second of the MIP Loan and the Wachovia Loan
to experience such event (provided that the reinstatement of the

78



--------------------------------------------------------------------------------



 



$150,000,000 threshold for Nonrecourse Indebtedness has not occurred as provided
below), shall constitute an Event of Default under this Section 10.1.(e)(i) or
count against the threshold limitations contained in such subsections, and
(B) the $150,000,000 threshold set forth above in this Section 10.1.(e)(i) with
respect to Nonrecourse Indebtedness shall be reduced to zero ($0) until such
time as the obligations giving rise to the occurrence of such event are fully
cured, performed, forgiven, waived, compromised, settled or otherwise
extinguished (by operation of law or otherwise), including as a result of
foreclosure or deed-in-lieu of foreclosure, and the Borrower has delivered to
the Agent written notice thereof and electing to irrevocably and permanently
reinstate the $150,000,000 threshold for Nonrecourse Indebtedness for the
remainder of the term of this Agreement. For the avoidance of doubt, the
foregoing provisions with respect to the MIP Loan and/or the Wachovia Loan shall
only be applicable one time, such that once the $150,000,000 threshold for
Nonrecourse Indebtedness is reinstated, if an event described in this
Section 10.1.(e)(i), (ii) or (iii) occurs with respect to either the MIP Loan or
the Wachovia Loan, the provisions of this Section 10.1.(e) which provide that
such events shall not be an Event of Default shall be of no force or effect;
     (ii) (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof;
     (iii) any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity; or
     (iv) as a result of the failure of the Parent, the Borrower, any other
Subsidiary, any other Controlled Joint Venture Subsidiary or any other Loan
Party to perform or observe any term, covenant, condition or agreement contained
in any Derivatives Contract, any such Derivatives Contracts are terminated and
the aggregate Derivatives Termination Value of all such terminated Derivative
Contracts owed by the Parent, the Borrower, the other Subsidiaries, the other
Controlled Joint Venture Subsidiaries and other Loan Parties as a result thereof
(net of any cash or Cash Equivalents posted as collateral for such terminated
Derivatives Contracts) is $25,000,000 or more.
     (f) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other
Loan Party or any Controlled Joint Venture Subsidiary shall: (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the

79



--------------------------------------------------------------------------------



 



appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.
     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Controlled Joint Venture Subsidiary in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Parent, the
Borrower, such Controlled Joint Venture Subsidiary or such other Loan Party
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.
     (h) Litigation; Enforceability. The Parent, the Borrower or any other Loan
Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).
     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any Controlled
Joint Venture Subsidiary or any other Loan Party, by any court or other tribunal
and (i) such judgment or order shall continue for a period of 60 days without
being paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against the Parent,
the Borrower, such Controlled Joint Venture Subsidiaries and such other Loan
Parties, $10,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such injunction or judgment could reasonably be expected to have a
Material Adverse Effect.
     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any Controlled
Joint Venture Subsidiary or any other Loan Party which exceeds, individually or
together with all other such warrants, writs, executions and processes,
$10,000,000 in amount and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the

80



--------------------------------------------------------------------------------



 



issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.
     (k) ERISA. Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Liabilities in excess of $10,000,000
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.
     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
     (m) Change of Control/Change in Management.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting stock of the Parent;
     (ii) During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved but
excluding any director whose initial nomination for, or assumption of office as,
a director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or
     (iii) the Parent shall cease to own and control, directly or indirectly, at
least 60.0% of the outstanding Equity Interests in the Borrower; or

81



--------------------------------------------------------------------------------



 



     (iv) the Parent or a Subsidiary of the Parent shall cease to be the sole
general partner of the Borrower or shall cease to have the sole and exclusive
power to exercise all management and control over the Borrower.
     (n) Failure of Security. The Agent shall cease to have a valid and
perfected first priority Lien in any material portion of the Collateral, in each
case, for any reason other than the failure of the Agent to take any action
within its control.
Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Section 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (iii) all of the other Obligations (other than
obligations in respect of Derivatives Contracts to the extent constituting
Obligations), including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Revolving Commitments, the
obligation of the Lenders to make Revolving Loans, and the obligation of the
Agent to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.
     (ii) Optional. If any other Event of Default shall exist, the Agent shall,
at the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such other Event of Default for deposit into the
Collateral Account pursuant to Section 10.5. and (3) all of the other
Obligations (other than obligations in respect of Derivatives Contracts to the
extent constituting Obligations), including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Revolving Commitments, the obligation of the Lenders to make
Revolving Loans hereunder and the obligation of the Agent to issue Letters of
Credit hereunder.
     (b) Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.

82



--------------------------------------------------------------------------------



 



     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Parent and its Subsidiaries and Controlled Joint
Venture Subsidiaries, without notice of any kind whatsoever and without regard
to the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the business
operations of the Parent and its Subsidiaries and Controlled Joint Venture
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.
Section 10.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 10.1.(f) or 10.1.(g),
the Revolving Commitments shall immediately and automatically terminate.
Section 10.4. Allocation of Proceeds.
     If an Event of Default shall exist and maturity of any of the Obligations
has been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:
     (a) amounts due the Agent in respect of fees and expenses due under
Section 12.2.;
     (b) amounts due the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;
     (c) payments of interest on all Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;
     (d) payments of principal of all Loans, Reimbursement Obligations, other
Letter of Credit Liabilities, and all Secured Obligations (as defined in either
the Pledge Agreement or the Security Agreement) constituting indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Agent, any Lender or any Derivatives Contracts Beneficiary of any kind, nature
or description (but excluding any indebtedness, liabilities, obligations,
covenants and duties of the Borrower, Parent or any Subsidiary owing to the
Agent, or any Derivatives Contracts Beneficiary of any kind, nature or
description, under or in respect of any Derivatives Contract entered into by the
Borrower or any Subsidiary with any Person that is a Derivatives Contracts
Beneficiary if such Derivatives Contract is not specifically for the hedging of
interest rate risk with respect to the Loans), to be applied for the ratable
benefit of the Lenders and the holders of such Secured Obligations; provided,
however, to the extent that any amounts available for distribution pursuant to
this subsection are attributable to the issued but undrawn amount of an
outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;
     (e) payments owing to the Agent or any Derivatives Contracts Beneficiary of
any kind, nature or description, under or in respect of any Derivatives Contract
entered into by the Borrower or any Subsidiary with any Person that is a
Derivatives Contract Beneficiary which Derivatives Contract is not specifically
for the hedging of interest rate risk with respect to the Loans, to be applied
for the ratable benefit of the Lenders and the holders of such obligations;

83



--------------------------------------------------------------------------------



 



     (f) amounts due the Agent and the Lenders pursuant to Sections 11.7. and
12.9.;
     (g) payment of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and
     (h) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
For purposes of applying payments received in accordance with Section 10.4. or
any other provision of the Loan Documents, the Agent shall be entitled to rely
upon the Derivatives Contracts Beneficiaries for a determination (which each
Derivatives Contracts Beneficiary agrees (or shall agree) to provide upon
request of the Agent) of the outstanding obligations owed to such Derivatives
Contracts Beneficiary. Unless it has actual knowledge (including by way of
written notice from such Derivatives Contracts Beneficiary) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no obligations are
outstanding to any Derivatives Contracts Beneficiary.
Section 10.5. Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
     (b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
     (c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.
     (d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

84



--------------------------------------------------------------------------------



 



     (e) So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit Liabilities then due and owing and the pro rata
share of any Letter of Credit Liabilities of any Defaulting Lender after giving
effect to Section 3.11.(c)., the Agent shall, from time to time, at the request
of the Borrower, deliver to the Borrower promptly upon the Agent’s receipt of
such request from the Borrower, and in any event within 3 Business Days of such
receipt, against receipt but without any recourse, warranty or representation
whatsoever, such amount of the credit balances in the Collateral Account as
exceeds the aggregate amount of the Letter of Credit Liabilities at such time.
     (f) The Borrower shall pay to the Agent from time to time such reasonable
and customary fees as the Agent charges for similar services in connection with
the Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.
Section 10.6. Performance by Agent.
     If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, the Agent may, after notice to
the Parent or the Borrower, as applicable, perform or attempt to perform such
covenant, duty or agreement on behalf of the Parent or the Borrower, as
applicable, after the expiration of any cure or grace periods set forth herein.
In such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Parent or
the Borrower under this Agreement or any other Loan Document.
Section 10.7. Rights Cumulative.
     The rights and remedies of the Agent and the Lenders under this Agreement
and each of the other Loan Documents shall be cumulative and not exclusive of
any rights or remedies which any of them may otherwise have under Applicable
Law. In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right. Notwithstanding the
provisions of this Agreement providing that the Loans may be evidenced by
multiple Notes in favor of the Lenders and that certain obligations under
Derivatives Contracts are entitled to certain benefits under the Loan Documents,
the Lenders, and by acceptance of the benefits of the Loan Documents the
Derivatives Contracts Beneficiaries, acknowledge and agree that only the Agent
may exercise any remedies under the Loan Documents.
ARTICLE XI. The Agent
Section 11.1. Authorization and Action.
     Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and

85



--------------------------------------------------------------------------------



 



the other Loan Documents as are specifically delegated to the Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Agent to enter into the Loan Documents for the benefit of the Lenders. Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for any Lender or to impose on the Agent duties or obligations other
than those expressly provided for herein. At the request of a Lender, the Agent
will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents. The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Parent, the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders (or all of the Lenders if explicitly required under any
provision of this Agreement) have so directed the Agent to exercise such right
or remedy.
Section 11.2. Agent’s Reliance, Etc.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as

86



--------------------------------------------------------------------------------



 



to the performance or observance of any of the terms, covenants or conditions of
any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower or other Persons or inspect the property, books or
records of the Parent, the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any Collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such Collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Not in
limitation of the foregoing, the Agent shall have no obligation to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Loan Party or is cared for, protected or insured or that the Liens granted to
the Agent pursuant to the Security Documents have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agent in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Agent may act in any manner it
may reasonably deem appropriate given the Agent’s own interest in the Collateral
as one of the Lenders and that the Agent shall have no duty or liability
whatsoever to the Lenders in this regard, except for its gross negligence or
willful misconduct. The Lenders hereby authorize the Agent (i) to release any
Lien granted to or held by the Agent in any Collateral as provided in
Section 7.13. or 12.10. and (ii) to release a Guarantor from the Guaranty as
provided in Section 7.13. or 12.10. Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral or a Guarantor pursuant to such Sections.
Section 11.3. Notice of Defaults.
     The Agent shall not be deemed to have knowledge or notice of the occurrence
of a Default or Event of Default unless the Agent has received notice from a
Lender, the Parent or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Agent) has actual knowledge of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.
Section 11.4. KeyBank as Lender.
     KeyBank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include KeyBank in each case in its
individual capacity. KeyBank and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other Affiliate thereof as if

87



--------------------------------------------------------------------------------



 



it were any other bank and without any duty to account therefor to the other
Lenders. Further, the Agent and any Affiliate may accept fees and other
consideration from the Parent, the Borrower, any other Loan Party or any other
Affiliate of the Borrower for services in connection with this Agreement and
otherwise without having to account for the same to the other Lenders. The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding the Parent, the Borrower, other Loan Parties,
other Subsidiaries, other Joint Venture Subsidiaries and other Affiliates of the
Borrower (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
Section 11.5. Approvals of Lenders.
     All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Parent in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. If a Lender does not
so respond to the Agent within such period, the Agent may issue a second request
in writing to such Lender for such determination, consent, approval or
disapproval, which shall include in the heading a notice in capital letters that
such request is a second request and that such Lender’s consent or approval
shall be deemed to have been given if no response is received by the Agent
within five (5) Business Days after such second request. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within five (5) Business Days of such second request, such Lender shall be
deemed to have conclusively approved of or consented to such recommendation or
determination.
Section 11.6. Lender Credit Decision, Etc.
     Each Lender expressly acknowledges and agrees that neither the Agent nor
any of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other Affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary, any Joint Venture Subsidiary or any other Person to such
Lender and that no act by the Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Joint Venture Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance

88



--------------------------------------------------------------------------------



 



upon the Agent, any other Lender or counsel to the Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Parent, the Borrower, the other Subsidiaries, other Joint
Venture Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries, other
Joint Venture Subsidiaries and other Persons, its review of the Loan Documents,
the legal opinions required to be delivered to it hereunder, the advice of its
own counsel and such other documents and information as it has deemed
appropriate. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent or any
of their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.
Section 11.7. Indemnification of Agent.
     Each Lender agrees to indemnify the Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) pro
rata in accordance with such Lender’s respective Aggregate Exposure Percentage,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, reasonable out-of-pocket costs and
expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent (of which advice the Lenders have
received notice) that following such written direction would violate Applicable
Law. Without limiting the generality of the foregoing but subject to the
preceding proviso, each Lender agrees to reimburse the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees of the counsel(s) of the Agent’s own choosing)
incurred by the Agent in connection with the preparation, negotiation,
execution, or enforcement of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the

89



--------------------------------------------------------------------------------



 



Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.
Section 11.8. Successor Agent.
     The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower. The Agent may be
removed as Agent under the Loan Documents for gross negligence or willful
misconduct upon 30-day’s prior written notice by all Lenders (other than the
Lender then acting as Agent) to the Agent and the Borrower. Upon any such
resignation or removal the Requisite Lenders shall have the right to appoint a
successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrower shall, in all events,
be deemed to have approved each Lender and its Affiliates as a successor Agent).
If no successor Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the resigning Agent’s giving of notice of resignation or the
giving of notice of the removal of the Agent, then the resigning or removed
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents. Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.
Section 11.9. Titled Agents.
     Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of the Titled Agents are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled

90



--------------------------------------------------------------------------------



 



Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.
ARTICLE XII. Miscellaneous
Section 12.1. Notices.
     Unless otherwise provided herein, communications provided for hereunder
shall be in writing and shall be mailed, telecopied or delivered as follows:
     If to the Borrower:
Ashford Hospitality Limited Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn: David Brooks, Chief Legal Officer
Telephone:   (972) 778-9207
Telecopy:     (972) 490-9605
     If to the Agent:
KeyBank National Association
8th Floor, 127 Public Square
Mail Stop OH-01-27-0844
Cleveland, Ohio 44114-1306
Attn: Michael P. Szuba
Telephone:   (216) 689-5984
Telecopy:     (216) 689-4997
     If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Details Form;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to any Loan Party
(nor shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.

91



--------------------------------------------------------------------------------



 



Section 12.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Agent for all of its
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc., SyndTrak or other similar information transmission systems in connection
with the Loan Documents, (b) to pay or reimburse the Agent and the Lenders for
all their reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1.(f) or 10.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and any Lender, whether such fees
and expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.
Section 12.3. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Agent, each Lender, each Affiliate of the
Agent or any Lender, and each Participant, at any time while an Event of Default
exists, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, an Affiliate
of a Lender or a Participant subject to receipt of the prior written consent of
the Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
any such Affiliate of the Agent or such Lender, or such Participant, to or for
the credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such obligations shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the

92



--------------------------------------------------------------------------------



 



Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR
ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE
PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE

93



--------------------------------------------------------------------------------



 



HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF
ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.5. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Affiliates and the partners, directors, officers,
employees, agents and advisors of the Agent and the Lenders and of their
respective Affiliates) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees (an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
               (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Revolving Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
               (B) in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Revolving Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date) shall not be less than $10,000,000 in the case of any
assignment in respect of a Revolving Commitment, unless each of the Agent and,
so long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

94



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
               (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
provided that the Borrower will be deemed to have consented unless it provides
written notice to Agent and the assigning Lender within ten (10) Business Days
(provided that if neither the Agent nor the assigning Lender has received such
consent or written notice within five (5) Business Days of request, the Agent or
the assigning Lender shall have telephoned a senior officer of Borrower or
Parent (including the chairman of the board, chief executive officer, president,
chief operating officer, general counsel, chief financial officer, treasurer,
chief accounting officer or any executive vice president) requesting such
consent and provided a separate confirmation of such second request to Borrower
by telecopier, email, hand delivery, overnight courier or registered mail); and
               (B) the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an Administrative Details
Form.
     (v) No Assignment to Parent or Borrower. No such assignment shall be made
to the Parent, the Borrower or any of the Parent’s or Borrower’s Affiliates or
Subsidiaries or Joint Venture Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and

95



--------------------------------------------------------------------------------



 



circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Parent, the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent, the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Agent, sell participations to any
Person (other than a natural person or the Parent, the Borrower or any of the
Parent’s or the Borrower’s Affiliates or Subsidiaries or Joint Venture
Subsidiaries or any Defaulting Lender or an Affiliate of a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Parent, the Borrower, the Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in
Section 12.6.(d) that adversely affects such Participant. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 4.1., and 4.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any this Agreement) except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Letter of Credit or other
obligation is in

96



--------------------------------------------------------------------------------



 



registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1., and 4.4.
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank or similar authority of a
country other than the United States of America in which such Lender is located;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     (g) No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Agent, it will not make any assignment hereunder
in any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
     (h) Defaulting Lender Assignment. In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Revolving Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

97



--------------------------------------------------------------------------------



 



     (i) Assignments by Derivatives Contracts Beneficiaries. A Derivatives
Contracts Beneficiary may not assign its rights under this Agreement or any of
the other Loan Documents without the consent of Agent and, unless a Default or
Event of Default exists, the Borrower (which consents may be withheld in such
Person’s sole discretion), provided that such rights may be assigned without
consent under this Section 12.5.(i) if such assignment is to a Lender or an
Affiliate of a Lender. Notwithstanding the foregoing, nothing in this
Section 12.5.(i) shall override or limit any separate requirement for consent or
approval by Borrower of such assignment set forth in the applicable Derivatives
Contracts.
Section 12.6. Amendments.
     (a) Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement or any other Loan Document
to be given by the Lenders may be given, and any term of this Agreement or of
any other Loan Document may be amended, and the performance or observance by the
Parent, the Borrower or any other Loan Party or any Subsidiary or Controlled
Joint Venture Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).
     (b) [Intentionally Omitted.]
     (c) [Intentionally Omitted.]
     (d) Notwithstanding the foregoing, without the prior written consent of
each Lender adversely affected thereby, no amendment, waiver or consent shall do
any of the following:
     (i) except pursuant to Section 2.15, increase the Revolving Commitment of
any Lender, increase the aggregate amount of the Revolving Commitments of all
Lenders or subject the Lenders to any additional obligations;
     (ii) reduce the principal of, or principal payments due with respect to, or
interest that has accrued or the rates of interest (other than interest at the
Post-Default Rate) that will be charged on the outstanding principal amount of,
any Loans or other Obligations;
     (iii) reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
     (iv) modify the definition of the term “Revolving Termination Date” (except
as contemplated under Section 2.12.), or otherwise postpone any date fixed for
any payment of any principal of, or interest on, any Loans or any other
Obligations (including the waiver of any Default or Event of Default as a result
of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Revolving Termination Date;
     (v) amend or otherwise modify the provisions of Section 3.2.;

98



--------------------------------------------------------------------------------



 



     (vi) modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect;
     (vii) release any Guarantor from its obligations under the Guaranty (except
as otherwise permitted under Section 7.13.(a)) or release any material part of
the Collateral or any Pledgor or Grantor from any Security Document (except as
otherwise permitted under Section 7.13.(a) or (b), as applicable); or
     (viii) amend or otherwise modify the provisions of Section 2.14.; or
     (ix) increase the number of Interest Periods permitted with respect to
Loans under Section 2.5.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (A) the Revolving
Commitment of any Defaulting Lender may not be increased, the “Revolving
Termination Date” (except as contemplated in Section 2.12.) applicable to such
Defaulting Lender’s Revolving Commitment may not be extended, and the principal
due such Defaulting Lender shall not be forgiven, without the consent of such
Lender, and (B) any waiver, amendment or modification requiring the consent of
all Lenders that by its terms affects any Defaulting Lender more adversely than
other affected Lenders shall require the consent of such Defaulting Lender.
     (e) No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.
     (f) [Intentionally Omitted.]
     (g) No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Parent or the Borrower
shall entitle the Parent or the Borrower to any other or further notice or
demand in similar or other circumstances.
Section 12.7. Nonliability of Agent and Lenders.
     The relationship between the Borrower and the Lenders and the Agent shall
be solely that of borrower and lender. Neither the Agent nor any Lender shall
have any fiduciary responsibilities to the Parent, the Borrower or any other
Loan Party and no provision in this

99



--------------------------------------------------------------------------------



 



Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Parent, the
Borrower, any other Subsidiary, any other Joint Venture Subsidiary or any other
Loan Party. Neither the Agent nor any Lender undertakes any responsibility to
the Parent or the Borrower to review or inform the Parent or the Borrower of any
matter in connection with any phase of business or operations of the Parent or
the Borrower.
Section 12.8. Confidentiality.
     Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it, (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under any Loan
Document (or any Derivatives Contract with a Derivatives Contract Beneficiary or
the Agent) or any action or proceeding relating to any Loan Document (or any
such Derivatives Contract) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any actual or proposed Assignee or Participant, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent, the Borrower or its Subsidiaries
and its respective obligations, (g) subject to each such Person being informed
of the confidential nature of the Information and to their agreement to keep
such Information confidential, to (i) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (ii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in securities issued by an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iii) a nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued in respect of securities issued by an Approved Fund, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, and (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually know by the Agent or such Lender to be a breach of this Section
or (y) becomes available to the Agent, any Lender or any Affiliate of the Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or the Parent. Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to the Parent, the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender. As used in this
Section, the term “Information” means all information received from the Parent,
the Borrower, any other Loan Party or any other Subsidiary, any other Joint
Venture Subsidiary or

100



--------------------------------------------------------------------------------



 



Affiliate relating to any Loan Party or any of their respective businesses,
other than any such information that is available to the Agent or any Lender on
a nonconfidential basis prior to disclosure by the Parent, the Borrower, any
other Loan Party or any other Subsidiary, Joint Venture Subsidiary or Affiliate,
provided that, in the case of any such information received from the Borrower,
any other Loan Party or any other Subsidiary, Joint Venture Subsidiary or
Affiliate after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 12.9. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any Affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Section 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the other Subsidiaries and Joint Venture Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Parent, the Borrower and the other Subsidiaries and
Joint Venture Subsidiaries or their financial condition; (viii) the exercise of
any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by the OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the Agent or any
Lender as a result of conduct of the Parent, the Borrower, any other Loan Party
or any other Subsidiary or Joint Venture Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Parent, the
Borrower or any other Subsidiary or Joint Venture Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person

101



--------------------------------------------------------------------------------



 



under any Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or any other Subsidiary or Joint Venture Subsidiary (or
any of their respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party.
     (b) The Borrower’s indemnification obligations under this Section 12.9.
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any Subsidiary or Joint Venture Subsidiary, any
shareholder of the Parent, the Borrower or any other Subsidiary or Joint Venture
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the any
such Person), any account debtor of the Parent, the Borrower or any other
Subsidiary or Joint Venture Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any other Subsidiary or Joint Venture Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each

102



--------------------------------------------------------------------------------



 



such Indemnified Party; provided, however, that if (i) the Borrower is required
to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
     (f) If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
     (g) The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
     (h) Notwithstanding anything to the contrary in this Section 12.9., the
Borrower shall not be required to indemnify the Indemnified Parties for more
than one counsel, who shall be chosen by the Agent, in a particular jurisdiction
in respect of a particular matter unless the counsel chosen by the Agent shall
have advised in writing that a conflict of interest between or among the
Indemnified Parties exists.
Section 12.10. Termination; Survival.
     (a) At such time as (a) all of the Revolving Commitments have been
terminated, (b) all Letters of Credit have terminated or expired, (c) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate and upon the request of the Borrower, the Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release its security interest in all Collateral, and to release all guarantee
obligations under any Loan Document. Any such release of guarantee obligations
shall be subject to the provision of Section 9 of the Guaranty providing for
automatic reinstatement as provided therein. The indemnities to which the Agent
and the Lenders are entitled under the provisions of Sections 3.12., 4.1., 4.4.,
11.7., 12.2. and 12.9. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4., shall continue in full
force and effect and shall protect the Agent and the Lenders (i) notwithstanding
any termination of this Agreement, or of the other Loan Documents, against
events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.

103



--------------------------------------------------------------------------------



 



     (b) At such time as any Collateral is conveyed, sold, transferred or
otherwise disposed of as permitted by this Credit Agreement, upon the request of
the Borrower, the Agent shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to release its security interest
in such Collateral, so long as (i) no Default or Event of Default shall then be
in existence or would occur as a result of such release and (ii) the Agent shall
have received such written request at least 7 Business Days prior to the
requested date of release.
Section 12.11. Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13. Patriot Act.
     The Lenders and the Agent each hereby notifies the Parent and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Parent, the Borrower and the other Loan
Parties, which information includes the name and address of the Parent, the
Borrower and the other Loan Parties and other information that will allow such
Lender or the Agent, as applicable, to identify the Parent, the Borrower and the
other Loan Parties in accordance with such Act.
Section 12.14. Counterparts.
     This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.16. Limitation of Liability.
     Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special,

104



--------------------------------------------------------------------------------



 



indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Agent or any Lender or any of
the Agent’s or any Lender’s Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby. No Indemnified Party shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent attributable to the gross negligence of such Indemnified Party as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.
Section 12.17. Entire Agreement.
     This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.18. Construction.
     The Agent, each Lender, the Parent and the Borrower acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, each Lender, the Parent
and the Borrower.
[Signatures on Following Pages]

105



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

                      ASHFORD HOSPITALITY LIMITED PARTNERSHIP
 
                    By:   Ashford OP General Partner LLC, its general partner
 
               
 
      By:   /s/ David Brooks     
 
               
 
      Name:   David Brooks    
 
      Title:   Vice President    
 
                    ASHFORD HOSPITALITY TRUST, INC.
 
               
 
  By:   /s/ David Brooks                        Name:   David Brooks     Title:
  Chief Operating Officer and General Counsel

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

                  KEYBANK NATIONAL ASSOCIATION, as Agent and
as a Lender
 
           
 
  By:   /s/ Michael P. Szuba     
 
           
 
  Name:   Michael P. Szuba     
 
           
 
  Title:   Vice President     
 
           

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

                  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
           
 
  By:   /s/ Mikhail Faybusovich     
 
           
 
  Name:   Mikhail Faybusovich     
 
           
 
  Title:   Director     
 
           
 
           
 
  By:   /s/ Vipul Dhadda     
 
           
 
  Name:   Vipul Dhadda     
 
           
 
  Title:   Associate     
 
           

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

                  UBS LOAN FINANCE LLC, as a Lender
 
           
 
  By:   /s/ Irja R. Otsa     
 
           
 
  Name:   Irja R. Otsa     
 
           
 
  Title:   Associate Director     
 
           
 
           
 
  By:   /s/ Mary E. Evans     
 
           
 
  Name:   Mary E. Evans     
 
           
 
  Title:   Associate Director     
 
           

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Credit Agreement with Ashford Hospitality Limited
Partnership]

                  MORGAN STANLEY BANK, N.A., as a Lender
 
           
 
  By:   /s/ Sherrese Clarke     
 
           
 
  Name:   Sherrese Clarke    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Revolving Commitments

          Lender   Revolving Commitment
KeyBank National Association
  $ 35,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 25,000,000  
Morgan Stanley Bank, N.A.
  $ 25,000,000  
UBS Loan Finance LLC
  $ 20,000,000  
Total
  $ 105,000,000  

Schedule 1-1

 



--------------------------------------------------------------------------------



 



Schedule 1.1(A)
RESERVED
Schedule 1.1(A)-1

 



--------------------------------------------------------------------------------



 



Schedule 1.1(B)
Grantors
Borrower
Parent
FF&E Accounts
None
Mortgage Receivables:
Ashford Hospitality Finance LP

 



--------------------------------------------------------------------------------



 



Schedule 1.1(C)
Loan Parties
Loan Parties
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.
Ashford 1031 GP LLC
Ashford Credit Holding LLC
Ashford HHC III LLC
Ashford Hospitality Finance General Partner LLC
Ashford Hospitality Finance LP
Ashford Hospitality Servicing LLC
Ashford IHC LLC
Ashford Mezz Borrower LLC
Ashford OP General Partner LLC
Ashford OP Limited Partner LLC
Ashford TRS Corporation
Ashford TRS VI Corporation
Ashford TRS WQ LLC
Ashford WQ Hotel GP LLC
Ashford WQ Hotel LP
Ashford WQ Licensee LLC
Bucks County Member LLC
Commack New York Hotel Limited Partnership
Coral Gables Florida Hotel Limited Partnership
FL/NY GP LLC
Hyannis Massachusetts Hotel Limited Partnership
RFS SPE 2000 LLC
South Yarmouth Massachusetts Hotel Limited Partnership
Westbury New York Hotel Limited Partnership
Ashford Capital Advisors LLC
Ashford Investment Management LP
Ashford Investment Management GP LLC
Ashford TRS Investment Management LP
Ashford TRS Investment Management GP LLC

 



--------------------------------------------------------------------------------



 



Schedule 1.1(D)
Pledgors

          Pledgor   Pledged Interests   Pledgee
Ashford Hospitality Trust, Inc.
  100% member interest   Ashford OP Limited Partner LLC
 
       
Ashford Hospitality Trust, Inc.
  100% member interest   Ashford OP General Partner LLC
 
       
Ashford Hospitality Limited Partnership
  99.99% LP interest   Ashford Hospitality Finance LP
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford Hospitality Finance General Partner LLC
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford Mezz Borrower LLC
 
       
Ashford Hospitality Limited Partnership
  100% stock interest   Ashford TRS Corporation
 
       
Ashford Hospitality Limited Partnership
  100% member interest   FL/NY GP LLC
 
       
Ashford Hospitality Limited Partnership
  98% LP interest   Commack New York Hotel Limited Partnership
 
       
Ashford Hospitality Limited Partnership
  98% LP interest   Westbury New York Hotel Limited Partnership
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford Credit Holding LLC
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford HHC III LLC
 
       
Ashford Hospitality Limited Partnership
  74.9% LP interest   Ashford HHC Partners III LP
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford WQ Hotel GP LLC
 
       
Ashford Hospitality Limited Partnership
  99.9% LP interest   Ashford WQ Hotel LP
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford IHC LLC
 
       
Ashford Hospitality Limited Partnership
  Approx. 80.6% LP interest   Ashford IHC Partners LP
 
       
Ashford 1031 GP LLC
  1% GP interest   Hyannis Massachusetts Hotel Limited Partnership
 
       
Ashford 1031 GP LLC
  1% GP interest   Coral Gables Florida Hotel Limited Partnership
 
       
Ashford 1031 GP LLC
  1% GP interest   South Yarmouth Massachusetts Hotel Limited Partnership
 
       
Ashford Credit Holding LLC
  98% LP interest   Hyannis Massachusetts Hotel Limited Partnership
 
       
Ashford Credit Holding LLC
  98% LP interest   Coral Gables Florida Hotel Limited Partnership
 
       
Ashford Credit Holding LLC
  98% LP interest   South Yarmouth Massachusetts Hotel Limited Partnership
 
       
Ashford Credit Holding LLC
  100% member interest   Ashford 1031 GP LLC
 
       
Ashford HHC III LLC
  0.1% GP interest   Ashford HHC Partners III LP
 
       
Ashford Hospitality Finance General
Partner LLC
  0.01% GP interest   Ashford Hospitality Finance LP
 
       
Ashford IHC LLC
  0.1% GP interest   Ashford IHC Partners LP
 
       
Ashford Mezz Borrower LLC
  100% member interest   Bucks County Member LLC
 
       
Ashford OP General Partner LLC
  GP interest   Ashford Hospitality Limited Partnership

 



--------------------------------------------------------------------------------



 



          Pledgor   Pledged Interests   Pledgee
Ashford OP Limited Partner LLC
  LP interest   Ashford Hospitality Limited Partnership
 
       
Ashford TRS Corporation
  1% LP interest   Commack New York Hotel Limited Partnership
 
       
Ashford TRS Corporation
  1% LP interest   Westbury New York Hotel Limited Partnership
 
       
Ashford TRS Corporation
  100% member interest   Austin Embassy Beverage Inc.
 
       
Ashford TRS Corporation
  1% LP interest   Hyannis Massachusetts Hotel Limited Partnership
 
       
Ashford TRS Corporation
  1% LP interest   Coral Gables Florida Hotel Limited Partnership
 
       
Ashford TRS Corporation
  1% LP interest   South Yarmouth Massachusetts Hotel Limited Partnership
 
       
Ashford TRS Corporation
  100% member interest   Ashford TRS WQ LLC
 
       
Ashford TRS Corporation
  100% member interest   Ashford WQ Licensee LLC
 
       
Ashford TRS Corporation
  100% stock interest   Ashford TRS VI Corporation
 
       
FL/NY GP LLC
  1% GP interest   Commack New York Hotel Limited Partnership
 
       
FL/NY GP LLC
  1% GP interest   Westbury New York Hotel Limited Partnership
 
       
Ashford Hospitality Finance LP
  100% member interest   Ashford Hospitality Servicing LLC
 
       
Ashford WQ Hotel GP LLC
  0.1% GP interest   Ashford WQ Hotel LP
 
       
Ashford TRS VI Corporation
  100% member interest   RFS SPE 2000 LLC
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford Capital Advisors LLC
 
       
Ashford Hospitality Limited Partnership
  99.9% LP interest   Ashford Investment Management LP
 
       
Ashford Investment Management GP LLC
  0.1% GP interest   Ashford Investment Management LP
 
       
Ashford Hospitality Limited Partnership
  100% member interest   Ashford Investment Management GP LLC
 
       
Ashford TRS Corporation
  100% member interest   Ashford TRS Investment Management GP LLC
 
       
Ashford TRS Corporation
  99.9% LP interest   Ashford TRS Investment Management LP
 
       
Ashford TRS Investment Management GP LLC
  0.1% GP interest   Ashford TRS Investment Management LP

 



--------------------------------------------------------------------------------



 



Schedule 6.1(b)
Ashford OP = Ashford Hospitality Limited Partnership

Non-Material Subsidiary = a Subsidiary or Joint Venture Subsidiary that is
neither an Excluded Subsidiary nor a Material Subsidiary (and has less than
$10,000 of assets)

                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
AH Hotel GP, LLC
  DELAWARE   Non-Material Subsidiary   Ashford HHC Partners, LP     100 %  
Member
AH Hotel Partners, LP
  DELAWARE   Non-Material Subsidiary   AH Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners LP     99.5 %   LP
AH Tenant Corporation
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners LP     100 %   Stock
APHM — ND, L.P.
  TEXAS   Non-Material Subsidiary   APHM North Dallas — GP, LLC     0.1 %   GP
 
          Ashford LMND LLC     99.9 %   LP
APHM North Dallas — GP, LLC
  DELAWARE   Non-Material Subsidiary   Ashford LMND LLC     100 %   Member
Ashford 1031 GP LLC
  DELAWARE   Material Subsidiary   Ashford Credit Holding LLC     100 %   Member
Annapolis Hotel GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Annapolis Maryland Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   Annapolis Hotel GP LLC     1 %   GP
 
          Ashford OP     99 %   LP
Ashford Alpharetta Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner IV LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Anaheim GP LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Anaheim LP
  DELAWARE   Non-Material Subsidiary   Ashford Anaheim GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Anchorage GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Anchorage LP
  DELAWARE   Excluded Subsidiary   Ashford Anchorage GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford Atlanta Buckhead LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire V GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Atlantic Beach LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Atlantic Perimeter LP
  DELAWARE   Non-Material Subsidiary   Ashford TRS Sapphire GP LLC     0.5 %  
GP
 
          Ashford Sapphire Senior Mezz II LLC     99.5 %   LP

1



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Austin LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Basking Ridge LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire I GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Birmingham LP
  DELAWARE   Non-Material Subsidiary   Ashford TRS Sapphire GP LLC     0.5 %  
GP
 
          Ashford Sapphire Senior Mezz II LLC     99.5 %   LP
Ashford Bloomington LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Bridgewater Hotel Partnership, LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VI GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Bucks County LLC
  DELAWARE   Excluded Subsidiary   Bucks County Member LLC     100 %   Member
Ashford Buena Vista LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Buford I LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Buford II LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford BWI Airport LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Canada Trust
  DELAWARE   Non-Material Subsidiary   Ashford Sapphire Canada LLC     100 %  
Beneficiary
Ashford Capital Advisors LLC
  DELAWARE   Material Subsidiary   Ashford Hospitality Limited Partnership    
100 %   Member
Ashford Centerville Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner III LLC    
0.1 %   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Charlotte Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Chicago O’Hare GP LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Chicago O’Hare LP
  DELAWARE   Non-Material Subsidiary   Ashford Chicago O’Hare GP LLC     0.1 %  
GP
 
          Ashford OP     99.9 %   LP
Ashford CM GP LLC
  DELAWARE   Excluded Subsidiary   CM Hotel Partners, LP     100 %   Member
Ashford CM Partners LP
  DELAWARE   Excluded Subsidiary   Ashford CM GP LLC     0.5 %   GP
 
          CM Hotel Partners, LP     99.5 %   LP

2



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Columbus LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Coral Gables LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Credit Holding LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford Crystal City Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner II LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Crystal City GP LLC
  DELAWARE   Excluded Subsidiary   CHH Crystal City Hotel, LP     100 %   Member
Ashford Crystal City Partners LP
  DELAWARE   Excluded Subsidiary   Ashford Crystal City GP LLC     0.5 %   GP
 
          CHH Crystal City Hotel, LP     99.5 %   LP
Ashford Crystal Gateway GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Crystal Gateway LP
  DELAWARE   Excluded Subsidiary   Ashford OP     99.9 %   LP
 
          Ashford Crystal Gateway GP LLC     0.1 %   GP
Ashford Dallas LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Dearborn GP LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford Dulles LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Durham I LLC
  DELAWARE   Excluded Subsidiary   Commack New York Hotel Limited Partnership  
  100 %   Member
Ashford Durham II LLC
  DELAWARE   Excluded Subsidiary   Westbury New York Hotel Limited Partnership  
  100 %   Member
Ashford Edison LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire V GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Evansville I LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Evansville III LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Falls Church Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner IV LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Flagstaff LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VI GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Ft. Lauderdale Weston I LLC
  DELAWARE   Excluded Subsidiary   Hyannis Massachusetts Hotel Limited
Partnership     100 %   Member

3



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Ft. Lauderdale Weston II LLC
  DELAWARE   Excluded Subsidiary   Coral Gables Florida Hotel Limited
Partnership     100 %   Member
Ashford Ft. Lauderdale Weston III LLC
  DELAWARE   Excluded Subsidiary   South Yarmouth Massachusetts Hotel Limited
Partnership     100 %   Member
Ashford Gaithersburg Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner III LLC    
0.1 %   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Gateway TRS Corporation
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Stock
Ashford GCH Beverage, Inc.
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %   Stock
Ashford Hawthorne LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford HHC LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford HHC II LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford HHC III LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford HHC Partners LP
  DELAWARE   Excluded Subsidiary   Ashford HHC LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford HHC Partners II LP
  DELAWARE   Excluded Subsidiary   Ashford HHC II LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford HHC Partners III LP
  DELAWARE   Excluded Subsidiary   Ashford HHC III LLC     0.1 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford OP     74.9 %   LP
Ashford HI Beverage, Inc.
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %   Stock
Ashford Holtsville LP
  DELAWARE   Non-Material Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Hospitality Finance Albuquerque General Partner LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Hospitality Finance Albuquerque LP
  DELAWARE   Non-Material Subsidiary   Ashford Hospitality Finance Albuquerque
General Partner LLC     0.01 %   GP
 
          Ashford OP     99.99 %   LP
Ashford Hospitality Finance California General Partner LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Hospitality Finance General Partner LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford Hospitality Finance La Jolla LP
  DELAWARE   Non-Material Subsidiary   Ashford Hospitality Finance California
General Partner LLC     0.1 %   GP
 
          Ashford OP     99.99 %   LP

4



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Hospitality Finance LP
  DELAWARE   Material Subsidiary   Ashford Hospitality Finance General Partner
LLC     0.1 %   GP
 
          Ashford OP     99.99 %   LP
Ashford Hospitality Limited Partnership
  DELAWARE   Borrower   Ashford OP General Partner LLC     0 %   GP
 
      Material Subsidiary   Ashford OP Limited Partner LLC   Approx 80.6%   LP
Ashford Hospitality Servicing LLC
  DELAWARE   Material Subsidiary   Ashford Hospitality Finance LP     100 %  
Member
Ashford Hospitality Trust, Inc.
  MARYLAND   Parent   Public Company     N/A     N/A
 
      Material Subsidiary                
Ashford IHC LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford IHC Partners, LP
  DELAWARE   Excluded Subsidiary   Ashford IHC LLC     0.1 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford OP     84.9 %   LP
Ashford Investment Management GP LLC
  DELAWARE   Material Subsidiary   Ashford Hospitality Limited Partnership    
100 %   Member
Ashford Investment Management LP
  DELAWARE   Material Subsidiary   Ashford Investment Management GP LLC     0.1
%   GP
 
          Ashford Hospitality Limited Partnership     99.9 %   LP
Ashford Irvine Spectrum Foothill Ranch Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner IV LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Jacksonville I LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford Jacksonville II LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Jacksonville III GP LLC
  DELAWARE   Non-Material Subsidiary   RFS SPE 2000 LLC     100 %   Member
Ashford Jacksonville III LP
  DELAWARE   Non-Material Subsidiary   Ashford Jacksonville III GP LLC     0.5 %
  GP
 
          RFS SPE 2000 LLC     99.5 %   LP
Ashford Jacksonville IV GP LLC
  DELAWARE   Excluded Subsidiary   RFS SPE 2000 LLC     100 %   Member
Ashford Jacksonville IV LP
  DELAWARE   Excluded Subsidiary   Ashford Jacksonville IV GP LLC     0.5 %   GP
 
          RFS SPE 2000 LLC     99.5 %   LP
Ashford Kansas City LP
  DELAWARE   Non-Material Subsidiary   Ashford TRS Sapphire GP LLC     0.5 %  
GP
 
          Ashford Sapphire Senior Mezz II LLC     99.5 %   LP
Ashford Kennesaw I LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Kennesaw II LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP

5



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Las Vegas LP
  DELAWARE   Excluded Subsidiary   Ashford Pool II GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Laundry LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Lawrenceville LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Lee Vista GP LLC
  DELAWARE   Excluded Subsidiary   CHH Lee Vista Hotel, LP     100 %   Member
Ashford Lee Vista Partners LP
  DELAWARE   Excluded Subsidiary   Ashford Lee Vista GP LLC     0.5 %   GP
 
          CHH Lee Vista Hotel, LP     99.5 %   LP
Ashford LLB C-Hotel Management, LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire V GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford LLB SHS Management, LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire V GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford LLB F-Inn Management, LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire V GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford LMND LLC
  DELAWARE   Non-Material Subsidiary   Ashford Hospitality Finance LP     100 %
  Member
Ashford Louisville LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford LV Hughes Center LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Manhattan Beach LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Market Center LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VI GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Mezz Borrower LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford Minneapolis Airport GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Minneapolis Airport LP
  DELAWARE   Excluded Subsidiary   Ashford Minneapolis Airport GP LLC     0.1 %
  GP
 
          Ashford OP     99.9 %   LP
Ashford Mira Mesa San Diego Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner IV LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Mobile LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford MV San Diego GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member

6



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford MV San Diego LP
  DELAWARE   Excluded Subsidiary   Ashford MV San Diego GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford Newark LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire I GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Oakland LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire I GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford OP General Partner LLC
  DELAWARE   Material Subsidiary   Ashford Hospitality Trust, Inc.     100 %  
Member
Ashford OP Limited Partner LLC
  DELAWARE   Material Subsidiary   Ashford Hospitality Trust, Inc.     100 %  
Member
Ashford Orlando Sea World Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Overland Park Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford PH GP LLC
  DELAWARE   Excluded Subsidiary   PH Hotel Partners, LP     100 %   Member
Ashford PH Partners LP
  DELAWARE   Excluded Subsidiary   Ashford PH GP LLC     0.5 %   GP
 
          PH Hotel Partners, LP     99.5 %   LP
Ashford Philadelphia Annex, LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     89 %   Member
 
      Controlled Joint Venture Subsidiary                
Ashford Philly GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Philly LP
  DELAWARE   Excluded Subsidiary   Ashford Philly GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford Phoenix Airport LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Plano-C LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire I GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Plano-M LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VII GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Plano-R LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Plymouth Meeting LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Pool I GP LLC
  DELAWARE   Excluded Subsidiary   Ashford Mezz Borrower LLC     100 %   Member

7



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Pool II GP LLC
  DELAWARE   Excluded Subsidiary   Ashford Mezz Borrower LLC     100 %   Member
Ashford Properties General Partner LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Properties General Partner Sub I, LLC
  DELAWARE   Non-Material Subsidiary   Ashford Properties General Partner LLC  
  100 %   Member
Ashford Raleigh Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Richmond LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Ruby Palm Desert I Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford Salt Lake Limited Partnership
  DELAWARE   Excluded Subsidiary   Ashford Senior General Partner I LLC     0.1
%   GP
 
          Ashford Credit Holding LLC     99.9 %   LP
Ashford San Francisco GP LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford San Francisco LP
  DELAWARE   Non-Material Subsidiary   Ashford San Francisco GP LLC     0.5 %  
GP
 
          Ashford OP     99.5 %   LP
Ashford San Francisco II LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire III GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford San Jose LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire II GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Santa Clara GP LLC
  DELAWARE   Excluded Subsidiary   CHH Santa Clara Hotel, LP     100 %   Member
Ashford Santa Clara Partners LP
  DELAWARE   Excluded Subsidiary   Ashford Santa Clara GP LLC     0.5 %   GP
 
          CHH Santa Clara Hotel, LP     99.5 %   LP
Ashford Santa Fe LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire GP LLC     0.5 %   GP
 
          Ashford Sapphire Senior Mezz I LLC     99.5 %   LP
Ashford Sapphire I GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire II GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire III GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire V GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire VI GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire VII GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire Acquisition LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
Ashford Sapphire GP LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Senior Mezz I LLC     100 %
  Member
Ashford Sapphire Junior Holder I LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member

8



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Sapphire Junior Holder II LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford Sapphire Junior Mezz I LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Junior Holder I LLC     100
%   Member
Ashford Sapphire Junior Mezz II LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Junior Holder II LLC     100
%   Member
Ashford Sapphire Senior Mezz I LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Junior Mezz I LLC     100 %
  Member
Ashford Sapphire Senior Mezz II LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Junior Mezz II LLC     100 %
  Member
Ashford Scottsdale LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire I GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Seattle Downtown LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire III GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Seattle Waterfront LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VII GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Senior General Partner LLC
  DELAWARE   Non-Material Subsidiary   Ashford Mezz Borrower LLC     100 %  
Member
Ashford Senior General Partner I LLC
  DELAWARE   Excluded Subsidiary   Ashford Credit Holding LLC     100 %   Member
Ashford Senior General Partner II LLC
  DELAWARE   Excluded Subsidiary   Ashford Credit Holding LLC     100 %   Member
Ashford Senior General Partner III LLC
  DELAWARE   Excluded Subsidiary   Ashford Credit Holding LLC     100 %   Member
Ashford Senior General Partner IV LLC
  DELAWARE   Excluded Subsidiary   Ashford Credit Holding LLC     100 %   Member
Ashford Syracuse LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Tampa International Hotel, LP
  DELAWARE   Excluded Subsidiary   Ashford Sapphire VII GP LLC     0.5 %   GP
 
          Ashford OP     99.5 %   LP
Ashford Terre Haute LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Tipton Lakes LP
  DELAWARE   Excluded Subsidiary   Ashford Pool I GP LLC     0.1 %   GP
 
          Ashford Mezz Borrower LLC     99.9 %   LP
Ashford Torrance LP
  DELAWARE   Non-Material Subsidiary   Ashford TRS Sapphire GP LLC     0.5 %  
GP
 
          Ashford Sapphire Senior Mezz II LLC     99.5 %   LP
Ashford TRS Anaheim LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford TRS Chicago LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford TRS Corporation
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Stock
Ashford TRS III LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford TRS V LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford TRS VI Corporation
  DELAWARE   Material Subsidiary   Ashford TRS Corporation     100 %   Stock

9



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford TRS Canada Corporation
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %   Stock
Ashford TRS CM LLC
  DELAWARE   Excluded Subsidiary   AH Tenant corporation     100 %   Member
Ashford TRS Crystal City LLC
  DELAWARE   Excluded Subsidiary   Crystal City Tenant Corp.     100 %   Member
Ashford TRS Investment Management GP LLC
  DELAWARE   Material Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Investment Management LP
  DELAWARE   Material Subsidiary   Ashford TRS Investment Management GP LLC    
0.1 %   GP
 
          Ashford TRS Corporation     99.9 %   LP
Ashford TRS Jacksonville III LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS VI Corporation     100 %  
Stock
Ashford TRS Jacksonville IV LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS VI Corporation     100 %   Stock
Ashford TRS Lee Vista LLC
  DELAWARE   Excluded Subsidiary   Lee Vista Tenant Corp.     100 %   Member
Ashford TRS Lessee LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %   Stock
Ashford TRS Lessee I LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS VI Corporation     100 %   Member
Ashford TRS Lessee II LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS VI Corporation     100 %   Member
Ashford TRS Lessee III LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS VI Corporation     100 %   Member
Ashford TRS Lessee IV LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS VI Corporation     100 %   Member
Ashford TRS Nickel LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS PH LLC
  DELAWARE   Excluded Subsidiary   AH Tenant Corporation     100 %   Member
Ashford TRS Pool I LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Pool II LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Santa Clara LLC
  DELAWARE   Excluded Subsidiary   Santa Clara Tenant Corp.     100 %   Member
Ashford TRS San Francisco LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS Corporation     100 %  
Member
Ashford TRS Sapphire LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire I LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire II LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire III LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire V LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire VI LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire VII LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford TRS Sapphire GP LLC
  DELAWARE   Excluded Subsidiary   Ashford Sapphire Senior Mezz II LLC     100 %
  Member
Ashford TRS WQ LLC
  DELAWARE   Material Subsidiary   Ashford TRS Corporation     100 %   Member
Ashford Walnut Creek GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member

10



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
Ashford Walnut Creek LP
  DELAWARE   Excluded Subsidiary   Ashford Walnut Creek GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford WQ Hotel GP LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Ashford WQ Hotel LP
  DELAWARE   Material Subsidiary   Ashford WQ Hotel GP LLC     0.1 %   GP
 
          Ashford OP     99.9 %   LP
Ashford WQ Licensee LLC
  DELAWARE   Material Subsidiary   Ashford TRS Corporation     100 %   Member
Austin Embassy Beverage, Inc.
  TEXAS   Non-Material Subsidiary   Ashford TRS Corporation     100 %   Stock
Bucks County Member LLC
  DELAWARE   Material Subsidiary   Ashford Mezz Borrower LLC     100 %   Member
CHH III Tenant Parent Corp.
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners III LP     100 %   Stock
 
      Controlled Joint Venture Subsidiary                
CHH Capital Hotel GP LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners III LP     100 %  
Member
 
      Controlled Joint Venture Subsidiary                
CHH Capital Hotel Partners LP
  DELAWARE   Excluded Subsidiary   CHH Capital Hotel GP LLC     0.5 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford HHC Partners III LP     99.5
%   LP
CHH Capital Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH III Tenant Parent Corp.     100 %   Stock
 
      Controlled Joint Venture Subsidiary                
CHH Crystal City Hotel GP, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners II LP     100 %   Member
CHH Crystal City Hotel, LP
  DELAWARE   Excluded Subsidiary   CHH Crystal City Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CHH Dallas Parent, LLC
  DELAWARE   Non-Material Subsidiary   Ashford HHC Partners II LP     100 %  
Member
CHH Dallas Partnership, LP
  DELAWARE   Non-Material Subsidiary   CHH Dallas Parent, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CHH Lee Vista Hotel GP, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners II LP     100 %   Member
CHH Lee Vista Hotel, LP
  DELAWARE   Excluded Subsidiary   CHH Lee Vista Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CHH Rye Town Hotel GP, LLC
  DELAWARE   Non material subsidiary   Ashford HHC Partners II LP     100 %  
Member
CHH Rye Town Hotel, LP
  DELAWARE   Non material subsidiary   CHH Rye Town Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CHH Santa Clara Hotel GP, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners II LP     100 %   Member

11



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
CHH Santa Clara Hotel, LP
  DELAWARE   Excluded Subsidiary   CHH Santa Clara Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CHH Torrey Pines Hotel GP LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners III LP     100 %  
Member
 
      Controlled Joint Venture Subsidiary                
CHH Torrey Pines Hotel Partners LP
  DELAWARE   Excluded Subsidiary   CHH Torrey Pines Hotel GP LLC     0.5 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford HHC Partners III LP     99.5
%   LP
CHH Torrey Pines Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH III Tenant Parent Corp.     100 %   Stock
 
      Controlled Joint Venture Subsidiary                
CHH Tucson Parent, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners II LP     100 %   Member
CHH Tucson Partnership, LP
  DELAWARE   Excluded Subsidiary   CHH Tucson Parent, LLC     0.5 %   GP
 
          Ashford HHC Partners II LP     99.5 %   LP
CIH Galleria Parent, LLC
  DELAWARE   Non-Material Subsidiary   Ashford IHC Partners, LP     100 %  
Member
 
      Controlled Joint Venture Subsidiary                
CM Hotel GP, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners, LP     100 %   Member
CM Hotel Partners, LP
  DELAWARE   Excluded Subsidiary   CM Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners LP     99.5 %   LP
Commack New York Hotel Limited Partnership
  DELAWARE   Material Subsidiary   FL/NY GP LLC     1 %   GP
 
          Ashford OP     98 %   LP
 
          Ashford TRS Corporation     1 %   LP
Coral Gables Florida Hotel Limited Partnership
  DELAWARE   Material Subsidiary   Ashford 1031 GP LLC     1 %   GP
 
          Ashford Credit Holding LLC     98 %   LP
 
          Ashford TRS Corporation     1 %   LP
Crystal City Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH Crystal City Hotel, LP     100 %   Stock
CY-CIH Manchester Parent, LLC
  DELAWARE   Excluded Subsidiary   Ashford IHC Partners, LP     100 %   Member
 
      Controlled Joint Venture Subsidiary                
CY Manchester Hotel Partners, LP
  DELAWARE   Excluded Subsidiary   CY-CIH Manchester Parent, LLC     0.5 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford IHC Partners, LP     99.5 %
  LP

12



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
CY Manchester Tenant Corporation
  DELAWARE   Excluded Subsidiary   CY Manchester Hotel Partners, LP     100 %  
Stock
 
      Controlled Joint Venture Subsidiary                
Dearborn Hotel Partners, LP
  DELAWARE   Non-Material Subsidiary   Ashford Dearborn GP LLC     0.5 %   GP
 
          Ashford TRS Corporation     99.5 %   LP
Dearborn Tenant Corp.
  DELAWARE   Non-Material Subsidiary   Dearborn Hotel Partners, LP     100 %  
Stock
DLC 2 Tree Tenant Corp.
  DELAWARE   Non-Material Subsidiary   CHH Dallas Partnership, LP     100 %  
Stock
EC Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH Tucson Partnership, LP     100 %   Stock
FL/NY GP LLC
  DELAWARE   Material Subsidiary   Ashford OP     100 %   Member
Galleria Hotel Partners, LP
  DELAWARE   Non-Material Subsidiary   CIH Galleria Parent, LLC     0.5 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford IHC Partners, LP     99.5 %
  LP
Galleria Tenant Corporation
  DELAWARE   Non-Material Subsidiary   Galleria Hotel Partners, LP     100 %  
Stock
 
      Controlled Joint Venture Subsidiary                
HH Annapolis Holding LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Annapolis LLC
  DELAWARE   Excluded Subsidiary   HH Annapolis Holding LLC     100 %   Member
HH Atlanta LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Austin Hotel Associates, L.P.
  DELAWARE   Excluded Subsidiary   HHC Texas GP LLC     1 %   GP
 
          HH Swap A LLC     99 %   LP
HH Baltimore Holdings LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Baltimore LLC
  DELAWARE   Excluded Subsidiary   HH Baltimore Holdings LLC     100 %   Member
HH Boston Back Bay LLC
  DELAWARE   Excluded Subsidiary   HH Swap C LLC     100 %   Member
HH Chicago LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Churchill Hotel Associates, L.P.
  DELAWARE   Excluded Subsidiary   HHC Texas GP LLC     1 %   GP
 
          HH Swap A LLC     99 %   LP
HH Denver LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH DFW Hotel Associates, L.P.
  DELAWARE   Excluded Subsidiary   Non-REIT GP LLC     1 %   GP
 
          HH Swap G LLC     99 %   LP
HH FP Portfolio LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Gaithersburg Borrower LLC
  DELAWARE   Excluded Subsidiary   HH Gaithersburg LLC     100 %   Member
HH Gaithersburg LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH LC Portfolio LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member

13



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
HH Melrose Hotel Associates, L.P.
  DELAWARE   Excluded Subsidiary   HHC Texas GP LLC     1 %   GP
 
          HH Swap A LLC     99 %   LP
HH Mezz Borrower A-2 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower A-3 LLC     100 %   Member
HH Mezz Borrower A-3 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower A-4 LLC     100 %   Member
HH Mezz Borrower A-4 LLC
  DELAWARE   Excluded Subsidiary   PIM Highland Holding LLC     100 %   Member
HH Mezz Borrower C-2 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower C-3 LLC     100 %   Member
HH Mezz Borrower C-3 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower C-4 LLC     100 %   Member
HH Mezz Borrower C-4 LLC
  DELAWARE   Excluded Subsidiary   PIM Highland Holding LLC     100 %   Member
HH Mezz Borrower D-2 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower D-3 LLC     100 %   Member
HH Mezz Borrower D-3 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower D-4 LLC     100 %   Member
HH Mezz Borrower D-4 LLC
  DELAWARE   Excluded Subsidiary   PIM Highland TRS Corporation     100 %  
Member
HH Mezz Borrower F-2 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower F-3 LLC     100 %   Member
HH Mezz Borrower F-3 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower F-4 LLC     100 %   Member
HH Mezz Borrower F-4 LLC
  DELAWARE   Excluded Subsidiary   PIM Highland TRS Corporation     100 %  
Member
HH Mezz Borrower G-2 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower G-3 LLC     100 %   Member
HH Mezz Borrower G-3 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower G-4 LLC     100 %   Member
HH Mezz Borrower G-4 LLC
  DELAWARE   Excluded Subsidiary   PIM Highland Holding LLC     100 %   Member
HH Nashville LLC
  DELAWARE   Excluded Subsidiary   HH TRS GP LLC     0.1 %   GP
 
          HH Swap C LLC     99.9 %   LP
HH Palm Springs LLC
  DELAWARE   Excluded Subsidiary   HH Swap G LLC     100 %   Member
HH Princeton LLC
  DELAWARE   Excluded Subsidiary   HH Swap C LLC     100 %   Member
HH San Antonio LLC
  DELAWARE   Excluded Subsidiary   HH Swap G LLC     100 %   Member
HH Savannah LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HH Swap A LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower A-2 LLC     100 %   Member
HH Swap C LLC
  DELAWARE   Excluded Subsidiary   HH Swap C-1 LLC     100 %   Member
HH Swap C-1 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower C-2 LLC     100 %   Member
HH Swap D LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower D-2 LLC     100 %   Member
HH Swap F LLC
  DELAWARE   Excluded Subsidiary   HH Swap F-1 LLC     100 %   Member
HH Swap F-1 LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower F-2 LLC     100 %   Member
HH Swap G LLC
  DELAWARE   Excluded Subsidiary   HH Mezz Borrower G-2 LLC     100 %   Member
HH Tampa Westshore LLC
  DELAWARE   Excluded Subsidiary   HH Swap G LLC     100 %   Member

14



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
HH Texas Hotel Associates, L.P.
  DELAWARE   Excluded Subsidiary   HHC Texas GP LLC     1 %   GP
 
          HH Swap A LLC     99 %   LP
HHC Texas GP LLC
  DELAWARE   Excluded Subsidiary   HH Swap A LLC     100 %   Member
HHC TRS Atlanta LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Austin LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Baltimore LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Chicago LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS FP Portfolio LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS GP LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Highland LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS LC Portfolio LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Melrose LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Nashville LLC
  DELAWARE   Excluded Subsidiary   HH Swap F LLC     100 %   Member
HHC TRS OP LLC
  DELAWARE   Excluded Subsidiary   HH Swap F LLC     100 %   Member
HHC TRS Portsmouth LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Princeton LLC
  DELAWARE   Excluded Subsidiary   HH Swap F LLC     100 %   Member
HHC TRS Savannah LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
HHC TRS Tampa LLC
  DELAWARE   Excluded Subsidiary   HH Swap D LLC     100 %   Member
Hyannis Massachusetts Hotel Limited Partnership
  DELAWARE   Material Subsidiary   Ashford 1031 GP LLC     1 %   GP
 
          Ashford Credit Holding LLC     98 %   LP
 
          Ashford TRS Corporation     1 %   LP
Key West Florida Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   Key West Hotel GP LLC     1 %   GP
 
          Ashford OP     99 %   LP
Key West Hotel GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Lee Vista Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH Lee Vista Hotel, LP     100 %   Stock
Minnetonka Hotel GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Minnetonka Minnesota Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   Minnetonka Hotel GP LLC     1 %   GP
 
          Ashford OP     99 %   LP
New Beverly Hills GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
New Beverly Hills Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   New Beverly Hills GP LLC     0.2 %   GP
 
          Ashford OP     99.8 %   LP

15



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
New Clear Lake GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
New Clear Lake Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   New Clear Lake GP LLC     0.2 %   GP
 
          Ashford OP     99.8 %   LP
New Fort Tower I GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
New Fort Tower I Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   New Fort Tower I GP LLC     0.2 %   GP
 
          Ashford OP     99.8 %   LP
New Fort Tower II GP LLC
  DELAWARE   Non-Material Subsidiary   Ashford OP     100 %   Member
New Fort Tower II Hotel Limited Partnership
  DELAWARE   Non-Material Subsidiary   New Fort Tower II GP LLC     0.2 %   GP
 
          Ashford OP     99.8 %   LP
New Houston GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
New Houston Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   New Houston GP LLC     0.2 %   GP
 
          Ashford OP     99.8 %   LP
New Indianapolis Downtown GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
New Indianapolis Downtown Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   New Indianapolis Downtown GP LLC     0.2 %  
GP
 
          Ashford OP     99.8 %   LP
Non-REIT GP LLC
  DELAWARE   Excluded Subsidiary   HH Swap G LLC     100 %   Member
Palm Beach Florida Hotel and Office Building Limited Partnership
  DELAWARE   Excluded Subsidiary   Palm Beach GP LLC     1 %   GP
 
          Ashford OP     99 %   LP
Palm Beach GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
PH Hotel GP, LLC
  DELAWARE   Excluded Subsidiary   Ashford HHC Partners, LP     100 %   Member
PH Hotel Partners, LP
  DELAWARE   Excluded Subsidiary   PH Hotel GP, LLC     0.5 %   GP
 
          Ashford HHC Partners LP     99.5 %   LP
PIM Ashford Mezz 4 LLC
  DELAWARE   Non-Material Subsidiary   Ashford Hospitality Finance LP     50 %  
Member
PIM Ashford Subsidiary I, LLC
  DELAWARE   Excluded Subsidiary   PIM Ashford Venture I, LLC     100 %   Member
PIM Ashford Venture I, LLC
  DELAWARE   Excluded Subsidiary   Ashford Hospitality Finance LP     25 %   GP
PIM Highland Holding LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     71.74 %   Member
PIM Highland TRS Corporation
  DELAWARE   Excluded Subsidiary   PIM Highland Holding LLC     100 %  
Stockholder
Portsmouth Hotel Associates LLC
  DELAWARE   Excluded Subsidiary   HH Swap G LLC     100 %   Member
REDUS SH ND, LLC
  DELAWARE   Excluded Subsidiary   Ashford TRS Corporation     17 %   Member
RFS SPE 2000 LLC
  VIRGINIA   Material Subsidiary   Ashford TRS VI Corporation     100 %   Member

16



--------------------------------------------------------------------------------



 



                              Jurisdiction of   Subsidiary       Equity % of  
Nature of Subsidiary   Organization   Designation   Equity Interests Owned By  
Owner   Equity
RI-CIH Manchester Parent, LLC
  DELAWARE   Excluded Subsidiary   Ashford IHC Partners, LP     100 %   Member
 
      Controlled Joint Venture Subsidiary                
RI Manchester Hotel Partners, LP
  DELAWARE   Excluded Subsidiary   RI-CIH Manchester Parent, LLC     0.5 %   GP
 
      Controlled Joint Venture Subsidiary   Ashford IHC Partners, LP     99.5 %
  LP
RI Manchester Tenant Corporation
  DELAWARE   Excluded Subsidiary   RI Manchester Hotel Partners, LP     100 %  
Stock
 
      Controlled Joint Venture Subsidiary                
Ruby Senior General Partner I LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS VI Corporation     100 %  
Member
Ruby Senior General Partner II LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS VI Corporation     100 %  
Member
Ruby Senior General Partner III LLC
  DELAWARE   Non-Material Subsidiary   Ashford TRS VI Corporation     100 %  
Member
Rye Town Tenant Corp.
  DELAWARE   Non material subsidiary   CHH Rye Town Hotel, LP     100 %   Stock
Santa Clara Tenant Corp.
  DELAWARE   Excluded Subsidiary   CHH Santa Clara Hotel, LP     100 %   Stock
South Yarmouth Massachusetts Hotel Limited Partnership
  DELAWARE   Material Subsidiary   Ashford 1031 GP LLC     1 %   GP
 
          Ashford Credit Holding LLC     98 %   LP
 
          Ashford TRS Corporation     1 %   LP
St. Petersburg Florida Hotel Limited Partnership
  DELAWARE   Excluded Subsidiary   St. Petersburg GP LLC     1 %   GP
 
          Ashford OP     99 %   LP
St. Petersburg GP LLC
  DELAWARE   Excluded Subsidiary   Ashford OP     100 %   Member
Westbury New York Hotel Limited Partnership
  DELAWARE   Material Subsidiary   FL/NY GP LLC     1 %   GP
 
          Ashford OP     98 %   LP
 
          Ashford TRS Corporation     1 %   LP
9181-3543 Quebec Inc.
  CANADA   Non-Material Subsidiary   Ashford TRS Canada Corporation     100 %  
Stock

17



--------------------------------------------------------------------------------



 



Schedule 6.1(f)
Real Property

              Hotel Name   Owner of Fee Simple or Ground Leasehold 1.   
Churchill Hotel
  HH Churchill Hotel Associates, L.P.    
1914 Connecticut Avenue NW
       
Washington, DC 20009
       
 
    2.   
Courtyard Alpharetta, GA
  Ashford Alpharetta Limited Partnership    
12655 Deerfield Parkway
       
Alpharetta, GA 30004
       
 
    3.   
Courtyard Basking Ridge
  Ashford Basking Ridge LP    
595 Martinsville Road
       
Basking Ridge, NJ 07920-2800
       
 
    4.   
Courtyard Bloomington, IN
  Ashford Bloomington LP    
310 S. College Avenue
       
Bloomington, IN 47403
       
 
    5.   
Courtyard Boston Tremont
  HH FP Portfolio LLC    
275 Tremont Street
       
Boston, MA 02116
       
 
    6.   
Courtyard Columbus, IN
  Ashford Tipton Lakes LP    
3888 Mimosa Drive
       
Columbus, IN 47201
       
 
    7.   
Courtyard Dallas Plano in Legacy Park
  Ashford Plano-C LP    
6840 N. Dallas Parkway
       
Plano, TX 75024-3499
       
 
    8.   
Courtyard Denver Airport
  HH Denver LLC    
6901 Tower Road
       
Denver, CO 80249
       
 
    9.   
Courtyard Edison — Raritan Center
  Ashford Edison LP    
3105 Woodbridge Avenue
       
Edison, NJ 08837-3236
       
 
    10.   
Courtyard Ft. Lauderdale, FL
2000 N. Commerce Parkway
Ft. Lauderdale, FL 33326
  Ashford Ft. Lauderdale Weston I, II and III LLC (undivided interests)    
 
    11.   
Courtyard Gaithersburg
  HH Gaithersburg LLC    
204 Boardwalk Place
       
Gaithersburg, MD 20878
       
 
    12.   
Courtyard Hartford — Manchester
225 Slater Street
Manchester, CT 06042-1649
  CY Manchester Hotel Partners, LP (Fee and Ground Leasehold)    
 
    13.   
Courtyard Irvine Spectrum, CA
  Ashford Irvine Spectrum Foothill Ranch Limited Partnership    
27492 Portola Parkway
       
Foothill Ranch, CA 92610
       
 
    14.   
Courtyard Louisville, KY
  Ashford Louisville LP    
819 Phillips Lane
       
Louisville, KY 40209
       
 
    15.   
Courtyard Marriott Village at Little Lake Bryan
  Ashford LLB C-Hotel Management, LP    
8623 Vineland Avenue
       
Orlando, FL 32821-6499
       
 
    16.   
Courtyard Newark — Silicon Valley
  Ashford Newark LP    
34905 Newark Blvd.
       
Newark, CA 94560-1215
       
 
    17.   
Courtyard Oakland Airport
  Ashford Oakland LP    
350 Hegenberger Road
       
Oakland, CA 94621-1445
       
 
    18.   
Courtyard Overland Park, KS
  Ashford Overland Park Limited Partnership    
11001 Woodson Street
       
I-435 and Nall
       
Overland Park, KS 66211
       
 
    19.   
Courtyard Palm Desert, CA
  Ashford Ruby Palm Desert I Limited Partnership    
74895 Frank Sinatra Drive
       
Palm Desert, CA 92211
       
 
    20.   
Courtyard Philadelphia Downtown
  Ashford Philadelphia Annex, LLC    
21 N. Juniper Street
       
Philadelphia, PA 19107-2532
   

1



--------------------------------------------------------------------------------



 



              Hotel Name   Owner of Fee Simple or Ground Leasehold 21.   
Courtyard Reagan Airport, VA
  Ashford Crystal City Limited Partnership    
2899 Jefferson Davis Highway
       
Crystal City, VA 22202
       
 
    22.   
Courtyard San Francisco Downtown
  Ashford San Francisco II LP    
299 2nd Street
       
San Francisco, CA 94105-3123
       
 
    23.   
Courtyard Savannah
  HH LC Portfolio LLC    
415 West Liberty Street
       
Savannah, GA 31401
       
 
    24.   
Courtyard Scottsdale Old Town
  Ashford Scottsdale LP    
3311 N. Scottsdale Road
       
Scottsdale, AZ 85251-6427
       
 
    25.   
Courtyard Seattle Downtown — Lake Union
  Ashford Seattle Downtown LP    
925 Westlake Avenue N.
       
Seattle, WA 98109-3524
       
 
    26.   
Crowne Plaza
  Key West Florida Hotel Limited Partnership    
430 Duval Street
       
Key West, FL 33040
       
 
    27.   
Crowne Plaza
  New Beverly Hills Hotel Limited Partnership    
1150 S. Beverly Drive
       
Los Angeles, CA 90035
       
 
    28.   
Crowne Plaza Atlanta Ravinia
  HH FP Portfolio LLC    
4355 Ashford-Dunwoody Rd
       
Atlanta, GA 30346
       
 
    29.   
Doubletree Guest Suites,
  Ashford Columbus LP    
50 S. Front Street
       
Columbus, OH 43215
       
 
    30.   
Embassy Suites
  Ashford Austin LP    
9505 Stonelake Blvd.
       
Austin, TX 78759
       
 
    31.   
Embassy Suites
  Ashford Dallas LP    
14021 Noel Rd.
       
Dallas, TX 75240
       
 
    32.   
Embassy Suites
  Ashford Dulles LP    
2339 Centerville Rd.
       
Dulles, VA 20171
       
 
    33.   
Embassy Suites
  Ashford Flagstaff LP    
706 South Milton Rd.
       
Flagstaff AZ 86001
       
 
    34.   
Embassy Suites
  New Houston Hotel Limited Partnership    
2911 Sage road
       
Houston, TX 77057
       
 
    35.   
Embassy Suites
  Ashford Las Vegas LP    
4315 Swenson Street
       
Las Vegas, NV 89119
       
 
    36.   
Embassy Suites
  Ashford Philly LP    
9000 Bartram Avenue
       
Philadelphia, PA 19153
       
 
    37.   
Embassy Suites
  Ashford Syracuse LP    
6646 Old Collamer Rd.
       
Syracuse, NY 13057
       
 
    38.   
Embassy Suites
  Ashford Walnut Creek LP    
1345 Treat Boulevard
       
Walnut Creek, CA 95497
       
 
    39.   
Embassy Suites and Admiralty
4350 PGA Boulevard
Palm Beach Gardens, FL 33410
  Palm Beach Florida Hotel and Office Building Limited Partnership    
 
    40.   
Embassy Suites Airport
  Ashford Lee Vista Partners LP    
5835 T G Lee Blvd.
       
Orlando, FL 32822-4402
       
 
    41.   
Embassy Suites Crystal City
  Ashford Crystal City Partners LP    
1300 Jefferson Davis Hwy.
       
Arlington, VA 22202-3242
       
 
    42.   
Embassy Suites Hotel Portland-Downtown
  Ashford PH Partners LP    
319 SW Pine Street
       
Portland, OR 97204-2725
   

2



--------------------------------------------------------------------------------



 



              Hotel Name   Owner of Fee Simple or Ground Leasehold 43.   
Embassy Suites Silicon Valley
  Ashford Santa Clara Partners LP    
2885 Lakeside Drive
       
Santa Clara, CA 95054-2805
       
 
    44.   
Fairfield Inn
  Ashford Kennesaw I LP    
3425 Busbee Drive
       
Kennesaw, GA
       
 
    45.   
Fairfield Inn Marriott Village at Little Lake Bryan
  Ashford LLB F-Inn Management, LP    
8623 Vineland Avenue
       
Orlando, FL 32821-6499
       
 
    46.   
Hampton Inn
  Ashford Buford I LP    
3240 Buford Drive
       
Buford, GA 30519
       
 
    47.   
Hampton Inn
  Ashford Evansville I LP    
8000 Eagle Crest Blvd.
       
Evansville, IN 47715
       
 
    48.   
Hampton Inn
  Ashford Lawrenceville LP    
1135 Lakes Parkway
       
Lawrenceville, GA 30043
       
 
    49.   
Hampton Inn
  Ashford Terre Haute LP    
3325 US Highway 41 South
       
Terre Haute, IN 47802
       
 
    50.   
Hampton Inn Parsippany
  HH FP Portfolio LLC    
One Hilton Court
       
Parsippany, NJ 07054
       
 
    51.   
Hilton Boston Back Bay
  HH Boston Back Bay LLC    
40 Dalton Street
       
Boston, MA 02115
       
 
    52.   
Hilton Capital
  CHH Capital Hotel Partners LP    
1001 16th & K St. NW
       
Washington, D.C. 20036
       
 
    53.   
Hilton Costa Mesa
  Ashford CM Partners LP    
3050 Bristol Street
       
Costa Mesa, CA 92626-3036
       
 
    54.   
Hilton Ft. Worth
  New Fort Tower I Hotel Limited Partnership    
815 Main Street
       
Fort Worth, TX 76102
       
 
    55.   
Hilton Garden Inn
  Ashford Jacksonville I LP    
9745 Gate Parkway North
       
Jacksonville, FL 32246
       
 
    56.   
Hilton Garden Inn Austin
  HH Austin Hotel Associates, L.P.    
500 North Interstate Hwy 35
       
Austin, TX 78701
       
 
    57.   
Hilton Garden Inn BWI Airport
  HH Baltimore LLC    
1516 Aero Drive
       
Linthicum, MD 21090
       
 
    58.   
Hilton Garden Inn Virginia Beach
  HH LC Portfolio LLC    
252 Town Center Drive
       
Virginia Beach, VA 23462
       
 
    59.   
Hilton LaJolla Torrey Pines
  CHH Torrey Pines Hotel Partners LP    
10950 N. Torrey Pines Road
       
LaJolla, CA 93027-1006
       
 
    60.   
Hilton Minneapolis
  Ashford Minneapolis Airport LP    
3800 American Blvd. East
       
Bloomington, MN 55425
       
 
    61.   
Hilton Nassau Bay
  New Clear Lake Hotel Limited Partnership    
3000 NASA Road 1
       
Nassau Bay, TX
       
 
    62.   
Hilton Parsippany
  HH FP Portfolio LLC    
One Hilton Court
       
Parsippany, NJ 07054
       
 
    63.   
Hilton Santa Fe
  Ashford Santa Fe LP    
100 Sandoval Street
       
Santa Fe, NM 87501
       
 
    64.   
Hilton St. Petersburg
  St. Petersburg Florida Hotel Limited Partnership    
333 1st Street South
       
St. Petersburg, FL 33701
   

3



--------------------------------------------------------------------------------



 



              Hotel Name   Owner of Fee Simple or Ground Leasehold 65.   
Hilton Tampa Westshore
  HH Tampa Westshore LLC    
2225 North Lois Avenue
       
Tampa, FL 33607
       
 
    66.   
Hilton Tucson El Con Golf & Tennis Resort
  CHH Tucson Partnership, LP    
10000 N. Oracle Road
       
Tucson, AZ 85737-7644
       
 
    67.   
Historic Inns
  Annapolis Maryland Hotel Limited Partnership    
58 State Circle
       
Annapolis, MD 21401
       
 
    68.   
Homewood Suites
  Ashford Mobile LP    
530 Providence Park Drive
       
Mobile, AL 36695
       
 
    69.   
Hyatt Regency Coral Gables
  Ashford Coral Gables LP    
50 Alhambra Piz
       
Coral Gables, FL 33134-5228
       
 
    70.   
Hyatt Regency Savannah
  HH Savannah LLC    
2 West Bay Street
       
Savannah, GA 31401
       
 
    71.   
Hyatt Regency Windwatch
  HH FP Portfolio LLC    
1717 Motor Parkway
       
Hauppauge, NY 11788
       
 
    72.   
Marriot San Antonio Plaza
  HH San Antonio LLC    
555 South Alamo Street
       
San Antonio, TX 78205
       
 
    73.   
Marriott Bridgewater
  Ashford Bridgewater Hotel Partnership, LP    
700 Commons Way
       
Bridgewater, NJ 08807-2807
       
 
    74.   
Marriott Crystal Gateway
  Ashford Crystal Gateway LP    
1700 Jefferson Davis Hwy
       
Arlington VA
       
 
    75.   
Marriott Dallas/Plano @ Legacy Town Center
  Ashford Plano-M LP    
7121 Bishop Road
       
Plano, TX 75024-4921
       
 
    76.   
Marriott DFW Airport
  HH DFW Hotel Associates, L.P.    
8440 Freeport Parkway
       
Irving, TX 75063
       
 
    77.   
Marriott Omaha
  HH LC Portfolio LLC    
10220 Regency Circle
       
Omaha, NE 68114
       
 
    78.   
Marriott Research Triangle Park
  Ashford Durham I LLC (59%)    
4700 Guardian Drive
  Ashford Durham II LLC (41%)    
Durham, NC 27703
  tenants in common    
 
    79.   
Marriott Seattle Waterfront
  Ashford Seattle Waterfront LP    
2100 Alaskan Way
       
Seattle, WA 98121-3139
       
 
    80.   
Marriott Sugar Land Town Square
  HH Texas Hotel Associates L.P.    
16090 City Walk
       
Sugar Land, TX 77479
       
 
    81.   
Marriott Suites Market Center
  Ashford Market Center LP    
2493 N. Stemmons Freeway
       
Dallas, TX 75207-2601
       
 
    82.   
Melrose Hotel
  HH Melrose Hotel Associates, L.P.    
2430 Pennsylvania Avenue
       
Washington, DC 20037
       
 
    83.   
Renaissance Nashville
  HH Nashville LLC    
611 Commerce Street
       
Nashville, TN 37203
       
 
    84.   
Renaissance Palm Springs
  HH Palm Springs LLC    
888 Tahquitz Canyon Way
       
Palm Springs, CA 92262
       
 
    85.   
Renaissance Portsmouth
  Portsmouth Hotel Associates LLC    
425 Water Street
       
Portsmouth, VA 23704
       
 
    86.   
Renaissance Tampa at International Plaza
  Ashford Tampa International Hotel Partnership, LP    
4200 Jim Walter Blvd.
       
Tampa, FL 33607-5778
   

4



--------------------------------------------------------------------------------



 



              Hotel Name   Owner of Fee Simple or Ground Leasehold 87.   
Residence Inn
  Ashford Salt Lake Limited Partnership    
6425 South 3000 East Cottonwood, UT 84121
       
 
    88.   
Residence Inn
  Ashford Evansville III LP    
8283 E. Walnut Street
       
Evansville, IN 47715
       
 
    89.   
Residence Inn
  Ashford Falls Church Limited Partnership    
8125 Gatehouse Rd.
       
Fairfax, VA 22042
       
 
    90.   
Residence Inn
  Ashford Ruby Palm Desert I Limited Partnership    
38305 Cook Street
       
Palm Desert, CA 92211
       
 
    91.   
Residence Inn Atlanta — Buckhead (Lenox Park)
  Ashford Atlanta Buckhead LP    
2220 Lake Blvd.
       
Atlanta, GA 30319-5310
       
 
    92.   
Residence Inn Dallas Plano
  Ashford Plano-R LP    
5001 Whitestone Lane
       
Plano, TX 75024-3003
       
 
    93.   
Residence Inn Hartford — Manchester
  RI Manchester Hotel Partners, LP    
201 Hale Road
       
Manchester, CT 06042-1739
       
 
    94.   
Residence Inn Jacksonville
  Ashford Jacksonville IV LP    
10551 Deerwood Park Blvd
       
Jacksonville, FL 32256
       
 
    95.   
Residence Inn Lake Buena Vista
  Ashford Buena Vista LP    
11420 Marbella Palms Ct.
       
Orlando FL 32836
       
 
    96.   
Residence Inn Las Vegas Hughes Center
  Ashford LV Hughes Center LP    
370 Hughes Center Drive
       
Las Vegas, NV 89109-4814
       
 
    97.   
Residence Inn Orlando Sea World,
  Ashford Orlando Sea World Limited Partnership    
11000 Westwood Blvd.
       
Orlando, FL 32821
       
 
    98.   
Residence Inn Phoenix Airport
  Ashford Phoenix Airport LP    
801 N. 44th Street
       
Phoenix, AZ 85008-6569
       
 
    99.   
Residence Inn San Jose — Newark
  Ashford San Jose LP    
35466 Dumbarton Ct.
       
Silicon Valley, CA 94560-1100
       
 
    100.   
Residence Inn Sorrento Mesa
  Ashford Mira Mesa San Diego Limited Partnership    
5995 Pacific Mesa Court
       
San Diego, CA
       
 
    101.   
Residence Inn Tampa Downtown
  HH LC Portfolio LLC    
101 East Tyler Street
       
Tampa, FL 33602
       
 
    102.   
Ritz-Carlton Atlanta Downtown
  HH Atlanta LLC    
181 Peachtree Street, NE
       
Atlanta, GA 30303
       
 
    103.   
Sea Turtle Inn,
  Ashford Atlantic Beach LP    
One Ocean Blvd.
       
Atlantic Beach, FL 32233
       
 
    104.   
Sheraton Anchorage
  Ashford Anchorage LP    
401 East 6th Avenue
       
Anchorage, AK 99501
       
 
    105.   
Sheraton Annapolis
  HH Annapolis LLC    
173 Jennifer Rd
       
Annapolis, Maryland, 21401
       
 
    106.   
Sheraton Bucks County,
  Ashford Bucks County LLC    
400 Oxford Valley Rd.
       
Langhorne, PA 19047
       
 
    107.   
Sheraton Indy City Center
  New Indianapolis Downtown Hotel Limited Partnership    
31 W. Ohio Street
       
Indianapolis, IN 46204
   

5



--------------------------------------------------------------------------------



 



              Hotel Name   Owner of Fee Simple or Ground Leasehold 108.   
Sheraton Minnetonka
  Minnetonka Minnesota Hotel Limited Partnership    
12201 Ridgedale Drive
       
Minnetonka, MN 53505
       
 
    109.   
Sheraton San Diego
  Ashford MV San Diego LP    
1433 Camino Del Rio South
       
San Diego, CA 92108
       
 
    110.   
Silversmith Hotel
  HH Chicago LLC    
10 South Wabash Avenue
       
Chicago, IL 60603
       
 
    111.   
Springhill Suites
  Ashford Buford II LP    
3250 Buford Drive
       
Buford, GA 30519
       
 
    112.   
Springhill Suites
  Ashford BWI Airport LP    
899 Elkridge Landing Rd.
       
BWI Airport, Maryland 21090
       
 
    113.   
Springhill Suites
  Ashford Centerville Limited Partnership    
5920 Trinity Parkway
       
Centreville, VA 20120
       
 
    114.   
Springhill Suites
  Ashford Charlotte Limited Partnership    
8700 Research Drive
       
Charlotte, NC 28262
       
 
    115.   
Springhill Suites
  Ashford Gaithersburg Limited Partnership    
9715 Washingtonian Blvd.
       
Gaithersburg, MD 20878
       
 
    116.   
Springhill Suites
  Ashford Jacksonville II LP    
4385 Southside Boulevard
       
Jacksonville, FL 32216
       
 
    117.   
Springhill Suites
  Ashford Kennesaw II LP    
3399 Town Point Drive
       
Kennesaw, GA 30144
       
 
    118.   
Springhill Suites — Raleigh Durham Airport
  Ashford Raleigh Limited Partnership    
920 Slater Rd.
       
Durham, NC 27703
       
 
    119.   
SpringHill Suites Manhattan Beach — Hawthorne
  Ashford Hawthorne LP    
14620 Aviation Blvd.
       
Manhattan Beach, CA 90250
       
 
    120.   
Springhill Suites Marriott Village at Little Lake Bryan
  Ashford LLB SHS Management, LP    
8623 Vineland Avenue
       
Orlando, FL 32821-6499
       
 
    121.   
SpringHill Suites Philadelphia — Plymouth Meeting
  Ashford Plymouth Meeting LP    
430 Plymouth Road
       
Plymouth Meeting, PA 19461
       
 
    122.   
SpringHill Suites Richmond — Virginia Center
  Ashford Richmond LP    
9701 Brook Road
       
Glen Allen, VA 23059-4580
       
 
    123.   
TownePlace Suites Los Angeles — Manhattan Beach
  Ashford Manhattan Beach LP    
14400 Aviation Blvd.
       
Los Angeles, CA 90250-6654
       
 
    124.   
Westin Princeton at Forrestal Village
  HH Princeton LLC    
201 Village Boulevard
       
Princeton, NJ 08540
       
 
    125.   
World Quest Resort
  Ashford WQ Hotel LP — amenities and raw land    
8849 World Quest Boulevard
       
Orlando, FL 32821
  Ashford TRS WQ LLC — 96 condos and developer rights

6



--------------------------------------------------------------------------------



 



Schedule 6.1(g)
Indebtedness
1. The Indebtedness evidenced by the Loan Documents.
2. The Indebtedness secured by the Liens described in the table below. Each
Guaranty of the Indebtedness is a nonrecourse liability carve-out guaranty for
customary exceptions, such as for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy, completion
of capital replacements or repairs, and other similar exceptions to nonrecourse
liability.


              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
UBS Real Estate Investments, Inc.

Pool 1:

Embassy Suites Dulles
Embassy Suites Syracuse
Residence Inn Lake Buena Vista
Hampton Inn Terre Haute
Hampton Inn Buford
SpringHill Suites Buford
Courtyard Louisville
Courtyard Columbus Tipton Lakes
  November 14, 2005   Ashford Dulles LP
Ashford Syracuse LP
Ashford Buena Vista, LP
Ashford Terre Haute LP
Ashford Buford I LP
Ashford Buford II LP
Ashford Louisville LP
Ashford Tipton Lakes LP

Guaranty:
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.   $110,899,000 
 
           
UBS Real Estate Investments, Inc.
Pool 2:
Embassy Suites Las Vegas
Hampton Inn Evansville
Residence Inn Evansville
SpringHill Suites Jacksonville
Courtyard Bloomington
Embassy Suites Austin
Hilton Garden Inn Jacksonville
Embassy Suites Dallas
  November 14, 2005   Ashford Las Vegas LP
Ashford Evansville I LP
Ashford Evansville III LP
Ashford Jacksonville II LP
Ashford Bloomington LP
Ashford Austin LP
Ashford Jacksonville I LP
Ashford Dallas LP

Guaranty:
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.   $100,576,000 
 
           
Merrill Lynch Mortgage Lending, Inc.

  June 17, 2005
  Ashford Alpharetta Limited Partnership
  Pool 1: $160,490,000 

1



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
Pool 1:
Courtyard Palm Desert
Residence Inn Orlando Sea World
Residence Inn Palm Desert
Residence Inn Salt Lake City
Springhill Suites Charlotte
Springhill Suites Raleigh Durham
Historic Inns Annapolis
Courtyard Overland Park
Sheraton Minnetonka,
Crowne Plaza Key West
Pool 2:
Courtyard Crystal City
Residence Inn Indianapolis
Embassy Suites Palm Beach
Hilton St. Petersburg
Hilton Nassau Bay
Pool 3:
Crowne Plaza Beverly Hills
Hilton Ft. Forth
Springhill Suites Gaithersburg
Courtyard Ft. Lauderdale
Springhill Suites Centreville
Pool 7:
Courtyard Foothill Ranch
Residence Inn Fairfax
Residence Inn Mira Mesa
Courtyard Alpharetta
Embassy Suites Houston
  Amended and Restated for Pools 1, 2, 3 and 7:
October 13, 2005

2nd Amended and Restated for Pool 2:
December 20, 2005   Ashford Crystal City Limited Partnership
Ashford Irvine spectrum Foothill Ranch Limited Partnership
Ashford Ft. Lauderdale Weston I LLC
Ashford Ft. Lauderdale Weston II LLC
Ashford Ft. Lauderdale Weston III LLC
Ashford Overland Park Limited Partnership
Ashford Ruby Palm Desert I Limited Partnership
Key West Florida Hotel Limited Partnership
New Beverly Hills Hotel Limited Partnership
New Houston Hotel Limited Partnership
Palm Beach Florida Hotel and Office Building Limited Partnership
New Fort Tower I Hotel Limited Partnership
New Clear Lake Hotel Limited Partnership
St. Petersburg Florida Hotel Limited Partnership
Annapolis Maryland Hotel Limited Partnership
Ashford Salt Lake Limited Partnership
Ashford Falls Church Limited Partnership
Ashford Orlando Sea World Limited Partnership
Ashford Mira Mesa San Diego Limited Partnership
New Indianapolis Downtown Hotel Limited Partnership
Minnetonka Minnesota Hotel Limited Partnership
Ashford Centerville Limited Partnership
Ashford Charlotte Limited Partnership
Ashford Raleigh Limited Partnership
Ashford Gaithersburg Limited Partnershi   Pool 2: $115,645,000
Pool 3: $95,905,000
Pool 7: $83,075,000

 
           
German American Capital Corporation

Marriott Crystal Gateway Hotel
  October 29, 2010   Ashford Crystal Gateway LP

Guaranty: Ashford Hospitality Limited
Partnership
  $105 million

2



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
Countrywide Commercial Real Estate Finance, Inc.

Sheraton Anchorage
Sheraton Mission Valley San Diego
Embassy Suites Walnut Creek
Embassy Suites Philadelphia Airport
Hilton Minneapolis Airport
  December 7, 2006   Ashford Philly LP
Ashford Anchorage LP
Ashford Minneapolis Airport LP
Ashford MV San Diego LP
Ashford Walnut Creek LP

Guaranty: Ashford Hospitality Limited
Partnership   $212M — initial funding
$35M — PIP advances
 
           
Wachovia Bank, National Association
Fixed Rate Pool 1
Courtyard Plano
Courtyard Scottsdale
Courtyard Oakland
Courtyard Basking Ridge
Courtyard Newark
Fixed Rate Pool 2
Residence Inn Plano
Residence Inn Phoenix
Residence Inn Newark
Springhill Philadelphia
Springhill Manhattan Beach
Towneplace Manhattan Beach
Springhill Richmond
Fixed Rate Pool 3
Courtyard Seattle
Courtyard San Francisco
Fixed Rate Pool 4
Courtyard at Lake Buena Vista
Springhill Suites at Lake Buena Vista
Fairfield Inn at Lake Buena Vista
Courtyard Edison — Raritan
Residence Inn Buckhead
Fixed Rate Pool 5
Sheraton Bucks County
Marriott Bridgewater
Marriott Dallas Market Center
Embassy Suites Flagstaff
Marriott Research Triangle Park
Fixed Rate Pool 6
Marriott Legacy Park
Marriott Seattle Waterfront

  April 11, 2007   Ashford Bridgewater Hotel Partnership, LP
Ashford Plano-M LP
Ashford Seattle Waterfront LP
Ashford Market Center LP
Ashford Tampa International Hotel, LP
Ashford Philadelphia Annex, LLC
Ashford San Francisco II LP
Ashford Coral Gables LP
Ashford LLB C-Hotel Management, LP
Ashford LLB SHS Management, LP
Ashford LLB F-Inn Management, LP
Ashford Basking Ridge LP
Ashford Edison LP
Ashford Newark LP
Ashford Oakland LP
Ashford Plano-C LP
Ashford Scottsdale LP
Ashford Seattle Downtown LP
Ashford Atlanta Buckhead LP
Ashford LV Hughes Center LP
Ashford San Jose LP
Ashford Phoenix Airport LP
Ashford Plano-R LP
Ashford Hawthorne LP
Ashford Plymouth Meeting LP
Ashford Richmond LP
Ashford Manhattan Beach LP
Ashford Lawrenceville LP
Ashford Columbus LP
Ashford Flagstaff LP
Ashford Santa Fe LP
Ashford Mobile LP
Ashford Atlantic Beach LP
  FR Pool 1:
$115,600,000.00

FR Pool 2:
$126,466,000.00

FR Pool 3:
$128,408,000.00

FR Pool 4:
$103,906,000.00

FR Pool 5:
$158,105,000.00

FR Pool 6:
$260,980,000.00

Pool Philly:
$35,000,000.00

Floating Pool :
$315,000,000.00

3



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
Renaissance Tampa
Pool Philly
Courtyard Downtown Philadelphia
Floating Rate Loan
Residence Inn Las Vegas
Hilton Santa Fe
One Ocean Resort
Hampton Inn Lawrenceville
Doubletree Columbus
Homewood Suites Mobile
Fairfield Inn Kennesaw
Springhill BWI
Springhill Kennesaw
Hyatt Coral Gables

      Ashford Kennesaw I LP
Ashford Durham I LLC
Ashford Durham II LLC
Ashford BWI Airport LP
Ashford Kennesaw II LP Ashford Bucks County LLC

Guaranty:
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.    
 
           
Wachovia Bank, National Association

Senior mezzanine loan — secured by Lien against the Equity Interests in the
Floating Rate Loan mortgage borrowers and general partners.

Intermediate mezzanine loan — secured by Lien against the Equity Interests in
the senior mezzanine borrowers.

Junior mezzanine loan — secured by Lien against the Equity Interests in the
intermediate mezzanine borrowers.
  April 11, 2007   Senior Mezzanine Loan Borrowers:
Ashford Sapphire Senior Mezz I LLC
Ashford Sapphire Senior Mezz II LLC

Junior Mezzanine Loan Borrowers:
Ashford Sapphire Junior Mezz I LLC
Ashford Sapphire Junior Mezz II LLC

Junior Junior Mezzanine Loan Borrowers:
Ashford Sapphire Junior Holder I LLC
Ashford Sapphire Junior Holder II LLC

Guaranty (all 3 Mezzanine Loans) :
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.
  Senior Mezzanine Loan
$80,122,000.00

Junior Mezzanine Loan:
$80,000,000.00

Junior Junior Mezzanine Loan:
$80,000,000.00
 
           
Aareal Bank

Hilton Torrey Pines
Hilton Capital (DC)
  August 6, 2008   CHH Torrey Pines Hotel Partners, LP
CHH Capital Hotel Partners, LP

Guaranty:
Ashford Hospitality Limited Partnership
Ashford Hospitality Trust, Inc.
  $160 million
 
           
The Prudential Insurance Company of America

Hilton Costa Mesa
Embassy Suites Portland

  November 18, 2009   Ashford CM Partners LP
Ashford PH Partners LP
Ashford Crystal City Partners LP
Ashford Lee Vista Partners LP
  Prudential: $100 million

Wheelock: $45 million

4



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
 
      Ashford Santa Clara Partners LP
   
Embassy Suites Crystal City Arlington
Embassy Suites Orlando Airport
Embassy Suites Santa Clara

     
Guaranty: Ashford Hospitality Limited
Partnership
   
 
           
WSI(I) — AHT, LLC
(Wheelock)
           
 
           
Junior mortgage loan — also secured by a Lien against the Equity Interests in
the mortgage borrowers and general partners.
           
 
           
Metropolitan Life Insurance Company

  December 29, 2009   CHH Tucson Partnership, LP
  $19,740,000 
 
           
Hilton Tucson El Conquistador
      Guaranty: Ashford Hospitality Limited
Partnership
   
 
           
GECC

Courtyard Manchester
  Origination: December 11, 2000

Assumption: April 11, 2007   CY Manchester Hotel Partners, LP

Guaranty: Ashford Hospitality Limited
Partnership
  $6,800,000 
Zions First National Bank

Residence Inn Jacksonville

  March 23, 2009   Ashford Jacksonville IV LP
  $7 million 
 
           
Wells Fargo, National Association
Barclays Capital Real Estate, Inc.

Churchill Hotel
Courtyard Boston Tremont
Courtyard Denver Airport
Courtyard Gaithersburg Washingtonian
Courtyard Savannah Historic District
Crowne Plaza Atlanta Ravinia
Hampton Inn Parsippany
Hilton Garden Inn Austin
Hilton Garden Inn BWI Airport
Hilton Garden Inn Virginia Beach
Hilton Parsippany
Hilton Tampa Westshore
Hyatt Regency Savannah
Hyatt Regency Windwatch Happauge
Marriot San Antonio Plaza

  March 10, 2011   HH Churchill Hotel Associates, L.P.
HH FP Portfolio LLC
HH Denver LLC
HH Gaithersburg LLC
HH LC Portfolio LLC
HH Austin Hotel Associates, L.P.
HH Baltimore LLC
HH Tampa Westshore LLC
HH Savannah LLC
HH San Antonio LLC
HH DFW Hotel Associates, L.P.
HH Texas Hotel Associates L.P.
HH Melrose Hotel Associates, L.P.
HH Palm Springs LLC
Portsmouth Hotel Associates LLC
HH Atlanta LLC
HH Annapolis LLC
HH Chicago LLC
  $530 million 

5



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
Marriott DFW Airport
Marriott Omaha
Marriott Sugar Land Town Square
Melrose Hotel
Renaissance Palm Springs
Renaissance Portsmouth
Residence Inn Tampa Downtown
Ritz-Carlton Atlanta Downtown
Sheraton Annapolis
Silversmith Hotel Chicago Downtown
      HHC TRS Highland LLC
HHC TRS FP Portfolio LLC
HHC TRS Portsmouth LLC
HHC TRS Baltimore LLC
HHC TRS LC Portfolio LLC
HHC TRS Austin LLC
HHC TRS Tampa LLC
HHC TRS Savannah LLC
HHC TRS Melrose LLC
HHC TRS Atlanta LLC
HHC TRS Chicago LLC

Guaranty: Ashford Hospitality Limited
Partnership    
 
           
American Equity Investment Life Insurance Company
Liberty Life Insurance Company
Newcastle CDO VIII, 1 Limited
Newcastle CDO IX, 1 Limited
Fir Tree REOF II Master Fund, LLC
Fir Tree Capital Opportunity Master Fund, L.P.

M1 mezzanine loan — secured by Lien against the Equity Interests in the Wells
Fargo / Barclays Capital mortgage borrowers, and their general partners
described above, and the three (3) Connecticut General Life Insurance Company
loan mortgage borrowers described below.

Starwood Property Mortgage, L.L.C.

M2 mezzanine loan — secured by Lien against the Equity Interests in the M1
mezzanine loan borrowers

LVS I SPE II, LLC

M3 mezzanine loan — secured by Lien against the Equity Interests in the M2
mezzanine loan borrowers

  March 10, 2011   M1 mezzanine borrowers:
HH Swap A LLC
HH Swap C LLC
HH Swap C-1 LLC
HH Swap D LLC
HH Swap F LLC
HH Swap F-1 LLC
HH Swap G LLC

M2 mezzanine borrowers:
HH Mezz Borrower A-2 LLC
HH Mezz Borrower C-2 LLC
HH Mezz Borrower D-2 LLC
HH Mezz Borrower F-2 LLC
HH Mezz Borrower G-2 LLC

M3 mezzanine borrowers:
HH Mezz Borrower A-3 LLC
HH Mezz Borrower C-3 LLC
HH Mezz Borrower D-3 LLC
HH Mezz Borrower F-3 LLC
HH Mezz Borrower G-3 LLC

M4 mezzanine borrowers:
HH Mezz Borrower A-4 LLC
HH Mezz Borrower C-4 LLC
HH Mezz Borrower D-4 LLC
  M1 mezzanine loan: $144,745,920

M2 mezzanine loan: $137,794,870

M3 mezzanine loan: $118,109,889

M4 mezzanine loan: $18,424,907

6



--------------------------------------------------------------------------------



 



              Liens on the following Properties or             Equity Interests
  Date   Borrower / Guaranty   Original Principal Amount
GSRE III, Ltd.

M4 mezzanine loan — secured by Lien against the Equity Interests in the M3
mezzanine loan borrowers
      HH Mezz Borrower F-4 LLC
HH Mezz Borrower G-4 LLC

Guaranty: Ashford Hospitality Limited
Partnership
   
 
           
Connecticut General Life Insurance
Company

Westin Princeton

  Origination: January 6, 2006

Assumption: March 10, 2011   HH Princeton LLC
HHC TRS Princeton LLC

Guaranty: Ashford Hospitality Limited
Partnership
  $35 million
 
           
Connecticut General Life Insurance
Company

Renaissance Nashville
  Origination: March 13, 2006

Assumption: March 10, 2011   HH Nashville LLC
HHC TRS Nashville LLC

Guaranty: Ashford Hospitality Limited
Partnership
  $52 million
 
           
Connecticut General Life Insurance
Company

Hilton Boston Back Bay
  Origination: December 26, 2005

Assumption: March 10, 2011   HH Boston Back Bay LLC
HHC TRS OP LLC

Guaranty: Ashford Hospitality Limited
Partnership
  $69 million

7



--------------------------------------------------------------------------------



 



Schedule 6.1(i)
Income tax return audits
2007, 2008 and 2009 US Federal tax returns of CHH III Tenant Parent Corp. and
its Subsidiaries

 



--------------------------------------------------------------------------------



 



Schedule 6.1(l)
ERISA Non-Payments or Amendments
In July of 2010, the employees of the Sheraton Anchorage petitioned the hotel to
withdraw recognition of the union, Unite / Here Local 878, as the employees’
exclusive bargaining agent. On July 2, 2010 the hotel officially withdrew
recognition of the union. Under the union pension plan, the withdrawal triggers
a determination of whether the pension plan has net unfunded liabilities, and
the hotel’s pro rata share of such liability. Under ERISA regulations, the
withdrawal liability was calculated as of December 31, 2009, and will result in
20 annual installments of approximately $84,248 per year (i.e., a total
liability of approximately $1.68 million over 20 years).
In response, the union filed a number of unfair labor practice actions against
the hotel which are currently subject to administrative process under NLRB rules
and procedures. If the final ruling, including all available appeals, is that
the hotel legally withdrew recognition of the union, the annual installments of
withdrawal liability under the pension will need to be paid. If the final ruling
is that the hotel did not legally withdraw recognition of the union, normal
pension fund payments of approximately $75,000 per year will need to be made.
The hotel has a pending agreement with the pension fund that the hotel will
continue to make annual pension fund contributions of approximately $75,000 per
year, as adjusted based on how the employee count changes over time. If the
final ruling is that the hotel legally withdrew recognition of the union, the
annual pension fund contribution payments will be credited towards the $84,248
annual payments of withdrawal liability required to have been made and to be
made.

 



--------------------------------------------------------------------------------



 



Schedule 9.10
Transaction with Affiliates
Please See “Certain Relationship and Related Transaction” contained in Schedule
14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of
1934, filed on April 19, 2011 by Ashford Hospitality Trust, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing the extent related to the amount and percentage
interest identified below, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

A-1



--------------------------------------------------------------------------------



 



and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

           
1.
Assignor[s]:        
 
   
 
   
 
   
 
   
 
         
2.
Assignee[s]:        
 
   
 
   
 
   
 
          [for each Assignee, indicate [Affiliate][Approved Fund] of
 
    [identify Lender]    

3. Borrower(s): Ashford Hospitality Limited Partnership
4. Agent: KeyBank National Association, as agent under the Credit Agreement
5. Credit Agreement: [Credit Agreement dated as of September 26, 2011 among
Ashford Hospitality Limited Partnership, the Lenders parties thereto, KeyBank
National Association, as Agent and the other parties thereto]
6. Assigned Interest[s]:

                          Assignor[s]5   Assignee[s]6   Facility
Assigned7   Aggregate Amount
of Commitment/
Loans for all
Lenders8   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of Commitment/
Loans9   CUSIP
Number                                       $   $   %             $   $   %

7.   [Trade Date: ______________]10

 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Term Loan Commitment,” etc.)  
8   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   9
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   10   To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.



A-2



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR[S]11    
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    ASSIGNEE[S]12    
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [Consented to and]13 Accepted:    
 
                    [NAME OF AGENT], as Agent    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

11   Add additional signature blocks as needed.   12   Add additional signature
blocks as needed.   13   To be added only if the consent of the Agent is
required by the terms of the Credit Agreement.

A-3



--------------------------------------------------------------------------------



 



              [Consented to:]14    
 
            [NAME OF RELEVANT PARTY]    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

14   To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

A-4



--------------------------------------------------------------------------------



 



ANNEX 1
[__________________]15
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries, Joint Venture Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries,
Joint Venture Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.5.(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 12.5.(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date specified for this Assignment and Assumption, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1. or 8.2., as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any
 

15   Describe Credit Agreement at option of Agent.

A-5



--------------------------------------------------------------------------------



 



documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date
specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the Agent for
periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
______________, 20__
KeyBank National Association, as Agent
4900 Tiedeman Road
Brooklyn, Ohio 44144
Attention: Matt Himes
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

  1.   Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $_______________.     2.   The Borrower requests that
such Revolving Loans be made available to the Borrower on ______________, 20_.  
  3.   The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:         [Check one box only]

  o   Base Rate Loans     o   LIBOR Loans, each with an initial Interest Period
for a duration of:

     
[Check one box only]
  o 1 month
 
  o 2 months
 
  o 3 months
 
  o 6 months
 
  o 12 months

  4.   The proceeds of this borrowing of Revolving Loans will be used for the
following purpose:             .     5.   The Borrower requests that the
proceeds of this borrowing of Revolving Loans be made available to the Borrower
by _________________________.  

B-1



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the making of the requested Revolving Loans
and after giving effect thereto, (a) no Default or Event of Default exists, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects with the same force and
effect as if made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Revolving Loans contained in Article V. of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Revolving Loans are made.
     If notice of the requested borrowing of Revolving Loans was previously
given by telephone, this notice is to be considered the written confirmation of
such telephone notice required by Section 2.1.(b) of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Borrowing as of the date first written above.

                      ASHFORD HOSPITALITY LIMITED PARTNERSHIP         By:
Ashford OP General Partner LLC, its general partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTICE OF CONTINUATION
__________________, 20__
KeyBank National Association, as Agent
4900 Tiedeman Road
Brooklyn, Ohio 44144
Attention: Matt Himes
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
     Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby
requests a Continuation of a borrowing of Loans under the Credit Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Credit Agreement:

  1.   The proposed date of such Continuation is ________________, 20_.     2.  
The aggregate principal amount of Loans subject to the requested Continuation is
$___________ and was originally borrowed by the Borrower on ________________,
20_.     3.   The portion of such principal amount subject to such Continuation
is $____________.     4.   The current Interest Period for each of the Loans
subject to such Continuation ends on __________________, 20_.     5.   The
duration of the new Interest Period for each of such Loans or portion thereof
subject to such Continuation is:

     
[Check one box only]
  o 1 month
 
  o 2 months
 
  o 3 months
 
  o 6 months
 
  o 12 months

C-1



--------------------------------------------------------------------------------



 



     If notice of the requested Continuation was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.8. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Continuation as of the date first written above.

                          ASHFORD HOSPITALITY LIMITED PARTNERSHIP    
 
                        By:   Ashford OP General Partner LLC, its general
partner    
 
                   
 
      By:                              
 
          Name:        
 
          Title:  
 
   
 
             
 
   

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONVERSION
________________, 20__
KeyBank National Association, as Agent
4900 Tiedeman Road
Brooklyn, Ohio 44144
Attention: Matt Himes
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), KeyBank
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
     Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

  1.   The proposed date of such Conversion is _______________, 20_.     2.  
The Loans to be Converted pursuant hereto are currently:

     
[Check one box only]
  o Base Rate Loans  
 
  o LIBOR Loans

  3.   The aggregate principal amount of Loans subject to the requested
Conversion is $___________________ and was originally borrowed by the Borrower
on _______________, 20_.     4.   The portion of such principal amount subject
to such Conversion is $_______________.     5.   The amount of such Loans to be
so Converted is to be converted into Loans of the following Type:         [Check
one box only]

  o   Base Rate Loans

D-1



--------------------------------------------------------------------------------



 



  o   LIBOR Loans, each with an initial Interest Period for a duration of:

     
[Check one box only]
  o 1 month
 
  o 2 months
 
  o 3 months
 
  o 6 months
 
  o 12 months

     The Borrower hereby certifies to the Agent and the Lenders that as of the
date hereof and as of the date of the requested Conversion and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents
(provided the certification under this clause (b) shall not be made in
connection with the Conversion of a Loan into a Base Rate Loan).
     If notice of the requested Conversion was given previously by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.9. of the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Notice of Conversion as of the date first written above.

                      ASHFORD HOSPITALITY LIMITED PARTNERSHIP         By:
Ashford OP General Partner LLC, its general partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT dated as of September 26, 2011 executed and delivered
by each of the undersigned parties identified as “Pledgors” on the signature
pages hereto and the other Persons who may become Pledgors hereunder pursuant to
the execution and delivery of a Pledge Agreement Supplement substantially in the
form of Annex 1 hereto (each a “Pledgor” and collectively, the “Pledgors”) in
favor of KEYBANK NATIONAL ASSOCIATION, as Agent (the “Pledgee”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders” and the Pledgee, the Lenders, the Pledgee and other parties
thereto have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions contained in the Credit Agreement;
     WHEREAS, the Borrower and each of the other Pledgors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Lenders and the
Pledgee through their collective efforts;
     WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Pledgee making such financial accommodations
available to the Borrower under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Pledgors execute and deliver
this Agreement, among other things, to grant to the Pledgee for the benefit of
the Secured Beneficiaries (as hereinafter defined) a security interest in the
Collateral as security for the Secured Obligations.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties, the parties agree as follows:
     Section 1. Definitions. Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement. Terms defined
in the Uniform Commercial Code as in effect in the State of New York shall have
the respective definitions as so defined. In addition, as used in this
Agreement:
     “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as in effect from time to time, and any successor statute
thereto.
     “Collateral” has the meaning given such term in the first paragraph of
Section 2 of this Agreement. “Issuer” means with respect to an Equity Interest,
the Person who issued such Equity Interest and shall include each of the Persons
identified as an Issuer on Schedule 1

E-1



--------------------------------------------------------------------------------



 



attached hereto (or any addendum or supplement thereto), and any successors
thereto, whether by merger or otherwise.
     “Permitted Liens” means, as to any Person: (i) Liens securing taxes,
assessments and other charges or levies imposed by any governmental authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any environmental laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under the applicable provisions of the Loan Documents;
(ii) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar laws; and (iii) Liens
in favor of the Pledgee for the benefit of the Secured Beneficiaries.
     “Proceeds” means all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds thereof
(including any cash, Equity Interests, or other instruments issued after any
recapitalization, readjustment, reclassification, merger or consolidation with
respect to the Issuers and any security entitlements, as defined in
Section 8-102(a)(17) of the UCC, with respect thereto); (b) “proceeds,” as such
term is defined in Section 9-102(a)(64) of the UCC; (c) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Collateral, or proceeds
thereof; and (d) payments (in any form whatsoever) made or due and payable to a
Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral, or
proceeds thereof.
     “Secured Beneficiary” means the Pledgee, the Lenders and the Derivatives
Contracts Beneficiaries.
     “Secured Obligations” means, collectively, (a) with respect to the
Borrower, the unpaid principal of and interest on all Loans, all Reimbursement
Obligations, all other Letter of Credit Liabilities and all other indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Pledgee or any Lender (or, in the case of any Derivatives Contract, any
Derivatives Contracts Beneficiary) of any kind, nature or description, under or
in respect of the Credit Agreement or any other Loan Document to which the
Borrower is a party, or any Derivatives Contract entered into by the Borrower
with any Person that is a Derivatives Contracts Beneficiary, whether direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including reasonable attorneys fees), and expenses which the
Borrower is required to pay pursuant to any of the foregoing, under Applicable
Law, or otherwise and (b) with respect to any other Pledgor, all indebtedness,
liabilities, obligations, covenants and duties of such Pledgor owing to the
Pledgee or any Lender (or, in the case of any Derivatives Contract, any
Derivatives Contracts Beneficiary) of any kind, nature or description, under or
in respect of the Guaranty or any other Loan Document to which such Pledgor is a
party, or any Derivatives Contract entered

E-2



--------------------------------------------------------------------------------



 



into by such Pledgor that is and at all times remains a Guarantor with any
Person that is a Derivatives Contracts Beneficiary, whether direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including reasonable attorneys fees), and expenses which such
Pledgor is required to pay or has guaranteed pursuant to any of the foregoing,
under Applicable Law, or otherwise.
     “Securities Act” means the Securities Act of 1933, as amended.
     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     Section 2. Pledge. As security for the prompt performance and payment in
full of the Secured Obligations, each Pledgor hereby pledges to the Pledgee for
the benefit of the Secured Beneficiaries, and grants to the Pledgee for the
benefit of the Secured Beneficiaries a security interest in, all of such
Pledgor’s right, title and interest in, to and under the following
(collectively, the “Collateral”):
     (a) all Equity Interests now or hereafter owned, acquired or held by such
Pledgor, including without limitation, the Equity Interests described in
Schedule 1 attached hereto;
     (b) all other Investments of such Pledgor;
     (c) all payments due or to become due to such Pledgor in respect of any of
the foregoing;
     (d) all of such Pledgor’s claims, rights, powers, privileges, authority,
puts, calls, options, security interests, liens and remedies, if any, in respect
of any of the foregoing;
     (e) all of such Pledgor’s rights to exercise and enforce any and every
right, power, remedy, authority, option and privilege of such Pledgor relating
to any of the foregoing including, without limitation, any power to
(i) terminate, cancel or modify any agreement, (ii) execute any instruments and
to take any and all other action on behalf of and in the name of such Pledgor in
respect of any of the foregoing and the applicable Issuer thereof,
(iii) exercise voting rights or make determinations, (iv) exercise any election
(including, but not limited to, election of remedies), (v) exercise any “put”,
right of first offer or first refusal, or other option, (vi) exercise any right
of redemption or repurchase, (vii) give or receive any notice, consent,
amendment, waiver or approval, (viii) demand, receive, enforce, collect or
receipt for any of the foregoing, (ix) enforce or execute any checks, or other
instruments or orders, and (x) file any claims and to take any action in
connection with any of the foregoing;
     (f) all certificates and instruments representing or evidencing any of the
foregoing;
     (g) all other rights, titles, interests, powers, privileges and preferences
pertaining to any of the foregoing; and
     (h) all Proceeds of any of the foregoing.

E-3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Collateral shall not include any Equity
Interest of any Unpledgeable Subsidiary or any other entity exempted under
Section 7.12(b) of the Credit Agreement.
     Section 3. Representations and Warranties. Each Pledgor hereby represents
and warrants to the Pledgee and the Lenders as follows:
     (a) Title and Liens. Such Pledgor is, and will at all times continue to be,
the legal and beneficial owner of the Collateral of such Pledgor unless the
Pledgor is released as provided in the Credit Agreement. None of the Collateral
is subject to any adverse claim or other Lien other than Permitted Liens. No
Person has control of any of the Collateral other than the Pledgee.
     (b) Authorization. Such Pledgor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Governmental Approval or violate any Applicable
Law (including any Environmental Law) relating to such Pledgor; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of such Pledgor, or any indenture, agreement or other instrument to
which such Pledgor is a party or by which it or any of the Collateral of such
Pledgor or its other property may be bound, except to the extent the exercise of
remedies with respect to Equity Interests subject to the Lien of this Agreement
may require compliance with a “change in control” provision or other similar
change in ownership provision contained in an indenture, agreement or other
instrument to which the Issuer of such Equity Interest is a party; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any of the Collateral of such Pledgor or such Pledgor’s other
property whether now owned or hereafter acquired.
     (c) Validity and Perfection of Security Interest. This Agreement is
effective to create in favor of the Pledgee, for the benefit of the Secured
Beneficiaries, a legal, valid and enforceable first-priority security interest
in the Collateral. Such security interest will be perfected in the Collateral of
each Pledgor (i) with respect to any such Collateral that is a “security” (as
such term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Pledgee with duly executed stock powers with
respect thereto, (ii) with respect to any such Collateral that is a “security”
(as such term is defined in the UCC) but is not evidenced by a certificate, when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of such Pledgor or when control is
established by the Pledgee over such interests in accordance with the provision
of Section 8-106 of the UCC, or any successor provision, and (iii) with respect
to any such Collateral that is not a “security” (as such term is defined in the
UCC), when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of such Pledgor.
Except as set forth in this subsection, no action is necessary to perfect the
security interest granted by any Pledgor under this Agreement.
     (d) Pledged Equity Interests. The information set forth on Schedule 1
hereto with respect to the Collateral of such Pledgor is true and correct.

E-4



--------------------------------------------------------------------------------



 



     (e) Name, Organization, Etc. Such Pledgor’s exact legal name, type of legal
entity, jurisdiction of formation, organizational identification number and
location of its chief executive office are as set forth on Schedule 1. Except as
set forth on such Schedule, since the date of such Pledgor’s formation, such
Pledgor has not changed its name or merged with or otherwise combined its
business with any other Person.
     (f) Authorization of Equity Interest. All Equity Interests which constitute
Collateral are duly authorized, validly issued, fully paid and nonassessable and
are not subject to preemptive rights of any Person.
     (g) Interests in Partnerships and LLCs. None of the Collateral consisting
of an interest in a partnership or in a limited liability company (i) is dealt
in or traded on a securities exchange or in securities markets, (ii) by its
terms expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) otherwise constitutes a security
or (v) constitutes a financial asset.
     Section 4. Covenants. Each Pledgor hereby unconditionally covenants and
agrees as follows:
     (a) No Liens; No Sale of Collateral. Such Pledgor will not create, assume,
incur or permit or suffer to exist any adverse claim or other Lien on any of the
Collateral other than Permitted Liens and shall not enter into any document,
instrument or agreement (other than this Agreement) which prohibits or purports
to prohibit the creation or assumption of any Lien on any of the Collateral.
Except as expressly permitted by any Loan Document, such Pledgor will not sell,
lease, lend, assign, transfer or otherwise dispose of all or any portion of the
Collateral (or any interest therein).
     (b) Change of Name, Etc. Without giving the Pledgee at least 30-days’ prior
written notice and to the extent such action is not otherwise prohibited by any
of the Loan Documents, such Pledgor shall not: (i) change its name;
(ii) reorganize or otherwise become formed under the laws of another
jurisdiction or (iii) become bound by a security agreement of another Person
under Section 9-203(d) of the UCC.
     (c) Defense of Title. Such Pledgor will warrant and defend its title to and
ownership of the Collateral of such Pledgor, at its sole cost and expense,
against the claims of all Persons.
     (d) Delivery of Certificates, Etc. If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Collateral or any part thereof or
as a result of any merger, consolidation, acquisition or other exchange of
assets or on the liquidation, whether voluntary or involuntary, or otherwise),
instrument, option or rights in respect of any Collateral, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any Collateral,
or otherwise in respect thereof, such Pledgor shall hold the same in trust for
the Secured Beneficiaries and promptly deliver the same to the Pledgee in the
exact form received, duly indorsed by such Pledgor to the Pledgee, if required,
together with an undated stock power

E-5



--------------------------------------------------------------------------------



 



covering such certificate (or other appropriate instrument of transfer) duly
executed in blank by such Pledgor and with, if the Pledgee so requests,
signature guaranteed, to be held by the Pledgee, subject to the terms of this
Agreement, as Collateral.
     (e) Uncertificated Securities. With respect to any Collateral that
constitutes a security and is not represented or evidenced by a certificate or
instrument, such Pledgor shall cause the Issuer thereof either (i) to register
the Pledgee as the registered owner of such security or (ii) to agree in writing
with the Pledgee and such Pledgor that such Issuer will comply with the
instructions with respect to such security originated by the Pledgee without
further consent of such Pledgor.
     (f) Security Entitlements and Securities Accounts. With respect to any
Collateral consisting of a security entitlement or a securities account (other
than any securities account, or any security entitlement credited or required to
be credited to a securities account, with an individual average balance during
any 30-day period of less than $100,000), such Pledgor shall, and shall cause
the applicable securities intermediary to, enter into an agreement with, and in
form and substance reasonably acceptable to, the Pledgee, granting control to
the Pledgee over such Collateral.
     (g) Additional Shares. Such Pledgor shall not permit any Issuer to issue
any additional Equity Interests unless such Equity Interests are pledged
hereunder as provided herein. Further, such Pledgor shall not permit any Issuer
to amend or modify its articles or certificate of incorporation, articles of
organization, certificate of limited partnership, by-laws, operating agreement,
partnership agreement or other comparable organizational instrument in a manner
which would adversely affect the voting, liquidation, preference or other
similar rights of any holder of the Equity Interests pledged hereunder.
     (h) Issuer Acknowledgment. Such Pledgor shall, upon the Pledgee’s request
therefor, cause each Issuer of Collateral pledged by such Pledgor and which
Issuer is not a Pledgor itself, to execute and deliver to the Pledgee an
Acknowledgment and Consent substantially in the form of Schedule 2 attached
hereto.
     Section 5. Voting Rights; Dividends, etc.
     (a) So long as no Event of Default exists:
     (i) each Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Collateral or any part
thereof for any purpose not inconsistent with the terms and conditions of any of
the Loan Documents or any agreement giving rise to or otherwise relating to any
of the Secured Obligations; and
     (ii) each Pledgor shall be entitled to retain and use any and all cash
dividends or interest paid on the Collateral in the normal course of the
applicable Issuer’s business, but any and all stock and/or liquidating
dividends, other distributions in property, return of capital or other
distributions made on or in respect of the Collateral, whether resulting from a
subdivision, combination or reclassification of outstanding Equity Interests or
received in exchange for Collateral or any part thereof or as a result of any
merger,

E-6



--------------------------------------------------------------------------------



 



consolidation, acquisition or other exchange of assets or on the liquidation,
whether voluntary or involuntary, or otherwise, shall be and become part of the
Collateral and, if received by a Pledgor, shall forthwith be delivered to the
Pledgee.
The Pledgee agrees to execute and deliver to a Pledgor, or cause to be executed
and delivered to a Pledgor, as appropriate, at the sole cost and expense of such
Pledgor, all such proxies, powers of attorney, dividend orders and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to exercise the voting and/or consensual rights and powers which
such Pledgor is entitled to exercise pursuant to clause (i) above and/or to
receive the dividends which such Pledgor is authorized to retain pursuant to
clause (ii) above.
     (b) If an Event of Default exists, all rights of a Pledgor to exercise the
voting and/or consensual rights and powers which a Pledgor is entitled to
exercise pursuant to subsection (a)(i) above and/or to receive the dividends and
distributions which a Pledgor is authorized to receive and retain pursuant to
subsection (a)(ii) above shall cease, and all such rights thereupon shall become
immediately vested in the Pledgee, which shall have the sole and exclusive right
and authority to exercise such voting and/or consensual rights and powers which
any Pledgor shall otherwise be entitled to exercise pursuant to subsection
(a)(i) above and/or to receive and retain the dividends and distributions which
any Pledgor shall otherwise be authorized to retain pursuant to subsection
(a)(ii) above. Any and all money and other property paid over to or received by
the Pledgee pursuant to the provisions of this subsection (b) shall be retained
by the Pledgee as additional Collateral hereunder and shall be applied in
accordance with the provisions of Section 7. If any Pledgor shall receive any
dividends, distributions or other property which it is not entitled to receive
under this Section, such Pledgor shall hold the same in trust for the Secured
Beneficiaries, without commingling the same with other funds or property of or
held by such Pledgor, and shall promptly deliver the same to the Pledgee, in the
identical form received, together with any necessary endorsements.
     Section 6. Remedies.
     In addition to any right or remedy that any Secured Beneficiary may have
under the other Loan Documents or otherwise under Applicable Law, if an Event of
Default shall exist, the Pledgee may exercise any and all the rights and
remedies of a secured party under the UCC and may otherwise sell, assign,
transfer, endorse and deliver the whole or, from time to time, any part of the
Collateral at a public or private sale or on any securities exchange, for cash,
upon credit or for other property, for immediate or future delivery, and for
such price or prices and on such terms as the Pledgee in its discretion shall
deem appropriate. With respect to any Collateral held or maintained with a
securities intermediary, the Pledgee shall be entitled to notify such securities
intermediary that such securities intermediary should follow the entitlement
orders of the Pledgee and that such securities intermediary should no longer
follow entitlement orders of the Pledgor, without further consent of the
Pledgor. The Pledgee shall have the right (in its sole and absolute discretion)
to register any Equity Interests which are part of the Collateral in its own
name as pledgee or the name of its nominee (as Pledgee or as sub-agent),
endorsed or assigned in blank or in favor of the Pledgee. The Pledgee shall be
authorized at any sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account in compliance with the
Securities Act and any other Applicable Law and upon consummation of any such
sale the

E-7



--------------------------------------------------------------------------------



 



Pledgee shall have the right to assign, transfer, endorse and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
sale of Collateral shall take and hold the property sold absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives
(to the fullest extent permitted by Applicable Law) all rights of redemption,
stay and/or appraisal which such Pledgor now has or may at any time in the
future have under any Applicable Law now existing or hereafter enacted. Each
Pledgor agrees that, to the extent notice of sale shall be required by
Applicable Law, at least 10 days’ prior written notice to such Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Any such public sale shall be
held at such time or times within ordinary business hours and at such place or
places as the Pledgee may fix and shall state in the notice or publication (if
any) of such sale. At any such sale, the Collateral, or portion thereof to be
sold, may be sold in one lot as an entirety or in separate parcels, as the
Pledgee may determine in its sole and absolute discretion. The Pledgee shall not
be obligated to make any sale of the Collateral if it shall determine not to do
so regardless of the fact that notice of sale of the Collateral may have been
given. The Pledgee may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case the
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Pledgee until the sale
price is paid by the purchaser or purchasers thereof, but neither the Pledgee
nor any other Secured Beneficiary shall incur any liability to any Pledgor in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public sale made pursuant to this Agreement, the
Pledgee, any Lender and any other holder of any of the Secured Obligations, to
the extent permitted by Applicable Law, may bid for or purchase, free from any
right of redemption, stay and/or appraisal on the part of any Pledgor (all said
rights being also hereby waived and released to the extent permitted by
Applicable Law), any part of or all the Collateral offered for sale. For
purposes hereof, a written agreement to purchase all or any part of the
Collateral shall be treated as a sale thereof; the Pledgee shall be free to
carry out such sale pursuant to such agreement and no Pledgor shall be entitled
to the return of any Collateral subject thereto, notwithstanding the fact that
after the Pledgee shall have entered into such an agreement all Events of
Default may have been remedied or the Secured Obligations may have been paid in
full as herein provided. Each Pledgor hereby waives any right to require any
marshaling of assets and any similar right. In addition to exercising the power
of sale herein conferred upon it, the Pledgee shall also have the option to
proceed by suit or suits at law or in equity to foreclose this Agreement and
sell the Collateral or any portion thereof pursuant to judgment or decree of a
court or courts having competent jurisdiction. The rights and remedies of the
Secured Beneficiaries under this Agreement are cumulative and not exclusive of
any rights or remedies which any of them otherwise have.
     Section 7. Application of Proceeds of Sale and Cash. The proceeds of any
sale of the whole or any part of the Collateral upon the exercise of remedies
pursuant to Section 6 of this Agreement, together with any other moneys held by
the Pledgee under the provisions of this Agreement, shall be applied in
accordance with Section 10.4. of the Credit Agreement. Each Pledgor shall remain
liable and will pay, on demand, any deficiency remaining in respect of the
Secured Obligations.

E-8



--------------------------------------------------------------------------------



 



     Section 8. Pledgee Appointed Attorney-in-Fact. Each Pledgor hereby
constitutes and appoints the Pledgee as the attorney-in-fact of such Pledgor
with full power of substitution either in the Pledgee’s name or in the name of
such Pledgor to do any of the following: (a) to perform any obligation of such
Pledgor hereunder in such Pledgor’s name or otherwise; (b) to ask for, demand,
sue for, collect, receive, receipt and give acquittance for any and all moneys
due or to become due under and by virtue of any Collateral; (c) to prepare,
execute, file, record or deliver notices, assignments, financing statements,
continuation statements, applications for registration or like papers to
perfect, preserve or release the Pledgee’s security interest in the Collateral;
(d) to issue entitlement orders, instructions and other orders to any securities
intermediary in connection with any of the Collateral held by or maintained with
such securities intermediary; (e) to verify facts concerning the Collateral in
such Pledgor’s name, its own name or a fictitious name; (f) to endorse checks,
drafts, orders and other instruments for the payment of money payable to such
Pledgor, representing any interest or dividend or other distribution payable in
respect of the Collateral or any part thereof or on account thereof and to give
full discharge for the same; (g) to exercise all rights, powers and remedies
which such Pledgor would have, but for this Agreement, with respect to any of
the Collateral; and (h) to carry out the provisions of this Agreement and to
take any action and execute any instrument which the Pledgee may deem necessary
or advisable to accomplish the purposes hereof, and to do all acts and things
and execute all documents in the name of such Pledgor or otherwise, deemed by
the Pledgee as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder; provided,
however, the Pledgee may only exercise its rights described in the immediately
preceding clauses (a), (b), (d) and (g) if an Event of Default exists; provided
further, that the Pledgee will give notice to the Borrower as soon as reasonably
possible upon its exercise of the rights under the immediately preceding clauses
(a) through (h), except (1) any such notice regarding the exercise of rights
under the immediately preceding clauses (a), (b), (d) or (g) shall be given if
and to the extent required by Applicable Law and (2) in no event will the
failure to give such notice have any effect on the validity of the exercise of
any such right or give rise to liability on the part of any Secured Beneficiary.
Nothing herein contained shall be construed as requiring or obligating any
Secured Beneficiary to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by the Pledgee or omitted to be
taken with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of any Pledgor or to any claim or
action against the Pledgee. The power of attorney granted herein is irrevocable
and coupled with an interest.
     Section 9. Pledgee’s Duty of Care. Other than the exercise of reasonable
care to ensure that safe custody of the Collateral while being held by the
Pledgee hereunder, the Pledgee shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that each Pledgor
shall be responsible for preservation of all rights of such Pledgor in the
Collateral. The Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Pledgee accords its
own property, it being understood that the Pledgee shall not have responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or

E-9



--------------------------------------------------------------------------------



 



not the Pledgee has or is deemed to have knowledge of such matters or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Collateral.
     Section 10. Reimbursement of Pledgee. Each Pledgor agrees to pay upon
demand to the Pledgee the amount of any and all expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, and its fully allocated internal costs, that the Pledgee may
incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or any sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Pledgee hereunder, or (d) the failure by any Pledgor to
perform or observe any of the provisions hereof or otherwise in respect of the
Collateral.
     Section 11. Indemnification. Each Pledgor agrees to pay, indemnify, and
hold the Pledgee, each other Secured Beneficiary and each of their respective
predecessor, affiliate, subsidiaries, successors and assigns, together with
their past, present and future officers, directors, agents, attorneys, financial
advisors, representatives, partners, joint ventures, affiliates and the
successor and assigns of any and all of them (each, an “Indemnified Person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (“Indemnified Amounts”) brought against or
incurred by an Indemnified Person, in any manner arising out of or, directly or
indirectly, related in any way to or connected with this Agreement, including
without limitation, the exercise by any Secured Beneficiary of any of its rights
and remedies under this Agreement or any other action taken by any Secured
Beneficiary pursuant to the terms of this Agreement; provided, however, a
Pledgor shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Amounts to the extent arising from the gross negligence
or willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment.
     Section 12. Further Assurances. Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary or desirable in the Pledgee’s
sole discretion, so as at all times to maintain the validity, perfection,
enforceability and priority of the Pledgee’s security interest in the
Collateral, or to enable the Pledgee to exercise or enforce its rights
hereunder, including without limitation or otherwise in respect of the
Collateral. The Pledgee shall at all times have the right to exchange the
certificates representing such Equity Interests for certificates of smaller or
larger numbers of shares for any purpose consistent with this Agreement.
     Section 13. Securities Act. In view of the position of the Pledgors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act, or any similar Applicable Law
hereafter enacted analogous in purpose or effect (the Securities Act and any
such similar Applicable Law as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Collateral
permitted hereunder. Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Pledgee
if the Pledgee were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Pledgee in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof

E-10



--------------------------------------------------------------------------------



 



under applicable Blue Sky or other state securities laws or similar Applicable
Law analogous in purpose or effect. Each Pledgor recognizes that in light of the
foregoing restrictions and limitations the Pledgee may, with respect to any sale
of the Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Collateral for their own account, for investment, and
not with a view to the distribution or resale thereof. Each Pledgor acknowledges
and agrees that in light of the foregoing restrictions and limitations, the
Pledgee, in its sole and absolute discretion, may, in accordance with Applicable
Law, (a) proceed to make such a sale whether or not a registration statement for
the purpose of registering such Collateral or part thereof shall have been filed
under the Federal Securities Laws and (b) approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Pledgee shall incur no responsibility or liability
for selling all or any part of the Collateral in accordance with the terms
hereof at a price that the Pledgee, in its sole and absolute discretion, may in
good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. To the extent permitted by Applicable Law, the
provisions of this Section will apply notwithstanding the existence of public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Pledgee sells.
     Section 14. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until it terminates in accordance with its terms.
     Section 15. Security Interest Absolute. All rights of the Pledgee
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any Loan Document, or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).
     Section 16. No Waiver. Neither the failure on the part of any Secured
Beneficiary to exercise, nor the delay on the part of any Secured Beneficiary in
exercising any right, power or remedy hereunder, nor any course of dealing
between any Secured Beneficiary, on the one hand, and any Pledgor, on the other
hand, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder preclude any other or the
further exercise thereof or the exercise of any other right, power or remedy.

E-11



--------------------------------------------------------------------------------



 



     Section 17. Notices. Notices, requests and other communications required or
permitted hereunder shall be given in accordance with, and subject to the
provisions of, Section 12.1. of the Credit Agreement, in the case of the
Borrower, and Section 26 of the Guaranty, in the case of any other Pledgor.
     Section 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 19. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY AMONG
ANY OF THE PLEDGORS AND THE PLEDGEE WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PLEDGEE AND
THE PLEDGORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING IN ANY
WAY TO THIS AGREEMENT OR THE COLLATERAL.
     (b) EACH OF PLEDGORS AND THE PLEDGEE HEREBY AGREES THAT THE FEDERAL
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PLEDGORS AND THE
PLEDGEE, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE COLLATERAL OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH PLEDGOR AND THE PLEDGEE
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE PLEDGEE OR THE ENFORCEMENT
BY THE PLEDGEE OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) EACH PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING
PRIOR TO THE TIME THE PLEDGEE DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS
PROVIDED IN THIS AGREEMENT; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL
THAT SUCH PLEDGOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY
APPLICABLE LAW NOW

E-12



--------------------------------------------------------------------------------



 



EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS EXPRESSLY REQUIRED UNDER THIS
AGREEMENT OR APPLICABLE LAW, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT
FOR SALE.
     (d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.
     Section 20. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     Section 21. Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns under the Credit Agreement, except that no
Pledgor shall be permitted to assign this Agreement or any interest herein or in
the Collateral or any part thereof and any such assignment by a Pledgor shall be
null and void absent the prior written consent of the Pledgee. Without limiting
the foregoing, the Derivatives Contracts Beneficiaries may only assign their
rights under this agreement in accordance with the applicable provisions of the
Credit Agreement.
     Section 22. Termination. Upon indefeasible payment in full of all of the
Secured Obligations (other than Secured Obligations in respect of Derivatives
Contracts) and termination of the Credit Agreement in accordance with its terms,
this Agreement shall terminate. Upon termination of this Agreement in accordance
with its terms, the Pledgee agrees to take such actions as any Pledgor may
reasonably request, and at the sole cost and expense of such Pledgor, to
evidence the termination of this Agreement.
     Section 23. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under Applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under Applicable Law, such provisions shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
     Section 24. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.
     Section 26. Joint and Several Obligations of Pledgors. THE OBLIGATIONS OF
THE PLEDGORS HEREUNDER SHALL BE JOINT AND SEVERAL.

E-13



--------------------------------------------------------------------------------



 



     Section 27. Miscellaneous. By acceptance of the benefits hereof, each
Secured Beneficiary acknowledges and agrees that its rights hereunder are
subject to the terms of the Credit Agreement, that the rights, obligations, and
liabilities of the Pledgee are subject to the terms of the Credit Agreement, and
that the Collateral can be released as provided in the Credit Agreement.
[Signatures on Next Page]

E-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.

            PLEDGORS:

[NAME OF PLEDGORS]
      By:           Name:           Title:        

          Agreed to, accepted and acknowledged
as of the date first written above.

PLEDGEE:

KEYBANK NATIONAL ASSOCIATION, as Agent
      By:           Name:           Title:          

E-15



--------------------------------------------------------------------------------



 



ANNEX 1 TO PLEDGE AGREEMENT
FORM OF PLEDGE AGREEMENT SUPPLEMENT
     THIS PLEDGE AGREEMENT SUPPLEMENT dated as of ________________, 201__ (this
“Supplement”) executed and delivered by _______________, a _______________ (the
“New Pledgor”) in favor of KEYBANK NATIONAL ASSOCIATION, as Agent (the
“Pledgee”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions from time to
time party thereto as “Lenders”, the Pledgee, and the other parties thereto, the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;
     WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, the Borrower and the other “Pledgors”
thereunder have executed and delivered that certain Pledge Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) in favor of the Pledgee;
     WHEREAS, it is a condition precedent to the continued extension by the
Lenders and the Pledgee of such financial accommodations that the New Pledgor
execute this Supplement to become a party to the Pledge Agreement.
     NOW, THEREFORE, in consideration of the above premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:
     Section 1. Accession to Pledge Agreement; Grant of Security Interest. The
New Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes
all obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement. Without limiting the generality of
the foregoing, the New Pledgor hereby:
     (a) pledges to the Pledgee for the benefit of the Secured Beneficiaries,
and grants to the Pledgee for the benefit of the Secured Beneficiaries a
security interest in, all of the New Pledgor’s right, title and interest in, to
and under the Collateral, including the Equity Interests described on Exhibit I
attached hereto, as security for the Secured Obligations;
     (b) makes to the Pledgee and the Lenders as of the date hereof each of the
representations and warranties contained in Section 3 of the Pledge Agreement
and agrees to be bound by each of the covenants contained in the Pledge
Agreement, including without limitation, those contained in Section 4 thereof;
and
     (c) consents and agrees to each other provision set forth in the Pledge
Agreement.

E-16



--------------------------------------------------------------------------------



 



     Section 2. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.
[Signatures on Next Page]

E-17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.

            [NEW PLEDGOR]
      By:           Name:           Title:           Address for Notices:

Attention:                                             
Telecopy Number: (__) ______________________
Telephone Number: (__) ______________________
                       

          Accepted:

KEYBANK NATIONAL
ASSOCIATION, as Agent
      By:           Name:           Title:          

E-18



--------------------------------------------------------------------------------



 



EXHIBIT I
Pledged Equity Interests

                                                          Jurisdiction of    
Class of Equity     Certificate Number     Percentage of   Pledgor     Issuer  
  Formation     Interest     (if any)     Ownership  

This Exhibit shall be deemed to be a supplement to Schedule 1 attached to the
Pledge Agreement.

E-19



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO PLEDGE AGREEMENT
Pledged Equity Interests:

                                                      Jurisdiction of          
  Certificate                     Formation of     Class of Equity     Number  
  Percentage of   Pledgor   Issuer     Issuer     Interest     (if any)    
Ownership  
 
                                       

Pledgor Information:

                          Pledgor   Jurisdiction of Formation     Organizational
ID No.     Location of Chief Executive Office  
 
                       

E-20



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO PLEDGE AGREEMENT
Form of Acknowledgement and Consent
     The undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement dated as of September 26, 2011 (the “Pledge Agreement”), made by
Ashford Hospitality Limited Partnership and the other Pledgors party thereto in
favor of KeyBank National Association, as Agent. Terms not otherwise defined
herein have the respective meanings given them in the Pledge Agreement.
     The undersigned agrees for the benefit of the Pledgee and the Lenders as
follows:
     (a) The undersigned will be bound by, and comply with, the terms of the
Pledge Agreement applicable to the undersigned, including without limitation,
Sections 4(e) and 4(g).
     (b) The undersigned will notify the Pledgee in writing promptly of the
occurrence of any of the events described in Section 4(d) of the Pledge
Agreement.
     [(c) The undersigned will not permit any of the Equity Interests issued by
it (i) to be dealt in or traded on a securities exchange or in securities
markets; or (ii) to provide by its terms that it is a security governed by
Article 8 of the UCC.]16
     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent under seal as of this the date first written above.

                      [ISSUER]        
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

16   Include only if the Issuer is a partnership or limited liability company.

E-21



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SECURITY AGREEMENT
     THIS SECURITY AGREEMENT dated as of September 26, 2011 executed and
delivered by each of the undersigned parties identified as “Grantors” on the
signature pages hereto and the other Persons who may become Grantors hereunder
pursuant to the execution and delivery of a Security Agreement Supplement
substantially in the form of Annex 1 hereto (each a “Grantor” and collectively,
the “Grantors”) in favor of KEYBANK NATIONAL ASSOCIATION, as Agent (the “Secured
Party”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ashford Hospitality Limited
Partnership (the “Borrower”), the financial institutions from time to time party
thereto as “Lenders” and the Secured Party, the Lenders, the Secured Party and
the other parties thereto have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions contained in the Credit
Agreement;
     WHEREAS, the Borrower and each of the other Grantors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Lenders and the
Secured Party through their collective efforts;
     WHEREAS, each Grantor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Secured Party making such financial
accommodations available to the Borrower under the Credit Agreement; and
     WHEREAS, it is a condition precedent to the extension of such financial
accommodations under the Credit Agreement that the Grantors execute and deliver
this Agreement, among other things, to grant to the Secured Party for the
benefit of the Secured Beneficiaries (as hereinafter defined) a security
interest in the Collateral as security for the Secured Obligations.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties, the parties agree as follows:
     Section 1. Definitions.
     (a) The following terms shall have the following meanings:
     “Additional Pledged Collateral” means any Pledged Collateral acquired by
any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2, including, to the extent a security interest is granted
therein pursuant to such Section, (i) all additional Indebtedness from time to
time owed to any Grantor by any obligor on the Pledged Debt Instruments and the
Instruments evidencing such Indebtedness and (ii) all interest, cash,

F-1



--------------------------------------------------------------------------------



 



Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing.
     “Agreement” means this Security Agreement.
     “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as in effect from time to time, and any successor statute
thereto.
     “Credit Agreement” has the meaning given that term in the recitals of this
Agreement.
     “Collateral” means, with respect to a Grantor, all of such Grantor’s right,
title and interest to and under all of the following property, whether now owned
or hereafter acquired by such Grantor or in which a Grantor now has or at any
time in the future may acquire any right, title or interest, and whether now
existing or hereafter arising:
     (a) all Deposit Accounts;
     (b) all Instruments;
     (c) all Securities Accounts;
     (d) all books and records pertaining to any property described in this
definition;
     (e) all Supporting Obligations pertaining to any property described in this
definition;
     (f) all property of the types described in clauses (a) through (e) of this
definition of any Grantor held by the Secured Party, including all such
property, in the possession or custody of or in transit to the Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power; and
     (g) to the extent not otherwise included, all Proceeds.
When the term “Collateral” is used without reference to a Grantor, then it shall
be deemed to be a collective reference to the “Collateral” of all Grantors.
     “Deposit Account” means a deposit account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.
     “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to the Secured Party, entered into by a Grantor, the
Secured Party and the bank at which such Grantor maintains a Deposit Account
giving the Secured Party control over such Deposit Account.
     “Permitted Liens” means, as to any Person: (i) Liens securing taxes,
assessments and other charges or levies imposed by any governmental authority
(excluding any Lien imposed

F-2



--------------------------------------------------------------------------------



 



pursuant to any of the provisions of ERISA or pursuant to any environmental
laws) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not at the time required to be paid or discharged
under the applicable provisions of the Loan Documents; (ii) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar laws; and (iii) Liens in favor of the Secured
Party for the benefit of the Secured Beneficiaries.
     “Pledged Collateral” means, collectively, Pledged Debt Instruments, any
other Investment Property of any Grantor, all chattel paper, certificates or
other Instruments representing any of the foregoing and all Security
Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.
Pledged Collateral shall not include any property that constitutes “Collateral”
under and as defined in the Pledge Agreement.
     “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 1, issued by the obligors named
therein.
     “Proceeds” means all proceeds (including proceeds of proceeds) of any of
the Collateral including all: (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, contract
rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral, or proceeds
thereof; (ii) “proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC; (iii) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the Collateral, or proceeds thereof; and (iv) payments (in any form
whatsoever) made or due and payable to a Grantor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral, or proceeds thereof.
     “Secured Beneficiary” means the Secured Party, the Lenders and the
Derivatives Contracts Beneficiaries.
     “Secured Obligations” means, collectively, (a) with respect to the
Borrower, the unpaid principal of and interest on all Loans, all Reimbursement
Obligations, all other Letter of Credit Liabilities and all other indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Secured Party or any Lender (or, in the case of any Derivatives Contract, any
Derivatives Contracts Beneficiary) of any kind, nature or description, under or
in respect of the Credit Agreement or any other Loan Document to which the
Borrower is a party, or any Derivatives Contract entered into by the Borrower
with any Person that is a Derivatives Contracts Beneficiary, whether direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including reasonable attorneys fees), and expenses which the
Borrower is required to pay pursuant to any of the foregoing, under Applicable
Law, or otherwise and (b) with respect to any

F-3



--------------------------------------------------------------------------------



 



other Grantor, all indebtedness, liabilities, obligations, covenants and duties
of such Grantor owing to the Secured Party or any Lender (or, in the case of any
Derivatives Contract, any Derivatives Contracts Beneficiary) of any kind, nature
or description, under or in respect of the Guaranty or any other Loan Document
to which such Grantor is a party, or any Derivatives Contract entered into by
such Grantor which is and at all times remains a Guarantor with any Person that
is a Derivatives Contracts Beneficiary, whether direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including interest that accrues after
the filing of a case under the Bankruptcy Code) and any and all costs, fees
(including reasonable attorneys fees), and expenses which such Grantor is
required to pay or has guaranteed pursuant to any of the foregoing, under
Applicable Law, or otherwise.
     “Securities Account” means a securities account of a Grantor in which such
Grantor maintains any reserves for furniture, Fixtures and/or Equipment.
     “Securities Account Control Agreement” means an agreement, in form and
substance satisfactory to the Secured Party, entered into by a Grantor, the
Secured Party and the Securities Intermediary at which such Grantor maintains a
Securities Account giving the Secured Party control over such Securities
Account.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, to the extent that, by reason of
mandatory provisions of law, any of the attachment, perfection, or priority of,
or remedies with respect to, the Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.
     (b) Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the respective meanings given them in the Credit Agreement.
     (c) Terms used herein without definition that are defined in the UCC have
the respective meanings given them in the UCC and if defined in more than one
article of the UCC, such terms shall have the meaning defined in Article 9 of
the UCC, including the following terms (which are capitalized herein):
     “Account”
     “Certificated Security”
     “Chattel Paper”
     “Documents”
     “Entitlement Holder”
     “Entitlement Order”
     “Equipment”
     “Financial Asset”
     “Fixtures”
     “General Intangible”

F-4



--------------------------------------------------------------------------------



 



     “Goods”
     “Instruments”
     “Inventory”
     “Investment Property”
     “Securities Intermediary”
     “Security”
     “Security Entitlement”
     “Supporting Obligation”
     “Uncertificated Security”
     “Payment Intangible”
     (d) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.” The terms “herein,” “hereof,” “hereto”
and “hereunder” and similar terms refer to this Agreement as a whole and not to
any particular Article, Section, subsection or clause in this Agreement. Unless
otherwise noted, references herein to an Annex, Schedule, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Section, subsection or
clause of this Agreement. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. Where
the context requires, provisions relating to any Collateral, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or any relevant
part thereof. Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative. The term “including” means “including without limitation” except when
used in the computation of time periods. The terms “Lender,” “Secured
Beneficiary,” and “Secured Party” include their respective successors and
permitted assigns.
     Section 2. Grant of Security Interests in Collateral. Each Grantor, as
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, hereby mortgages, pledges and hypothecates to the Secured Party for
the benefit of the Secured Beneficiaries, and grants to the Secured Party for
the benefit of the Secured Beneficiaries a lien on and security interest in, all
of such Grantor’s right, title and interest in, to and under the Collateral of
such Grantor.
     Section 3. Grantors Remain Obligated. Notwithstanding any other provision
of this Agreement to the contrary, (a) each Grantor shall remain liable to
observe and perform all the conditions and obligations to be observed and
performed by it under each and every contract or other agreement included as
part of the Collateral, all in accordance with the terms of each such contract
and agreement, (b) no Secured Beneficiary shall have any obligation or liability
under any contract or other agreement included as part of the Collateral by
reason of or arising out of this Agreement or the receipt by any Secured
Beneficiary of any payment relating thereto, (c) the exercise by the Secured
Party of any rights under this Agreement or otherwise in respect of the
Collateral shall not release any Grantor from its obligations under any contract
or other agreement included as part of the Collateral and (d) no Secured
Beneficiary shall be obligated to take any of the following actions with respect
to any contract or other agreement included as part of the Collateral:
(i) perform any obligation of any Grantor, (ii) make any payment, (iii) make

F-5



--------------------------------------------------------------------------------



 



any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party, (iv) present or file any
claim or (v) take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
     Section 4. Representations and Warranties. Each Grantor represents and
warrants to the Secured Party and the Lenders as follows:
     (a) Title and Liens. Such Grantor is, and will at all times continue to be,
the legal and beneficial owner of the Collateral of such Grantor except for
Collateral disposed of by such Grantor as expressly permitted by any Loan
Document. Not in limitation of the preceding sentence, such Grantor is the
Entitlement Holder of all Investment Property held in a Securities Account of
such Grantor. None of the Collateral is subject to any adverse claim or other
Lien other than Permitted Liens.
     (b) Authorization. Such Grantor has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms. The execution, delivery and performance of this
Agreement in accordance with its terms, including the granting of the security
interest hereunder, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Government Approval or violate any Applicable
Law (including any Environmental Law) relating to such Grantor; (ii) require and
consent or approval of, or authorization, order or other action by, any
Governmental Authority or other Person, (iii) conflict with, result in a breach
of or constitute a default under the organizational documents of such Grantor,
or any indenture, agreement or other instrument to which such Grantor is a party
or by which it or any of the Collateral of such Grantor or its other property
may be bound; or (iv) result in or require the creation or imposition of any
Lien upon or with respect to any of the Collateral of such Grantor or such
Grantor’s other property whether now owned or hereafter acquired.
     (c) Validity and Perfection of Security Interest. This Agreement is
effective to create in favor of the Secured Party, for the benefit of the
Secured Beneficiaries, a legal, valid and enforceable first-priority security
interest in the Collateral other than any Deposit Account or Securities Account
with respect to which, in accordance with Section 5(e), no Deposit Account
Control Agreement or Securities Account Control Agreement has been delivered.
Such security interest will be perfected upon (i) in the case of all Collateral
in which a security interest may be perfected by the filing of a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Secured Party in
completed and duly executed form), (ii) the delivery to the Secured Party of all
Collateral consisting of Instruments and Certificated Securities, in each case
properly endorsed for transfer to the Secured Party or in blank, (iii) the
execution of Securities Account Control Agreements with respect to Investment
Property not in certificated form, and (iv) the execution of Deposit Account
Control Agreements with respect to all Deposit Accounts of a Grantor. Except as
set forth in this subsection, no action is necessary to perfect the security
interest granted by any Grantor under this Agreement. Each such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over the Secured Party’s security interest
solely by operation of Applicable Law.

F-6



--------------------------------------------------------------------------------



 



     (d) Jurisdiction of Formation, Locations, Etc. Such Grantor’s jurisdiction
of organization, exact legal name, organizational identification number, if any,
and the location of such Grantor’s chief executive office or sole place of
business, in each case as of the date hereof, is specified on Schedule 3 and
such Schedule also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office or sole place of business for
the five years preceding the date hereof.
     (e) Pledged Collateral. All Pledged Collateral and, if applicable, any
Additional Pledged Collateral, consisting of Certificated Securities or
Instruments has been delivered to the Secured Party in accordance with Section
5(f) or (g).
     (f) Deposit Accounts and Securities Accounts. Schedule 4 sets forth all
Deposit Accounts and Securities Accounts maintained by any Grantor on the date
hereof or on the date of the delivery of any update to such Schedule pursuant to
the terms hereof, which sets forth such information separately for each Grantor.
     Section 5. Covenants. Each Grantor hereby unconditionally covenants and
agrees as follows:
     (a) No Liens, Sale, Etc. Such Grantor shall (i) except for the security
interests created by this Agreement, not create or suffer to exist any Lien upon
or with respect to any Collateral, except Permitted Liens, (ii) not sell,
transfer or assign (by operation of law or otherwise) any Collateral except as
expressly permitted under the Loan Documents, and (iii) not enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Secured Party to sell, assign or transfer, or grant any Lien in, any Collateral
except as expressly permitted under the Loan Documents.
     (b) Maintenance of Perfection. Such Grantor shall maintain the security
interests created by this Agreement as perfected security interests having at
least the priority described in Section 4(c) and shall defend such security
interests and the applicable priorities of such security interests against the
claims and demands of all Persons.
     (c) Statements of Collateral. Such Grantor shall furnish to the Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable detail
and in form and substance reasonably satisfactory to the Secured Party.
     (d) Changes in Locations, Name, Etc. Unless a Grantor shall have given the
Secured Party at least 30 days’ prior written notice (or such shorter time as
shall be acceptable to the Secured Party) and shall have delivered to the
Secured Party all additional financing statements and other documents reasonably
requested by the Secured Party to maintain the validity, perfection and priority
of the security interests provided for herein, such Grantor shall not do any of
the following:
     (i) change its jurisdiction of organization or its location, in each case
from that referred to in Section 4(d); or

F-7



--------------------------------------------------------------------------------



 



     (ii) change its legal name or organizational identification number, if any,
or corporation, limited liability company or other organizational structure to
such an extent that any financing statement filed in connection with this
Agreement would become misleading.
     (e) Control Agreements. Each Grantor shall obtain and deliver to the
Secured Party an authenticated Deposit Account Control Agreement, from each bank
holding a Deposit Account (other than any Deposit Account having an individual
average balance during any 30-day period of less than $100,000) for such
Grantor. Each Grantor shall obtain an authenticated Securities Account Control
Agreement from each Securities Intermediary issuing or holding any Securities
Account (other than any Securities Account having an individual average balance
during any 30-day period of less than $100,000) to or for any Grantor.
     (f) Pledged Collateral. Within 30 days of any Grantor acquiring possession
of any certificates and Instruments representing or evidencing Pledged
Collateral (including Additional Pledged Collateral), such Grantor shall deliver
to the Secured Party, all such certificates and Instruments representing or
evidencing any Pledged Collateral (including Additional Pledged Collateral),
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. While an
Event of Default exists, the Secured Party shall have the right, at any time in
its discretion and without notice to any Grantor, (i) to transfer to or to
register in its name or in the name of its nominees any Pledged Collateral and
(ii) to exchange any certificate or instrument representing or evidencing any
Pledged Collateral for certificates or instruments of smaller or larger
denominations. Except as permitted by the Credit Agreement, such Grantor shall
not grant control over any Investment Property that is Collateral to any Person
other than the Secured Party.
     (g) Delivery of Instruments. Within 30 days of any Grantor acquiring
possession of any Instrument payable to such Grantor, such Grantor shall deliver
to the Secured Party each such Instrument, duly indorsed in a manner reasonably
satisfactory to the Secured Party.
     (h) Further Assurances. At any time and from time to time, at the request
of the Secured Party, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and the execution and delivery of Securities Account
Control Agreements and Deposit Account Control Agreements.
     Section 6. Remedial Provisions.
     (a) General Remedies. While an Event of Default exists, the Secured Party
may exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all

F-8



--------------------------------------------------------------------------------



 



rights and remedies of a secured party under the UCC or any other Applicable
Law. Without limiting the generality of the foregoing, the Secured Party,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Applicable
Law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived by each
Grantor), may in such circumstances forthwith collect, receive, appropriate and
realize upon any Collateral, and may forthwith sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver any Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Beneficiary or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by the
UCC and other Applicable Law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released
by each Grantor. To the extent permitted by Applicable Law, each Grantor waives
all claims, damages and demands it may acquire against any Secured Beneficiary
arising out of the exercise by the Secured Party of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by Applicable Law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
     (b) Pledged Collateral. While an Event of Default exists, upon notice by
the Secured Party to the relevant Grantor or Grantors, (i) the Secured Party
shall have the right to receive any Proceeds of the Pledged Collateral and make
application thereof to the Secured Obligations in the order provided in
Section 10.4. of the Credit Agreement and (ii) the Secured Party or its nominee
may exercise any voting, consent, corporate and other right pertaining to the
Pledged Collateral as if the Secured Party were the absolute owner thereof, all
without liability except to account for property actually received by it;
provided, however, that the Secured Party shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing. In order to permit the Secured Party
to exercise the voting and other consensual rights that it is entitled to
exercise pursuant hereto and to receive all distributions that it is entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Secured Party all such orders and
instruments as the Secured Party may from time to time request and (ii) without
limiting the immediately preceding clause (i), such Grantor hereby grants to the
Secured Party an irrevocable proxy to exercise all rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled,
which proxy shall be effective, automatically and without the necessity of any
action (including any transfer of any Pledged Collateral on the record books of
the issuer thereof) by any other Person (including the issuer of such Pledged
Collateral or any officer or agent thereof) while an Event of Default exists.
Each Grantor hereby expressly authorizes and irrevocably instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (x) comply with
any instruction received by it from the Secured Party in writing that states
that an Event of Default exists and is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that such issuer shall be fully protected in so complying
and (y) pay any payment with respect to the Pledged Collateral directly to the
Secured Party.

F-9



--------------------------------------------------------------------------------



 



     (c) Writ of Possession; Receiver. Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that while
an Event of Default exists the Secured Party shall have the right to an
immediate writ of possession with respect to the Collateral without notice of a
hearing or the requirement of posting a bond. The Secured Party shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by the Secured Party.
     (d) Remedies Cumulative. Each right, power, and remedy of the Secured Party
as provided for in this Agreement or in the other Loan Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Loan Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Secured Party, of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Secured Party of any or all such other rights, powers, or
remedies.
     (e) Marshaling. The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order. To the fullest extent that it lawfully may,
each Grantor hereby agrees that it will not invoke any Applicable Law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Secured Obligations
or under which any of the Secured Obligations is outstanding or by which any of
the Secured Obligations is secured or payment thereof is otherwise assured, and,
to the fullest extent that it lawfully may, each Grantor hereby irrevocably
waives the benefits of all such laws.
     (f) Application of Proceeds. The proceeds of any sale of the whole or any
part of the Collateral pursuant to this Agreement, together with any other
moneys held by the Secured Party under the provisions of this Agreement, shall
be applied in accordance with Section 10.4. of the Credit Agreement. Each
Grantor shall remain liable and will pay, on demand, any deficiency remaining in
respect of the Secured Obligations.
     (g) Deposit Accounts and Securities Accounts. If any Event of Default shall
exist, the Secured Party may (i) instruct the bank at which any Deposit Account
is maintained to comply with instructions originated by the Secured Party
directing disposition of the funds in such Deposit Account without further
consent of any Grantor and (ii) instruct the Securities Intermediary at which
any Securities Account is maintained to comply with the Entitlement Order
originated by the Secured Party without further consent of any Grantor.
     Section 7. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
constitutes and appoints the Secured Party as the attorney-in-fact of such
Grantor with full power of substitution either in the Secured Party’s name or in
the name of such Grantor to do any of the following: (a) to perform any
obligation of such Grantor hereunder in such Grantor’s name or

F-10



--------------------------------------------------------------------------------



 



otherwise; (b) to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (c) to prepare, execute, file, record or deliver notices,
assignments, financing statements, continuation statements, applications for
registration or like papers to perfect, preserve or release the Secured Party’s
security interest in the Collateral; (d) to issue Entitlement Orders,
instructions and other orders to any bank or Securities Intermediary in
connection with any of the Collateral held by or maintained with such bank or
Securities Intermediary; (e) to verify facts concerning the Collateral in such
Grantor’s name, its own name or a fictitious name; (f) to endorse checks,
drafts, orders and other instruments for the payment of money payable to such
Grantor, representing any payment in respect of the Collateral or any part
thereof or on account thereof and to give full discharge for the same; (g) to
exercise all rights, powers and remedies which such Grantor would have, but for
this Agreement, with respect to any of the Collateral; and (h) to carry out the
provisions of this Agreement and to take any action and execute any instrument
which the Secured Party may deem necessary or advisable to accomplish the
purposes hereof, and to do all acts and things and execute all documents in the
name of such Grantor or otherwise, deemed by the Secured Party as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder; provided, however, the Secured Party may
only exercise its rights described in the immediately preceding clauses (a),
(b), (d) and (g) if an Event of Default exists; provided, further, that the
Secured Party will give notice to the Borrower as soon as reasonably possible
upon its exercise of its rights under the immediately preceding clauses (a)
through (h), except (1) any such notice regarding the exercise of rights under
the immediately preceding clauses (a), (b), (d) or (g) shall be given if and to
the extent required by Applicable Law and (2) in no event will the failure to
give such have any effect on the validity of the exercise of any such right or
give rise to liability on the part of any Secured Beneficiary. Nothing herein
contained shall be construed as requiring or obligating any Secured Beneficiary
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by it, or to present or file any claim or notice, or to
take any action with respect to the Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby, and no
action taken by the Secured Party or omitted to be taken with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Grantor or to any claim or action against the Secured
Party. The power of attorney granted herein is irrevocable and coupled with an
interest.
     Section 8. Secured Party Duties. The powers conferred on the Secured Party
hereunder are solely to protect the Secured Party’s interest in the Collateral,
for the benefit of the Secured Beneficiaries, and shall not impose any duty upon
the Secured Party to exercise any such powers. Except for the safe custody of
any Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, the Secured Party shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The Secured
Party shall be deemed to have exercise reasonable care in the custody and
preservation of any Collateral in its actual possession if the Secured Party
accords such Collateral treatment substantially equal to that which the Secured
Party accords its own property.
     Section 9. Authorization of Financing Statements. Each Grantor authorizes
the Secured Party, and its counsel and other representatives, at any time and
from time to time, to file or record financing statements, amendments to
financing statements, and other filing or

F-11



--------------------------------------------------------------------------------



 



recording documents or instruments with respect to the Collateral in such form
and in such offices as the Secured Party reasonably determines appropriate to
perfect the security interests of the Secured Party under this Agreement. Each
Grantor hereby also authorizes the Secured Party, and its counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of the Secured Party, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.
     Section 10. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Grantor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
Schedules to this Agreement may be supplemented through Security Agreement
Supplements executed by a Grantor and accepted by the Secured Party.
     Section 11. Notices. Notices, requests and other communications required or
permitted hereunder shall be given in accordance with, and be subject to, the
applicable terms of the Credit Agreement in the case of the Borrower or the
Guaranty in the case of any other Grantor.
     Section 12. No Waiver. Neither the failure on the part of any Secured
Beneficiary to exercise, nor the delay on the part of any Secured Beneficiary in
exercising any right, power or remedy hereunder, nor any course of dealing
between any Secured Beneficiary, on the one hand, and any Grantor, on the other
hand, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder preclude any other or the
further exercise thereof or the exercise of any other right, power or remedy.
     Section 13. Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns under the Credit Agreement, except that no
Grantor shall be permitted to assign this Agreement or any interest herein or in
the Collateral or any part thereof and any such assignment by a Grantor shall be
null and void absent the prior written consent of the Secured Party. Without
limiting the foregoing, the Derivatives Contracts Beneficiaries may only assign
their rights under this agreement in accordance with the applicable provisions
of the Credit Agreement.
     Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.
     Section 15. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such

F-12



--------------------------------------------------------------------------------



 



provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.
     Section 16. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     Section 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 18. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY AMONG
ANY OF THE GRANTORS AND THE SECURED PARTY WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
SECURED PARTY AND THE GRANTORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT OR THE COLLATERAL.
     (b) EACH OF THE GRANTORS AND THE SECURED PARTY HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GRANTORS AND
THE SECURED PARTY, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
COLLATERAL OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GRANTOR AND THE
SECURED PARTY EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE SECURED PARTY
OR THE ENFORCEMENT BY THE SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM
IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) EACH GRANTOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING
PRIOR TO THE TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE
COLLATERAL AS PROVIDED IN THIS AGREEMENT;

F-13



--------------------------------------------------------------------------------



 



(ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT SUCH GRANTOR NOW HAS OR
MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY APPLICABLE LAW NOW EXISTING OR
HEREAFTER ENACTED; AND (iii) EXCEPT AS EXPRESSLY REQUIRED UNDER THIS AGREEMENT
OR APPLICABLE LAW, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.
     (d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE SECURED OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.
     Section 19. Additional Grantors. If, pursuant to Section 7.12. of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary or
Joint Venture Subsidiary that is not a Grantor to become a Grantor hereunder,
such Subsidiary or Joint Venture Subsidiary shall execute and deliver to the
Secured Party a Security Agreement Supplement substantially in the form of Annex
1 hereto and shall thereafter for all purposes be party hereto as a “Grantor”
and have the same rights, benefits and obligations as a Grantor initially party
hereto.
     Section 20. Termination. Upon indefeasible payment in full of all of the
Secured Obligations (other than Secured Obligations in respect of Derivatives
Contracts) and termination of the Credit Agreement in accordance with its terms,
this Agreement shall terminate. Upon termination of this Agreement in accordance
with its terms, the Secured Party agrees to take such actions as any Grantor may
reasonably request, and at the sole cost and expense of such Grantor, to
evidence the termination of this Agreement.
     Section 21. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until it terminates in accordance with its terms.
     Section 22. Reinstatement. Each Grantor agrees that, if any payment made by
any Loan Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by the Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law or other applicable law, then, to the extent
of such payment or repayment, any Lien or other Collateral securing such
liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
     Section 23. Security Interest Absolute. All rights of the Secured Party
hereunder, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any

F-14



--------------------------------------------------------------------------------



 



Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of the payment of, or in any other term of,
all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document, or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
nonperfection of any other collateral, or any release or amendment or waiver of
or consent to or departure from any guaranty, for all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or in respect of this Agreement (other than the indefeasible payment
in full of all the Secured Obligations).
     Section 24. Joint and Several Obligations of Grantors. THE OBLIGATIONS OF
THE GRANTORS HEREUNDER SHALL BE JOINT AND SEVERAL.
     Section 25. Miscellaneous. By acceptance of the benefits hereof, each
Secured Beneficiary acknowledges and agrees that its rights hereunder are
subject to the terms of the Credit Agreement, that the rights, obligations, and
liabilities of the Secured Party are subject to the terms of the Credit
Agreement, and that the Collateral can be released as provided in the Credit
Agreement.
[Signatures on Next Page]

F-15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has executed and delivered this Security
Agreement under seal as of this the date first written above.

                      GRANTORS:    
 
                    [NAME OF GRANTORS]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              Agreed to, accepted and acknowledged as of the date first written
above.    
 
            SECURED PARTY:       KEYBANK NATIONAL ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

F-16



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO SECURITY AGREEMENT
Pledged Debt Instruments
[TO BE COMPLETED BY GRANTORS]

F-17



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO SECURITY AGREEMENT
Necessary Filings
UCC Financing Statement Filings:

      Grantor   Jurisdiction Where to be Filed
 
   

[TO BE COMPLETED BY GRANTORS]

F-18



--------------------------------------------------------------------------------



 



SCHEDULE 3 TO SECURITY AGREEMENT
Jurisdictions of Organization, Names, Organizational ID Numbers, Locations, Etc.

                  Jurisdiction of       Chief Executive Office/Sole Place of
Grantor (Exact Legal Name)   Formation   Org ID No.   Business              

[TO BE COMPLETED BY GRANTORS]

F-19



--------------------------------------------------------------------------------



 



SCHEDULE 4 TO SECURITY AGREEMENT
Deposit Accounts and Securities Accounts
Deposit Accounts:

          Grantor   Bank   Account No.
 
       

Securities Accounts:
[NONE]
[TO BE COMPLETED BY GRANTORS]

F-20



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AGREEMENT
FORM OF SECURITY AGREEMENT SUPPLEMENT
     THIS SECURITY AGREEMENT SUPPLEMENT dated as of ______________, 201__ (this
“Supplement”) executed and delivered by ______________, a _________________ (the
“New Grantor”) in favor of KEYBANK NATIONAL ASSOCIATION, as Agent (the “Secured
Party”).
     WHEREAS, pursuant to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions from time to
time party thereto as “Lenders”, the Secured Party, and the other parties
thereto, the Secured Party and the Lenders have agreed to make available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement;
     WHEREAS, to secure obligations owning by certain parties under the Credit
Agreement and the other Loan Documents, the Borrower and the other “Grantors”
thereunder have executed and delivered that certain Security Agreement dated as
of September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Secured Party;
     WHEREAS, it is a condition precedent to the continued extension by the
Lenders and the Secured Party of such financial accommodations that the New
Pledgor execute this Supplement to become a party to the Security Agreement.
     NOW, THEREFORE, in consideration of the above premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:
     Section 1. Accession to Security Agreement; Grant of Security Interest. The
New Grantor agrees that it is a “Grantor” under the Security Agreement and
assumes all obligations of a “Grantor” thereunder, all as if the New Grantor had
been an original signatory to the Security Agreement. Without limiting the
generality of the foregoing, the New Grantor hereby:
     (a) mortgages, pledges and hypothecates to the Secured Party for the
benefit of the Secured Beneficiaries, and grants to the Secured Party for the
benefit of the Secured Beneficiaries a lien on and security interest in, all of
such Grantor’s right, title and interest in, to and under the Collateral of such
Grantor, all as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations;
     (b) makes to the Secured Party and the Lenders as of the date hereof each
of the representations and warranties contained in Section 4 of the Security
Agreement and agrees to be bound by each of the covenants contained in the
Security Agreement, including without limitation, those contained in Section 5
thereof; and

F-21



--------------------------------------------------------------------------------



 



     (c) consents and agrees to each other provision set forth in the Security
Agreement.
     Section 2. Supplement to Schedules. The information set forth in Annex 1
attached hereto is hereby added to the information set forth in Schedules 1
through 4 of the Security Agreement.
     Section 3. GOVERNING LAW. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 4. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Security Agreement.
[Signatures on Next Page]

F-22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be duly executed and delivered under seal by its duly authorized
officers as of the date first written above.

                      [NEW GRANTOR]    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    Address for Notices:
 
                    Attention: _________________________     Telecopy Number:
(__) ______________________     Telephone Number: (__) ______________________

              Accepted:    
 
            KEYBANK NATIONAL     ASSOCIATION, as Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

F-23



--------------------------------------------------------------------------------



 



ANNEX 1
[Set forth information to be disclosed on Schedules 1 through 4
with respect to the New Grantor]
This Annex shall be deemed to be a supplement to Schedules 1 through 4 attached
to the Security Agreement.

F-24



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF REVOLVING NOTE

      $                                                               , 20__

     FOR VALUE RECEIVED, the undersigned, ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), hereby promises to pay to the order of
________________________ (the “Lender”), in care of KeyBank National
Association, as Agent (the “Agent”) at 127 Public Square, Cleveland, Ohio
44114-1306, or at such other address as may be specified in writing by the Agent
to the Borrower, the principal sum of __________________________ AND ____/100
DOLLARS ($______________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
     The date and amount of each Revolving Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
     The Credit Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
     Except as permitted by Section 12.5. of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
     The Borrower hereby waives presentment for payment, demand, notice of
demand, notice of non-payment, protest, notice of protest and all other similar
notices.
     Time is of the essence for this Note.

G-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Note under seal as of the date first written above.

                      ASHFORD HOSPITALITY LIMITED PARTNERSHIP
By: Ashford OP General Partner LLC, its general partner    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

G-2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS
     This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

                                      Principal     Amount     Unpaid          
  Amount of     Paid or     Principal     Notation   Date of Loan   Loan    
Prepaid     Amount     Made By  
 
                               

G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
RESERVED
H-1

 



--------------------------------------------------------------------------------



 



EXHIBIT I
RESERVED
I-1

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF COMPLIANCE CERTIFICATE
                                        , 20__
KeyBank National Association, as Agent
127 Public Square
8th Floor
Mail Stop OH-01-27-0844
Cleveland, Ohio 44114-1306
Attention: Michael P. Szuba
Each of the Lenders Party to the Credit
     Agreement referred to below
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
September 26, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Ashford Hospitality
Limited Partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”) KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
     Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
     (1) The undersigned is the                                          of the
Parent.
     (2) The undersigned has examined the books and records of the Parent and/or
the Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.
     (3) To the undersigned’s knowledge, after due inquiry, no Default or Event
of Default exists [if such is not the case, specify such Default or Event of
Default and its nature, when it occurred and whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure].
     (4) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries and Controlled
Joint Venture Subsidiaries were in compliance with the covenants contained in
Sections 9.1., 9.4. and 9.7. of the Credit Agreement.

J-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
date first above written.

                       
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

J-2



--------------------------------------------------------------------------------



 



Schedule 1
[Calculations to be Attached]

J-3



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF GUARANTY
     THIS GUARANTY dated as of September 26, 2011, executed and delivered by
each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of an Accession Agreement in the form of
Annex I hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of September 26, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Ashford Hospitality Limited Partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”) and the Agent, (b) the Lenders and (c) the Derivatives
Contracts Beneficiaries (the Agent, the Lenders and the Derivatives Contracts
Beneficiaries, collectively, the “Secured Beneficiaries”).
     WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are members of the same corporate family and have determined it to be
in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Agent and the Secured Beneficiaries on the terms and conditions contained
herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any

K-1



--------------------------------------------------------------------------------



 



obligation of such Guarantor hereunder; (d) all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or any Subsidiary that is and
at all times remains a Guarantor owing to any Derivatives Contracts
Beneficiaries of any kind, nature or description, under or in respect of any
Derivatives Contract entered into by the Borrower or any Subsidiary that is and
at all times remains a Guarantor with any Person that is a Derivatives Contracts
Beneficiary, whether direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated; and (e) all
other Obligations.
     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Secured Beneficiaries shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a) to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Secured Beneficiaries or the
Agent which may secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Secured
Beneficiaries with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
     (a) (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b) any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
     (c) any furnishing to the Secured Beneficiaries of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any Collateral securing any of the Obligations;

K-2



--------------------------------------------------------------------------------



 



     (d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;
     (f) any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;
     (g) any nonperfection or impairment of any security interest or other Lien
on any Collateral securing in any way any of the Obligations;
     (h) any application of sums paid by the Borrower, any other Guarantor or
any other Person with respect to the liabilities of the Borrower to the Secured
Beneficiaries, regardless of what liabilities of the Borrower remain unpaid;
     (i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
     (j) any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Secured Beneficiaries;
     (k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
     (m) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
     Section 4. Action with Respect to Guarantied Obligations. The Secured
Beneficiaries may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Obligations; (d) release any other Loan Party or

K-3



--------------------------------------------------------------------------------



 



other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
accordance with the Credit Agreement.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.
     Section 6. Covenants. Each Guarantor will comply with all covenants which
the Borrower is to cause such Guarantor to comply with under the terms of the
Credit Agreement or any of the other Loan Documents.
     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Secured Beneficiaries are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Secured Beneficiaries shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on any Secured Beneficiary for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and such
Secured Beneficiary repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
such Secured Beneficiary with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to such Secured Beneficiary for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to such Secured
Beneficiary.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or

K-4



--------------------------------------------------------------------------------



 



other claims or causes of action, such Guarantor shall hold such amount in trust
for the benefit of the Secured Beneficiaries and shall forthwith pay such amount
to the Agent to be credited and applied against the Guarantied Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or to be held by the Agent as collateral security for any Guarantied
Obligations existing.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Secured Beneficiaries
such additional amount as will result in the receipt by the Secured
Beneficiaries of the full amount payable hereunder had such deduction or
withholding not occurred or been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Agent, each
Lender and any of their respective Affiliates, at any time while an Event of
Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any Affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Secured Beneficiaries that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor and
the Secured Beneficiaries that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Secured Beneficiaries) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the

K-5



--------------------------------------------------------------------------------



 



Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Secured Beneficiaries) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Secured Beneficiaries), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Secured Beneficiaries hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Secured
Beneficiaries that would not otherwise be available to such Person under the
Avoidance Provisions.
     Section 15. Guarantor Reimbursement. To the extent that any Guarantor shall
be required hereunder to pay a portion of the Guarantied Obligations which shall
exceed the greater of (i) the amount of the economic benefit actually received
by such Guarantor from the Guarantied Obligations and (ii) the amount which such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement hereunder is sought bears to the aggregate net worth of all the
Guarantors at the date enforcement hereunder is sought, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought.
     Section 16. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Secured Beneficiaries shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
     Section 17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 18. WAIVER OF JURY TRIAL.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG ANY GUARANTOR OR ANY OF THE SECURED BENEFICIARIES WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE SECURED BENEFICIARIES AND EACH GUARANTOR HEREBY

K-6



--------------------------------------------------------------------------------



 



WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR OR ANY OF THE SECURED BENEFICIARIES OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE GUARANTORS AND THE SECURED BENEFICIARIES HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, OR ANY OF THE SECURED BENEFICIARIES, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE SECURED BENEFICIARIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY OF THE SECURED
BENEFICIARIES OR THE ENFORCEMENT BY ANY OF THE SECURED BENEFICIARIES OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
     Section 19. Loan Accounts. The Secured Beneficiaries may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of any Secured Beneficiary to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.
     Section 20. Waiver of Remedies. No delay or failure on the part of any
Secured Beneficiary in the exercise of any right or remedy it may have against
any Guarantor hereunder

K-7



--------------------------------------------------------------------------------



 



or otherwise shall operate as a waiver thereof, and no single or partial
exercise by any Secured Beneficiary of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 21. Termination. This Guaranty shall remain in full force and
effect until indefeasible payment in full of the Guarantied Obligations and the
other Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.
     Section 22. Successors and Assigns. Each reference herein to the Secured
Beneficiaries shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Secured Beneficiaries may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Agent or any Secured Beneficiary to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.
     Section 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.
     Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
     Section 25. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
     Section 26. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Agent or any Secured Beneficiary at its
respective address for notices provided for in the Credit Agreement, or if
applicable, Derivatives Contract to which such Secured Beneficiary is a party,
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received;

K-8



--------------------------------------------------------------------------------



 



(ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.
     Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 28. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 29. Limitation of Liability. Neither any Secured Beneficiary, nor
any Affiliate, officer, director, employee, attorney, or agent of any Secured
Beneficiary, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue any
Secured Beneficiary or any of the Secured Beneficiary’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.
     Section 30. Definitions.
     (a) For the purposes of this Guaranty:
     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
     (c) Miscellaneous. By acceptance of the benefits hereof, each Secured
Beneficiary acknowledges and agrees that its rights hereunder are subject to the
terms of the Credit

K-9



--------------------------------------------------------------------------------



 



Agreement, that the rights, obligations, and liabilities of the Agent are
subject to the terms of the Credit Agreement, that the Collateral can be
released as provided in the Credit Agreement, and that a particular Guarantor
may be released from its obligations as provided in the Credit Agreement.

K-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guaranty as of the date and year first written above.

                      [GUARANTORS]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Address for Notices:           c/o Ashford Hospitality
Limited Partnership         14185 Dallas Parkway, Suite 1100         Dallas,
Texas 75245         Attention: David Brooks, Chief Legal Officer        
Telecopy Number: (972) 490-9605         Telephone Number: (972) 778-9207    

K-11



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT dated as of
                                        , 20__, executed and delivered by
                                        , a
                                         (the “New Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Credit Agreement dated as of September 26, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ashford Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”) and the Agent, (b) the Lenders.
     WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors,
though separate legal entities, are [members of the same corporate family] and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;
     WHEREAS, the New Guarantor acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and
     WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:
     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Guaranty dated as of September 26, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary or Joint Venture Subsidiary of the Borrower
a party thereto in favor of the Agent and the Lenders and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:
     (a) irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

K-12



--------------------------------------------------------------------------------



 



     (b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and
     (c) consents and agrees to each provision set forth in the Guaranty.
     Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
[Signatures on Next Page]

K-13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

                          [NEW GUARANTOR]    
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              
 
                        Address for Notices:    
 
                        c/o Ashford Hospitality Limited Partnership    
 
                             
 
                             
 
  Attention:                                   Telecopy Number: (        )    
 
                        Telephone Number: (        )    
 
                   

              Accepted:        
 
            KEYBANK NATIONAL     ASSOCIATION, as Agent

   
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

K-14